Case 19-80064-TLS             Doc 1387       Filed 05/21/19 Entered 05/21/19 23:55:13                        Desc Main
                                            Document     Page 1 of 70



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF NEBRASKA

                                                                               )
     In re:                                                                    ) Chapter 11
                                                                               )
     SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                            ) Case No. 19-80064 (TLS)
                                                                               )
                                        Debtors.                               ) (Jointly Administered)
                                                                               )

                  NOTICE OF FILING SECOND AMENDED PLAN SUPPLEMENT

        PLEASE TAKE NOTICE THAT on May 14, 2019, the above-captioned debtors and
 debtors in possession (the “Debtors”), filed the Plan Supplement to the Debtors’ Second Amended
 Joint Chapter 11 Plan of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates [Docket
 No. 1308] (the “Initial Plan Supplement”).

        PLEASE TAKE FURTHER NOTICE THAT on May 17, 2019, the Debtors filed the
 Notice of Filing of Amended Plan Supplement [Docket No. 1341] (the “First Amended Plan
 Supplement”).

         PLEASE TAKE FURTHER NOTICE THAT the Debtors hereby file this Notice of
 Filing of Amended Plan Supplement (the “Second Amended Plan Supplement”), which includes
 certain exhibits modified since the First Amended Plan Supplement, as reflected below:

              •   Exhibit A-2—Schedule of Rejected Executory Contracts and Expired Leases2

                  •   Exhibit A-2(i)—Schedule of Rejected Executory Contracts and Expired Leases
                      Redline




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
       Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
       R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
       Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
       LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
       (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
 2
       In the event of any inconsistency between the Schedule of Rejected Executory Contracts and Expired Leases as
       attached hereto and a written rejection notice (the “Rejection Notice”) filed pursuant to the Order (I) Authorizing
       and Approving the Rejection of Certain Unexpired Leases; (II) Authorizing and Approving Procedures to Assume,
       Assume and Assign, and Reject Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
       [Docket No. 76], the Rejection Notice shall control in all respects.
Case 19-80064-TLS       Doc 1387    Filed 05/21/19 Entered 05/21/19 23:55:13            Desc Main
                                   Document     Page 2 of 70


         PLEASE TAKE FURTHER NOTICE THAT the Debtors reserve all rights to amend
 the documents contained in, and exhibits to, the Plan Supplement, through the Effective Date,
 subject to the terms of the Plan.

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
 Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
 Prime Clerk LLC, the notice and claims agent retained by the Debtors in the Chapter 11 Cases (the
 “Notice and Claims Agent”), by: (a) calling the Debtors’ restructuring hotline at (844)-205-7495
 (TOLL FREE); (b) writing to Notice and Claims Agent, Attn: Shopko Ballot Processing, c/o Prime
 Clerk LLC, 830 Third Avenue, 3rd Floor, New York, NY 10022; and/or (c) emailing
 shopkoballots@primeclerk.com. You may also obtain copies of any pleadings filed in the Chapter
 11 Cases for a fee via PACER at: http://www.neb.uscourts.gov.




                                                2
Case 19-80064-TLS      Doc 1387    Filed 05/21/19 Entered 05/21/19 23:55:13        Desc Main
                                  Document     Page 3 of 70


 Dated: May 21, 2019          /s/ Lauren R. Goodman
  Omaha, Nebraska             James J. Niemeier (NE Bar No. 18838)
                              Michael T. Eversden (NE Bar No. 21941)
                              Lauren R. Goodman (NE Bar No. 24645)
                              MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                              First National Tower, Suite 3700
                              1601 Dodge Street
                              Omaha, Nebraska 68102
                              Telephone:     (402) 341-3070
                              Facsimile:     (402) 341-0216
                              Email:         jniemeier@mcgrathnorth.com
                                             meversden@mcgrathnorth.com
                                             lgoodman@mcgrathnorth.com
                              - and -
                              James H.M. Sprayregen, P.C.
                              Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                              Travis M. Bayer (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              300 North LaSalle
                              Chicago, Illinois 60654
                              Telephone:     (312) 862-2000
                              Facsimile:     (312) 862-2200
                              Email:         james.sprayregen@kirkland.com
                                             patrick.nash@kirkland.com
                                             travis.bayer@kirkland.com
                              - and -
                              Steven Serajeddini (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              601 Lexington Avenue
                              New York, New York 10022
                              Telephone:    (212) 446-4800
                              Facsimile:    (212) 446-4900
                              Email:        steven.serajeddini@kirkland.com

                              Co-Counsel to the Debtors




                                             3
Case 19-80064-TLS   Doc 1387    Filed 05/21/19 Entered 05/21/19 23:55:13    Desc Main
                               Document     Page 4 of 70


                                     Exhibit A-2

            Schedule of Rejected Executory Contracts and Unexpired Leases
                  Case 19-80064-TLS                       Doc 1387             Filed 05/21/19 Entered 05/21/19 23:55:13                                                               Desc Main
                                                                              Document     Page 5 of 70
                  Debtor                              Contract Counterparty                             Description of Contract or Lease and Nature of Debtor's Interest              Reject Date
ShopKo Stores Operating Co., LLC   Cannonball Express                                       998 - Sublease                                                                               5/30/2019
ShopKo Stores Operating Co., LLC   City of Carrington, North Dakota                         L00580 CARRINGTON ND Sales tax allowance                                                     5/31/2019
ShopKo Stores Operating Co., LLC   City of Fairview                                         L00560 FAIRVIEW OK TIF From City Pg 3                                                        5/31/2019
ShopKo Stores Operating Co., LLC   Howard County, IA                                        L00589 CRESCO IA Economic development tax increment incentive                                5/31/2019
ShopKo Stores Operating Co., LLC   LCN                                                      997 - Lease                                                                                  5/30/2019
ShopKo Properties, LLC             LCN                                                      997 - Operating Lease                                                                        5/30/2019
ShopKo Stores Operating Co., LLC   LCN                                                      998 - Lease                                                                                  5/30/2019
ShopKo Properties, LLC             LCN                                                      998 - Operating Lease                                                                        5/30/2019
ShopKo Stores Operating Co., LLC   LCN                                                      999 - Lease                                                                                  5/30/2019
ShopKo Properties, LLC             LCN                                                      999 - Operating Lease                                                                        5/30/2019
ShopKo Stores Operating Co., LLC   Nebraska Warehouse Company                               998 - Sublease Trailer Parking Spaces                                                        5/30/2019
ShopKo Stores Operating Co., LLC   Fox River Fiber Company Inc.                             999 - Sublease                                                                               5/30/2019
ShopKo Stores Operating Co., LLC   Fox River Fiber Company LLC                              999 - Sublease Trailer Parking Spaces                                                        5/30/2019
ShopKo Stores Operating Co., LLC   City of Cherokee                                         L00565 CHEROKEE IA Tax Abatement Incentive pg 9                                                6/1/2019
ShopKo Stores Operating Co., LLC   City of Mauston                                          L00563 MAUSTON WI Development Allowance PG2 Item 4                                             6/1/2019
ShopKo Stores Operating Co., LLC   City of Mayville                                         L00585 MAYVILLE ND Sales tax agreement                                                         6/1/2019
ShopKo Stores Operating Co., LLC   American Express Travel Related Services Company, Inc.   Travel credit cards used by Debtor's employees                                                 6/1/2019
ShopKo Stores Operating Co., LLC   City of Lisbon, North Dakota                             L00581 LISBON ND Sales tax allowance                                                           6/1/2019
ShopKo Stores Operating Co., LLC   City of Wagner, South Dakota                             L00570 WAGNER SD Sales tax allowance                                                           6/1/2019
ShopKo Stores Operating Co., LLC   7-UP/Dr. Pepper                                          Checkstand Cooler Funding Agreement                                                            6/1/2019
ShopKo Stores Operating Co., LLC   Aaron's Land Care                                        Lawn Care ST026                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Abbott Diabetes Sales Care Corp                          Med B Rebates For Diabetic Testing Strips And Meters                                           6/1/2019
ShopKo Stores Operating Co., LLC   Adam Krause                                              Lawn Care ST627                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Adrian Weiler                                            Lawn Care ST535                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Adrien Jones                                             Lawn Care ST588                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Alan Bullman                                             Lawn Care ST698                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Alaris Consulting                                        Private Fleet Assessment and Transportation Sourcing at Shopko                                 6/1/2019
ShopKo Stores Operating Co., LLC   Alaris Consulting                                        Private Fleet Assessment and Transportation Sourcing at Shopko                                 6/1/2019
ShopKo Stores Operating Co., LLC   All Seasons Property Maintenance LLC                     Lawn Care ST048                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Allen Reetz                                              Lawn Care ST660                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Allen Reinke                                             Lawn Care ST581                                                                                6/1/2019

                                                                                            2019 Dues Of $5,000 - Lobbying Principal For Retail Trade With Interests In All Matters
ShopKo Stores Operating Co., LLC   Alliance of Wisconsin Retailers, LLC                     Affecting Wi'S Retailers, Including Tax Policies, Minimum Wage, Gift Cards, Etc.              6/1/2019
ShopKo Stores Operating Co., LLC   Amber Lorentz                                            Lawn Care ST615                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   American President Line (APL)                            Ocean carrier                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Andy's Lawn & Snow, LLC                                  Lawn Care ST023                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   APT (Todd)                                               Order Agreement                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   APT (Todd)                                               Order Agreement                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Aramark                                                  Floor Mat, Dust Mop, and Towel Services to the Stores                                         6/1/2019
ShopKo Stores Operating Co., LLC   Ascensia Diabetes care US Inc                            Med B Rebates For Diabetic Testing Strips And Meters                                          6/1/2019
ShopKo Stores Operating Co., LLC   Austin Nondorf                                           Lawn Care ST692                                                                               6/1/2019


ShopKo Stores Operating Co., LLC   Avista Advantage                                         Customer Service Agreement                                                                    6/1/2019


ShopKo Stores Operating Co., LLC   Avista Advantage                                         Customer Service Agreement                                                                    6/1/2019
ShopKo Stores Operating Co., LLC   Bacher Lawn and Landscape Contracting, LLC.              Lawn Care ST090                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Badger Landscaping & Lawn care LLC                       Lawn Care ST027                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Bailey Lawn Yard Care                                    Lawn Care ST799                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Becker LawnCare                                          Lawn Care ST793                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Becton,Dickinson & Company                               Syringe Rebates                                                                               6/1/2019

ShopKo Stores Operating Co., LLC   Bellin Memorial Hospital, INC                            In Store Clinics                                                                              6/1/2019
ShopKo Stores Operating Co., LLC   Ben Glo/Portside                                         Optical Supplies                                                                              6/1/2019
ShopKo Stores Operating Co., LLC   Bens lawn                                                Lawn Care ST638                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Berts lawn Care                                          Lawn Care ST619                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Big Dan's Lawn Care                                      Lawn Care ST580                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Big Sky Lawn Care                                        Lawn Care ST549                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Bigelow Landscaping LLC                                  Lawn Care ST127                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Billy Bettis                                             Lawn Care ST639                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Bob and Dave Lawn Care                                   Lawn Care ST502                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Bob and Dave's Lawn & Landscape Maintenance              Lawn Care ST001                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Bob and Dave's Lawn & Landscape Maintenance              Lawn Care ST002                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Bob and Dave's Lawn & Landscape Maintenance              Lawn Care ST042                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Bob and Dave's Lawn & Landscape Maintenance              Lawn Care ST051                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Bob's Lawn Service                                       Lawn Care ST716                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Bosque County                                            L00202 Clifton TX Tax Abatement Incentive                                                     6/1/2019
ShopKo Stores Operating Co., LLC   Bowman Enterprises                                       Lawn Care ST543                                                                               6/1/2019

ShopKo Stores Operating Co., LLC   Bradshaw                                                 Fixtures/Placement                                                                            6/1/2019
ShopKo Stores Operating Co., LLC   Brewer & Ireland Construction                            Lawn Care ST705                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   C & D Outdoor Improvements                               Lawn Care ST634                                                                               6/1/2019
Shopko Properties, LLC             C4 Property Maintenance                                  Lawn Care ST072                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Caleb Stromquist                                         Lawn Care ST744                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Cam's Lawn Landscape                                     Lawn Care ST684                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Cedar Creek Lawn Care Services, LLC.                     Lawn Care ST102                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   CG Services LLC                                          Lawn Care ST116                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   CG Services LLC                                          Lawn Care ST503                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   CG Services LLC                                          Lawn Care ST609                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Chadron Lawn Care                                        Lawn Care ST212                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Charlie Shepard                                          Lawn Care ST635                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Chums Inv                                                Optical Equipment                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Cintas SKO                                               Boise DC uniforms                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Cit of Seymour                                           L00208 Seymour TX Tax Abatement Incentive pg38                                                6/1/2019
ShopKo Stores Operating Co., LLC   Cit of Seymour                                           L00208 Seymour TX Tax Abatement Incentive pg38                                                6/1/2019
ShopKo Stores Operating Co., LLC   Cit of Seymour                                           L00208 Seymour TX Tax Abatement Incentive pg38                                                6/1/2019
ShopKo Stores Operating Co., LLC   City of Clifton                                          L00202 Clifton TX Tax Abatement Incentive                                                     6/1/2019
ShopKo Stores Operating Co., LLC   City of Comanche, TX                                     L00592 Comanche TX Sales tax allowance                                                        6/1/2019
ShopKo Stores Operating Co., LLC   City of Comanche, TX                                     L00592 Comanche TX Sales tax allowance                                                        6/1/2019
ShopKo Stores Operating Co., LLC   City of Jacksboro                                        L00203 Jacksboro TX Tax Abatement Incentive pg38                                              6/1/2019
                   Case 19-80064-TLS                         Doc 1387               Filed 05/21/19 Entered 05/21/19 23:55:13                                                    Desc Main
                                                                                   Document     Page 6 of 70
                    Debtor                                Contract Counterparty                       Description of Contract or Lease and Nature of Debtor's Interest          Reject Date
ShopKo Stores Operating Co., LLC       City of Jacksboro                                 L00203 Jacksboro TX Tax Abatement Incentive pg38                                            6/1/2019
ShopKo Stores Operating Co., LLC       Clarivate Analytics (Compumark) Inc.              Trademark Research And Protection                                                           6/1/2019
ShopKo Stores Operating Co., LLC       Cleveland Research                                Research Subscription Agreement                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Cleveland Research                                Research Subscription Agreement                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Coca-Cola North America                           2018 20 oz. Sparkling Beverage Growth Funding Program                                       6/1/2019
ShopKo Stores Operating Co., LLC       Coca-Cola North America                           Checkstand Cooler Funding Agreement                                                         6/1/2019
ShopKo Stores Operating Co., LLC       Cole's Lawn Care                                  Lawn Care ST736                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Collier Landscaping                               Lawn Care ST597                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Comfort Systems USA                               Monitoring, Bill Consolidation, and Servie Provider for HVAC Services                       6/1/2019
Shopko Properties, LLC                 Commercial Grounds Keeping Inc.                   Lawn Care ST058                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       ConAgra BIGS Sunflower Seeds                      Front-end Checkout Space Agreement                                                          6/1/2019
ShopKo Stores Operating Co., LLC       ConAgra SLIM JIM                                  Front-end Checkout Space Agreement                                                          6/1/2019
ShopKo Stores Operating Co., LLC       Conair                                            Exclusivity Contract                                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Continental Optical                               Optical Frames                                                                              6/1/2019
ShopKo Stores Operating Co., LLC       Copesan Services Inc.                             Pest Control Services - Stores                                                              6/1/2019
ShopKo Stores Operating Co., LLC       CORE-MARK                                         Grocery, Candy, Other Supply agreement                                                      6/1/2019
ShopKo Stores Operating Co., LLC       CoreTrust Purchasing Group                        Debtor participates in "Group Purchasing Organization"                                      6/1/2019
Shopko Properties, LLC                 Corral Irrigation & Lawn Care                     Lawn Care ST081                                                                             6/1/2019
Shopko Properties, LLC                 Cougar Gulch Lawn Care & Landscaping LLC          Lawn Care ST069                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Courtney Lawn and Snow                            Lawn Care ST589                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Cricket Lawn Service, Inc.                        Lawn Care ST078                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Criteo                                            Digital Remarketing Display Ads                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Crossix Data Share                                                                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Crystal Art                                       2 year agreement - exclusive Vendor for Wall Décor POG                                      6/1/2019
ShopKo Stores Operating Co., LLC       Cudd Lawn and Snow Services LLC                   Lawn Care ST130                                                                             6/1/2019
Penn-Daniels, LLC                      Custom Turf Inc.                                  Lawn Care ST139                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Cut Right Lawn Service                            Lawn Care ST178                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Cuttin Edge                                       Lawn Care ST641                                                                             6/1/2019
Shopko Properties, LLC                 Cutting Edge Landscape                            Lawn Care ST095                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Cybersource                                       CyberSource Payment Solutions Agreement                                                     6/1/2019
ShopKo Stores Operating Co., LLC       Cybersource                                       CyberSource Payment Solutions Agreement                                                     6/1/2019
ShopKo Stores Operating Co., LLC       Cybersource                                       enable tokenization on IDs                                                                  6/1/2019
ShopKo Stores Operating Co., LLC       Cybersource                                       Provide Fraud check for Ecommerce Site. Month to month now                                  6/1/2019
ShopKo Stores Operating Co., LLC       D & D Maintenance                                 Lawn Care ST505                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       D & L Development                                 Lawn Care ST661                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       D&D Maintenance LLC                               Lawn Care ST033                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       D&D Maintenance LLC                               Lawn Care ST100                                                                             6/1/2019
Shopko Properties, LLC                 D&E Lawn Service                                  Lawn Care ST049                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Daniel Howe                                       Lawn Care ST668                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Daniel Overmoe                                    Lawn Care ST585                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Davey Total Lawn Care                             Lawn Care ST556                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       David Ashworth                                    Lawn Care ST557                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       David J Frank Landscape Contracting Inc.          Lawn Care ST031                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       David Skinkis                                     Lawn Care ST607                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       David Wilson                                      Lawn Care ST576                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Deloitte & Touche LLP                             Accounting advisory services ASU 606 & 842                                                2/20/2020
Specialty Retail Shops Holding Corp    Deloitte Tax, LLP                                 Income Tax Compliance and Advisory/Consulting Services                                    2/20/2020
                                       Deluca & Hartman Construction Inc., Lawn Care
ShopKo Stores Operating Co., LLC       Professionals, Building & Landscape Maint. Inc.   Lawn Care ST018                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Dennis Wickman                                    Lawn Care ST629                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       DK Landscape                                      Lawn Care ST642                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Donner Lawnscapes                                 Lawn Care ST683                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Doug Dalinghaus                                   Lawn Care ST697                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Eagle Landscape                                   Lawn Care ST096                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Ebates Perfomance Marketing, Inc                  Affiliate Advertising                                                                      6/1/2019

Specialty Retail Shops Holding Corp.   Ebix, Inc. RCS Division                           Certificates of Insurance (COI) Tracking Service                                           6/1/2019
ShopKo Stores Operating Co., LLC       Eco Pharmacy Solutions                            Mn Hazardous Waste Hauler                                                                  6/1/2019
ShopKo Stores Operating Co., LLC       Ecology Technology Inc.                           Lawn Care ST003                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Ecology Technology Inc.                           Lawn Care ST004                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Ecova Avista Advantage                            ACIS services                                                                              6/1/2019
Shopko Properties, LLC                 Edward Fisk                                       Lawn Care ST089                                                                            6/1/2019
                                                                                         Public Relations (Assist with campaign strategy, development and distribution, media
ShopKo Stores Operating Co., LLC       Element                                           outreach, PRNewsire amplication)                                                           6/1/2019
ShopKo Stores Operating Co., LLC       Emerald Companies                                 Lawn Care ST017                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Emil Gerahart                                     Lawn Care ST688                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Endicia                                           ecommerce fulfillment                                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Energizer                                         Front end fixture/ Fast Rack Placement                                                     6/1/2019
ShopKo Stores Operating Co., LLC       Evergreen Line                                    Ocean carrier                                                                              6/1/2019
ShopKo Stores Operating Co., LLC       Experis US, Inc                                   Eleventh Amendment to Extend Term The Independent Contractor Agreement                     6/1/2019
ShopKo Stores Operating Co., LLC       Eye Q Eyecare                                     Optical Supplies                                                                           6/1/2019
ShopKo Stores Operating Co., LLC       F & S Landscape                                   Lawn Care ST648                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Facebook                                          Standard Terms accepted upon use for advertising, pay with CC                              9/1/2020
ShopKo Stores Operating Co., LLC       Fashion Snoops                                    On Line trend service, 12 month subscription paid 7/13/2018                                6/1/2019
ShopKo Stores Operating Co., LLC       Ferrara                                           Front-end Checkout Space Agreement                                                         6/1/2019
ShopKo Stores Operating Co., LLC       Ferrell Gas                                                                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC       Ferrero                                           Front-end Checkout Space Agreement                                                         6/1/2019
ShopKo Stores Operating Co., LLC       Fields Snow Removal Inc.                          Lawn Care ST119                                                                            6/1/2019


ShopKo Stores Operating Co., LLC       Flextecs LLC                                      Business Associate Addendum                                                                6/1/2019


ShopKo Stores Operating Co., LLC       Flextecs LLC                                      Independent Contractor Agreement                                                           6/1/2019


ShopKo Stores Operating Co., LLC       Flextecs LLC                                      Recovery Audit Agreement                                                                   6/1/2019
ShopKo Stores Operating Co., LLC       Four Seasons Home Owner                           Lawn Care ST628                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Four Seasons Home Owner                           Lawn Care ST792                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Fox Lawn                                          Lawn Care ST553                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Frank Schwartz                                    Lawn Care ST558                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Freeman Paquet                                    Lawn Care ST545                                                                            6/1/2019
                   Case 19-80064-TLS                          Doc 1387              Filed 05/21/19 Entered 05/21/19 23:55:13                                                      Desc Main
                                                                                   Document     Page 7 of 70
                 Debtor                                    Contract Counterparty                            Description of Contract or Lease and Nature of Debtor's Interest      Reject Date
ShopKo Stores Operating Co., LLC       Frito Lay                                                Front-end Checkout Space Agreement                                                     6/1/2019
ShopKo Stores Operating Co., LLC       GAL Horticulture Service                                 Lawn Care ST203                                                                        6/1/2019
ShopKo Stores Operating Co., LLC       GBP                                                      GBP - Lease                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       GBP                                                      GBP - Operating Lease                                                                  6/1/2019
ShopKo Stores Operating Co., LLC       GE Lighting                                              4 YR, $6.6 mil Purchase Agreement                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Getty Images/iStock                                      Signature 750/month, for 1 year • $4,218.95/yr                                         6/1/2019
ShopKo Stores Operating Co., LLC       Ghiradeli                                                Front-end Checkout Space Agreement                                                     6/1/2019
ShopKo Stores Operating Co., LLC       Gibbs Lawn Care                                          Lawn Care ST796                                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Giles Lawn Maintenance                                   Lawn Care ST568                                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Global Optique                                           Optical Frames                                                                         6/1/2019
ShopKo Stores Operating Co., LLC       Good 2 Grow                                              Checkstand Cooler Funding Agreement                                                    6/1/2019
                                       Gould & Lamb, LLC, a Florida limited liability company   Provides mandatory Insurer Reporting Services in compliance with The Medicare,
ShopKo Stores Operating Co., LLC       (G&L)                                                    Medicade, and SCHIP Extension Act (MSEA)                                              6/1/2019
ShopKo Stores Operating Co., LLC       Gran and Benedicts Inc                                   fixtures                                                                              6/1/2019
ShopKo Stores Operating Co., LLC       Granite City Armored Car, Inc                            Armored courier for Debtor                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Grass Roots Lawn Care                                    Lawn Care ST202                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Graysen Trandem                                          Lawn Care ST763                                                                       6/1/2019
Shopko Properties, LLC                 Green Acres Lawn Care, LLC.                              Lawn Care ST064                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Green Garden Landscape Services LLC                      Lawn Care ST111                                                                       6/1/2019
Penn-Daniels, LLC                      Green Works Lawn and Landscape Maintenance               Lawn Care ST140                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Greg Licht                                               Lawn Care ST658                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Handford Sprinkler/Lanscape                              Lawn Care ST762                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Hanes Brands, Inc                                        Insentive agreement , expires 1/31/2019 new one in works                              6/1/2019
ShopKo Stores Operating Co., LLC       Hart Specialites                                         Optical Frames                                                                        6/1/2019
Shopko Properties, LLC                 Hartco Construction LLC                                  Lawn Care ST036                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Hastings Lawn Care                                       Lawn Care ST640                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Heritage Landscaping                                     Lawn Care ST092                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Hershy                                                   Front-end Checkout Space Agreement                                                    6/1/2019
ShopKo Stores Operating Co., LLC       HERSHY'S                                                 4-Way Main Aisle Fixture agreement                                                    6/1/2019
ShopKo Stores Operating Co., LLC       HFC/COTY                                                 Planogram Space Agreement                                                             6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                                 Flood Policy for 1004 N. Elm St., Jefferson IA 50129                                  6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                                 Flood Policy for 125 Main St., Hutchinson, MN 55350                                   6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                                 Flood Policy for 1255 W. Main Street, Lander WY 82520                                 6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                                 Flood Policy for 1520 W. 9th Street, Mt. Carmel, IL                                   6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                                 Flood Policy for 1755 N Humiston Ave., Worthington, MN 56187                          6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                                 Flood Policy for 2105 Lazelle Street, Sturgis, SD 57785                               6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                                 Flood Policy for 2208 N. Webb Rd., Grand Island, NE 68803                             6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                                 Flood Policy for 3200 Broadway, Quincy, IL 62301                                      6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                                 Flood Policy for 3400 N 27th St., Lincoln, NE 68521                                   6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                                 Flood Policy for 700 9th Avenue, Watertown SD                                         6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                                 Flood Policy for 825 Valley Street, Minerva OH 44657                                  6/1/2019
ShopKo Stores Operating Co., LLC       Honey Do Lawn Service                                    Lawn Care ST732                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Honeywell Safety Products                                Equipment                                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Horner's Mowing                                          Lawn Care ST693                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Hull and Sons                                            Lawn Care ST632                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Hunt's Home service                                      Lawn Care ST645                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Huron Consult                                            Indeptndent Contractor Agreement                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Huron Consult                                            Indeptndent Contractor Agreement                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Hyundai Merchant Marine                                  Ocean carrier                                                                         6/1/2019
ShopKo Stores Operating Co., LLC       IBM Credit LLC                                           Master Finance Agreement                                                             2/20/2020
ShopKo Stores Operating Co., LLC       IBM Credit LLC                                           Master Lease and Finance Agreement                                                   2/20/2020
ShopKo Stores Operating Co., LLC       ICICI Infotech Inc.                                      WebPDM Report Wizard - Software License Agreement - 12/15/2004                        6/1/2019
ShopKo Stores Operating Co., LLC       Ideal Optics                                             Optical Supplies                                                                      6/1/2019
ShopKo Stores Operating Co., LLC       IESSKO                                                   Boise DC temp service                                                                 6/1/2019
ShopKo Stores Operating Co., LLC       J & B Landscaping                                        Lawn Care ST630                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       J & J Property                                           Lawn Care ST653                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jack Dooly                                               Lawn Care ST594                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jack Links                                               Front-end Checkout Space Agreement                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Jacksboro Economic Development Corporation               L00203 Jacksboro TX Economic Development Incentive pg 83 (Obligation Performed)       6/1/2019
ShopKo Stores Operating Co., LLC       Jagusch Enterprises LLC                                  Lawn Care ST179                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jake Reynolds                                            Lawn Care ST557                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jann White                                               Lawn Care ST526                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jarecki Lawncare                                         Lawn Care ST520                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jasco                                                    3 YR Agreement                                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Jeff Kohler                                              Lawn Care ST708                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jeff Smith                                               Lawn Care ST711                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jeff Walker                                              Lawn Care ST706                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jeff Wlbig                                               Lawn Care ST596                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jeffery J Leclair DBA Cutting Edge Lawn Service          Lawn Care ST696                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jeremy Blue                                              Lawn Care ST676                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jerimaiah Coaiklowski                                    Lawn Care ST571                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jesse Sutherland                                         Lawn Care ST691                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       JJ Lawn Care                                             Lawn Care ST655                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       John Jarvis                                              Lawn Care ST586                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       John Peters                                              Lawn Care ST611                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       John Rubak                                               Lawn Care ST566                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       John Wilson                                              Lawn Care ST760                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       John's Home and Yard Service                             Lawn Care ST106                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Johnson Lawn care                                        Lawn Care ST675                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Jose Ruiz                                                Lawn Care ST579                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Josh's Mowing Service                                    Lawn Care ST022                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Justin's Lawn and Tree Service, Inc.                     Lawn Care ST054                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       K & W Handy Man                                          Lawn Care ST562                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Kelly's Kutters                                          Lawn Care ST569                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Kels TLC                                                 Lawn Care ST699                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Kevin Behnhorst                                          Lawn Care ST587                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Kevin Fleck                                              Lawn Care ST752                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Klear Water LLC                                          Lawn Care ST790                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Kobs & Roberts Services, LLC                             Lawn Care ST030                                                                       6/1/2019
Shopko Properties, LLC                 Koehler Yard Service                                     Lawn Care ST041                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Koehler Yard Service                                     Lawn Care ST060                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Kurtis Enterprises                                       Lawn Care ST600                                                                       6/1/2019
                  Case 19-80064-TLS                      Doc 1387               Filed 05/21/19 Entered 05/21/19 23:55:13                                                         Desc Main
                                                                               Document     Page 8 of 70
                  Debtor                             Contract Counterparty                       Description of Contract or Lease and Nature of Debtor's Interest                Reject Date
ShopKo Stores Operating Co., LLC   Kyle Charron                                      Lawn Care ST695                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Kyle Malm                                         Lawn Care ST201                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Kyle Orhter                                       Lawn Care ST603                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   L'Amy Inv                                         Optical Frames                                                                                   6/1/2019
ShopKo Stores Operating Co., LLC   Langerude Landscape LLC                           Lawn Care ST132                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   LaVelle Lawn Care                                 Lawn Care ST685                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Lawn Care by Walter, Inc.                         Lawn Care ST133                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Lawn Rangers                                      Lawn Care ST076                                                                                  6/1/2019
Shopko Properties, LLC             Lawns of Montana                                  Lawn Care ST075                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Leonard Hughes                                    Lawn Care ST613                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Leslie Malih                                      Lawn Care ST650                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Levi Stifter Mowing                               Lawn Care ST735                                                                                  6/1/2019
                                                                                     Risk & Information Analytics Group WorkPlace Solutions Agreement w/Drug & Alcohol
ShopKo Stores Operating Co., LLC   LexisNexis                                        Screening Services                                                                             6/30/2019
                                                                                     Risk & Information Analytics Group WorkPlace Solutions Agreement w/Drug & Alcohol
ShopKo Stores Operating Co., LLC   LexisNexis                                        Screening Services                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Lifescan                                          Med B Rebates For Diabetic Testing Strips And Meters                                            6/1/2019
ShopKo Stores Operating Co., LLC   Lindt                                             Front-end Checkout Space Agreement                                                              6/1/2019
                                                                                     Standard Terms accepted upon use; this is a self-service email testing software, pay with
ShopKo Stores Operating Co., LLC   Litmus                                            CC                                                                                              6/1/2019
Penn-Daniels, LLC                  Lozier Lawn Care                                  Lawn Care ST145                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   LP Software                                       detention and audit program - cloud based                                                       6/1/2019
ShopKo Stores Operating Co., LLC   Lulich Landscaping                                Lawn Care ST563                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   M & W Services Fert L Lawn                        Lawn Care ST742                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mahoney                                           Lawn Care ST660                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Malda Lawn Service                                Lawn Care ST651                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Managed Health Care Associates                    Group Purchasing Organization-Rebates                                                           6/1/2019
ShopKo Stores Operating Co., LLC   Marcolin USA                                      Optical Frames                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Marianne/Jack Bluemel                             Lawn Care ST765                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mark Budach                                       Lawn Care ST689                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mark Edderding                                    Lawn Care ST546                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mark Vannausdle                                   Lawn Care ST786                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mars                                              Front-end Checkout Space Agreement                                                              6/1/2019
ShopKo Stores Operating Co., LLC   Martin Coughlin                                   Lawn Care ST646                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Marty Martin                                      Lawn Care ST542                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Matheson dba Linweld - SKO                        DC Maintenance                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Matthew Prickell                                  Lawn Care ST677                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Max Walker - SPEC                                 Dc Uniforns Omaha                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Maxine Larson                                     Lawn Care ST674                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   McMahon Lawn Care                                 Lawn Care ST624                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mellinger Landscaping                             Lawn Care ST755                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Merle's Landscaping                               Lawn Care ST754                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Messner Landscape, Inc.                           Lawn Care ST029                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Messner Landscape, Inc.                           Lawn Care ST032                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Messner Landscape, Inc.                           Lawn Care ST080                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Michaela Chymas                                   Lawn Care ST679                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Michell Flores                                    Lawn Care ST582                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   MicroEdge                                                                                                                                         6/1/2019
ShopKo Stores Operating Co., LLC   Microsft Online, Inc (aka Bing Ads)               Microsoft Bing Ads Agreement                                                                    6/1/2019
ShopKo Stores Operating Co., LLC   Mike Axtman                                       Lawn Care ST741                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mike Hale                                         Lawn Care ST618                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mike Jarchow                                      Lawn Care ST747                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mike Smart                                        Lawn Care ST758                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mike Waldner                                      Lawn Care ST565                                                                                 6/1/2019
Shopko Properties, LLC             Millions Lawn Care                                Lawn Care ST045                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Millions Lawn Care                                Lawn Care ST056                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   MJ HOLDING COMPANY LLC                            Vendor Terms Agreement                                                                          6/1/2019
ShopKo Stores Operating Co., LLC   MJ Holdings                                       Space agreement/GM % Guarentee                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Mlekush Mowing & Pro                              Lawn Care ST112                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mobile Essentials                                 Front end fixture/Rack Placement                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Moe Joe's LLC                                     Lawn Care ST099                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mondalez                                          Front-end Checkout Space Agreement                                                              6/1/2019
ShopKo Stores Operating Co., LLC   Mondottica USA                                    Optical Frames                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Monster                                           Checkstand Cooler Funding Agreement                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Mountain Top Lawn Care Inc.                       Lawn Care ST063                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mr. D's Landscaping                               Lawn Care ST125                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   NABP DMEPOS                                       Check Optical Medicare Pieces                                                                   6/1/2019
ShopKo Stores Operating Co., LLC   National Association of Chain Drug Stores         Trade Association                                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Neilson Company                                   Master License Agreement                                                                        6/1/2019
ShopKo Stores Operating Co., LLC   Nestle                                            Front-end Checkout Space Agreement                                                              6/1/2019
ShopKo Stores Operating Co., LLC   News Group                                        Checkout Pocket Payments                                                                        6/1/2019
ShopKo Stores Operating Co., LLC   Nextview Software, Inc.                           Software Maintenance                                                                            6/1/2019
ShopKo Stores Operating Co., LLC   Nicklaus Inc                                      Lawn Care ST608                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   NK Waste Inc                                      Lawn Care ST523                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   No Lawn Left Behind                               Lawn Care ST680                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Noah's Lawn Care                                  Lawn Care ST101                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Nouveau Eyewear                                   Optical Frames                                                                                  6/1/2019
                                                                                     Purchase of consumer data and reporting for market analysis for delivery in July 2018
ShopKo Stores Operating Co., LLC   NPD Group                                         and November 2018. No auto renew.                                                               6/1/2019
ShopKo Stores Operating Co., LLC   NPD Group                                         Retailer Participation Agreement                                                                6/1/2019
ShopKo Stores Operating Co., LLC   NPD Group                                         Retailer Participation Agreement                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Ocean Network Express (ONE)                       Ocean carrier                                                                                   6/1/2019

ShopKo Stores Operating Co., LLC   On the Move Lawn Care                             Lawn Care ST643                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Outdoor Services                                  Lawn Care ST052                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   OWNED                                             HQ - Lease                                                                                     2/20/2020
ShopKo Stores Operating Co., LLC   OWNED                                             HQ - Lease                                                                                     2/20/2020
ShopKo Stores Operating Co., LLC   OWNED                                             HQ - Lease                                                                                     2/20/2020
ShopKo Stores Operating Co., LLC   PACER                                              Public Access To Court Electronic Records                                                      6/1/2019
ShopKo Stores Operating Co., LLC   Pacific World                                     Fast Rack space                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Pagel Services                                    Lawn Care ST626                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Paulson's Lawn                                    Lawn Care ST673                                                                                 6/1/2019
                   Case 19-80064-TLS                         Doc 1387           Filed 05/21/19 Entered 05/21/19 23:55:13                                                            Desc Main
                                                                               Document     Page 9 of 70
                    Debtor                                Contract Counterparty                        Description of Contract or Lease and Nature of Debtor's Interest             Reject Date
ShopKo Stores Operating Co., LLC       Pearson                                            Front-end Checkout Space Agreement                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Pekas Presicion Lawn Care                          Lawn Care ST743                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       Pendl Companies, INC                               Independent Contractor Agreement                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Pepperidge Farms                                   Front-end Checkout Space Agreement                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Perfetti                                           Front-end Checkout Space Agreement                                                             6/1/2019
Shopko Properties, LLC                 Peters Lawn Service Inc.                           Lawn Care ST021                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       Pete's Lawn Care                                   Lawn Care ST617                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       Phillips Property Service                          Lawn Care ST717                                                                                6/1/2019
Shopko Properties, LLC                 Pky Lawn and Landscape Inc.                        Lawn Care ST016                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       Pladis                                             Front-end Checkout Space Agreement                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Planters                                           Front-end Checkout Space Agreement                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Popcorn Indiana                                    Front-end Checkout Space Agreement                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Power Reviews                                      Provide ratings and reviews for Ecommerce site                                                 6/1/2019
ShopKo Stores Operating Co., LLC       Power Reviews                                      Social media integration                                                                       6/1/2019
ShopKo Stores Operating Co., LLC       PPG                                                2 YR Agreement                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC       Precision Landscape Inc.                           Lawn Care ST120                                                                                6/1/2019
Shopko Properties, LLC                 Premier Landscape Services Inc.                    Lawn Care ST066                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       Premier Landscape Services Inc.                    Lawn Care ST129                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       PRGX USA, Inc                                      Software Services Agreement and Statement of Work #1                                           6/1/2019
Specialty Retail Shops Holding Corp.   PricewaterhouseCoopers LLP                         Business Associate Addendum                                                                    6/1/2019
Specialty Retail Shops Holding Corp.   PricewaterhouseCoopers LLP                         FY18 Audit Engagement Letter                                                                   6/1/2019
ShopKo Stores Operating Co., LLC       Progressive Lawn Care & Summit Snow Removal LLC.   Lawn Care ST012                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       PRO'S CHOICE                                       Quarterly Payroll for Assistant Buyer                                                          6/1/2019
ShopKo Stores Operating Co., LLC       Ramos Landscaping                                  Lawn Care ST794                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       Randy Lee                                          Lawn Care ST583                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       Randy Ryan                                         Lawn Care ST538                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       Rayovac                                            Front end fixture/ Fast Rack Placement                                                         6/1/2019
ShopKo Stores Operating Co., LLC       Red Bull                                           Checkstand Cooler Funding Agreement                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Red Wing Lawn Care                                 Lawn Care ST512                                                                                6/1/2019
                                                                                          Portal to track Wellness activities and administers the earned dollary communication to
ShopKo Stores Operating Co., LLC       RedBrick Services Agreement                        fund health savings or health reimbursement accounts.                                         6/1/2019
ShopKo Stores Operating Co., LLC       Relay Health                                       Division of McKesson                                                                          9/1/2019
ShopKo Stores Operating Co., LLC       Rem Eyewear                                        Optical Frames                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       Richard Wilmore                                    Lawn Care ST536                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Rich's Lawn Care                                   Lawn Care ST753                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Rick Folkestad                                     Lawn Care ST552                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Rick Hodfield                                      Lawn Care ST662                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Rick Houske                                        Lawn Care ST567                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Rick Steptens                                      Lawn Care ST570                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Robert Burt                                        Lawn Care ST756                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Robert Curtis                                      Lawn Care ST745                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Robert Curtis                                      Lawn Care ST746                                                                               6/1/2019
Shopko Properties, LLC                 Robert Moldenhauer Lawn                            Lawn Care ST057                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Robert Tavener                                     Lawn Care ST701                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Roche                                              Med B Rebates For Diabetic Testing Strips And Meters                                          6/1/2019
ShopKo Stores Operating Co., LLC       Rochester Armored Car Co., Inc                     Armored courier for Debtor                                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Rocky Mountain Mowers                              Lawn Care ST795                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       ROI Frame                                          Optical Frames                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       Ron Herman                                         Lawn Care ST671                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Russ Sleezer                                       Lawn Care ST703                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Russell Janssen                                    Lawn Care ST750                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Rye's Lawn Service                                 Lawn Care ST775                                                                               6/1/2019
Penn-Daniels, LLC                      S&S Repairs                                        Lawn Care ST141                                                                               6/1/2019
Penn-Daniels, LLC                      S&S Repairs                                        Lawn Care ST142                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Safilo                                             Opitcal Frames                                                                                6/1/2019
ShopKo Stores Operating Co., LLC       Samsonite                                          2 year agreement- fixture funding                                                             6/1/2019
ShopKo Stores Operating Co., LLC       Sandra Burris                                      Lawn Care ST702                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       SAS Sprinkler Lawn Service                         Lawn Care ST773                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Scheels Professional                               Lawn Care ST669                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Schneider Family Lawn Service                      Lawn Care ST740                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Scholl Lawn Lanscape                               Lawn Care ST704                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Scott Meisensach                                   Lawn Care ST670                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Scotts Lawn and Landscape                          Lawn Care ST605                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Senn Landscaping                                   Lawn Care ST602                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Sensormatic                                        CCTV EAS agreement                                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Sensormatic Alamis                                 CCTV and EAS Master Maintenance Agreement                                                     6/1/2019
ShopKo Stores Operating Co., LLC       Sensormatic Alamis                                 CCTV and EAS Master Maintenance Agreement                                                     6/1/2019
ShopKo Stores Operating Co., LLC       Sentry We                                          Claims Service Agreement                                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Sentry We                                          Claims Service Agreement                                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Seth Reed - Odd Jobs                               Lawn Care ST547                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Shane Dechenne                                     Lawn Care ST532                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Shane Laverdure                                    Lawn Care ST533                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Sharper Edge Inc.                                  Lawn Care ST005                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Shutterstock                                       Subscription to license content for purpose of design, paid until 10/26/2019                  6/1/2019
ShopKo Stores Operating Co., LLC       Signature Lawn Care                                Lawn Care ST788                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Smart Lawns                                        Lawn Care ST637                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Smiskny Lawn Care LLC                              Lawn Care ST037                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       SNAG                                               Job Board                                                                                     6/1/2019
ShopKo Stores Operating Co., LLC       Snyder Lance                                       Front-end Checkout Space Agreement                                                            6/1/2019
Shopko Properties, LLC                 Spodeck Contracting                                Lawn Care ST010                                                                               6/1/2019
Shopko Properties, LLC                 Spodeck Contracting                                Lawn Care ST011                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Spodeck Contracting                                Lawn Care ST606                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Spodeck Contracting                                Lawn Care ST610                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Spodeck Contracting                                Lawn Care ST621                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Spodeck Contracting                                Lawn Care ST622                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Spring Green Lawn                                  Lawn Care ST625                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Sprinkler Medic LLC                                Lawn Care ST053                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Stanley Gunderson                                  Lawn Care ST548                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Stericycle (Store 027)                             Removal of Sharps and Hazardous material - Store 027                                          6/1/2019
ShopKo Stores Operating Co., LLC       Stewart Lawn Service                               Lawn Care ST719                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Straight Edge Maintenance LLC                      Lawn Care ST093                                                                               6/1/2019
ShopKo Stores Operating Co., LLC       Sunde Services                                     Lawn Care ST791                                                                               6/1/2019
                  Case 19-80064-TLS                          Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                                                      Desc Main
                                                                     Document    Page 10 of 70
                  Debtor                            Contract Counterparty              Description of Contract or Lease and Nature of Debtor's Interest             Reject Date
ShopKo Stores Operating Co., LLC   Sunovion(aka Sepracor)                   Med B Rebates For Brovanna Dispensing                                                        6/1/2019
Shopko Properties, LLC             Supreme Lawn and Landscaping, Inc.       Lawn Care ST061                                                                              6/1/2019
Shopko Properties, LLC             T & T Lawn Service                       Lawn Care ST068                                                                              6/1/2019
Shopko Properties, LLC             Terrascapes LLC                          Lawn Care ST062                                                                              6/1/2019
ShopKo Stores Operating Co., LLC   Texas Green Lawn                         Lawn Care ST593                                                                              6/1/2019
ShopKo Stores Operating Co., LLC   The McGee Group                                                                                                                       6/1/2019
                                                                            Delivery of transactional data from Shopko in return for $70,000 annual payment and
                                                                            access to 8 licenses for Nielsen Answers software to report on market share data on
ShopKo Stores Operating Co., LLC   The Nielsen Company                      Consumables product.                                                                        6/1/2019
ShopKo Stores Operating Co., LLC   Thompson Landscape Company               Lawn Care ST098                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Thompson Services                        Lawn Care ST739                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Tieg's Lawn Care & Landscaping, LLC.     Lawn Care ST025                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Todd Monge                               Lawn Care ST620                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Todd Schneider                           Lawn Care ST601                                                                             6/1/2019
Shopko Properties, LLC             Todd's Lawn Care                         Lawn Care ST039                                                                             6/1/2019
Shopko Properties, LLC             Todd's Lawn Care                         Lawn Care ST047                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Todd's Lawn Care                         Lawn Care ST172                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Tollefson                                Lawn Care ST748                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Tom Anderson                             Lawn Care ST734                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Tom Anderson                             Lawn Care ST737                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Tom Masterson                            Lawn Care ST633                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Tony Jones                               Lawn Care ST564                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Topps                                    Front-end Checkout Space Agreement                                                          6/1/2019
ShopKo Stores Operating Co., LLC   Total Lawn Care                          Lawn Care ST700                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Town & Country Lawn & Landscapes         Lawn Care ST009                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TPC                                      Lawn Care ST647                                                                             6/1/2019

ShopKo Stores Operating Co., LLC   TRC Global Solutions                     Relocation services - manages the transactions for teammates that require relocation.       6/1/2019
ShopKo Stores Operating Co., LLC   Trey Akin                                Lawn Care ST592                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TruCo Enterprises, Inc.                  Lawn Care ST082                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TruCo Enterprises, Inc.                  Lawn Care ST083                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TruCo Enterprises, Inc.                  Lawn Care ST084                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TruCo Enterprises, Inc.                  Lawn Care ST085                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TruCo Enterprises, Inc.                  Lawn Care ST087                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TruCo Enterprises, Inc.                  Lawn Care ST088                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TruCo Enterprises, Inc.                  Lawn Care ST091                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TruCo Enterprises, Inc.                  Lawn Care ST097                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TruCo Enterprises, Inc.                  Lawn Care ST104                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TruCo Enterprises, Inc.                  Lawn Care ST108                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   TruCo Enterprises, Inc.                  Lawn Care ST109                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Truvidia/Nippro                          Shopko Private Label Diabetic Testing Strips And Meters                                     6/1/2019

ShopKo Stores Operating Co., LLC   TSS ME FZC                               Agent Agreement 4/19/2018                                                                   6/1/2019

ShopKo Stores Operating Co., LLC   TSS ME FZC                               Buying Agency Agreement                                                                     6/1/2019
ShopKo Stores Operating Co., LLC   UL                                       Quote Number 1101521777 Version 1                                                           6/1/2019
ShopKo Stores Operating Co., LLC   UL                                       SHOPKO_20162093 (originally 20151676)                                                       6/1/2019
ShopKo Stores Operating Co., LLC   Varrelman Mowing                         Lawn Care ST665                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Vision Architecture                      design service for optical                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Vision Concepts                          Lawn Care ST733                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Von Mosel                                Lawn Care ST672                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Weed Warriors                            Lawn Care ST764                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Wiley X                                  Optical safety glasses                                                                      6/1/2019
ShopKo Stores Operating Co., LLC   WIS International                        Physical Inventory Counting services starting 2/3/19                                        6/1/2019
ShopKo Stores Operating Co., LLC   Wonderful                                Front-end Checkout Space Agreement                                                          6/1/2019
ShopKo Stores Operating Co., LLC   Yard Service                             Lawn Care ST649                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Young Bucks Landscaping LLC              Lawn Care ST122                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Zitsloff Snow Plowing                    Lawn Care ST561                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Zyloware                                 Optical Frames                                                                              6/1/2019
ShopKo Stores Operating Co., LLC   Burns Security                           Boise DC Security                                                                           6/1/2019
ShopKo Stores Operating Co., LLC   National Retail Properties               L00113 LACEY WA Incentive to give consent for Burlington store                              6/1/2019
ShopKo Stores Operating Co., LLC   Papillon Sanitation                      DC Omaha Sanitation                                                                         6/1/2019
ShopKo Stores Operating Co., LLC   Advanced Disposal                        DePere DC waste                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Advanced Project Solutions               ICA - SOW Installation Services                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Advanced Service Technologies            Purchase order for installations services                                                   6/1/2019
ShopKo Stores Operating Co., LLC   Akamai                                   Master Agreement - 08/28/2015                                                               6/1/2019
ShopKo Stores Operating Co., LLC   Akamai                                   Service Order Form - 11/1/2016 - Fast DNS                                                   6/1/2019


ShopKo Stores Operating Co., LLC   Amazon Web Services, Inc.                AWS Customer Agreement - Amazon Web Services (AWS)                                          6/1/2019
ShopKo Stores Operating Co., LLC   Aptean Inc.                              Software Maintenance                                                                        6/1/2019
ShopKo Stores Operating Co., LLC   Arkadin Inc                              Master Service Agreement for Audio Teleconferencing Services                                6/1/2019
ShopKo Stores Operating Co., LLC   Barcodes, Inc.                           ICA - SOW Installation Services Shopko Stores Omaha DC                                      6/1/2019
ShopKo Stores Operating Co., LLC   Barcodes, Inc.                           Purchase agreement                                                                          6/1/2019

ShopKo Stores Operating Co., LLC   BEA Systems, Inc.                        Weblogic ( SAS ) - End User Software License Agreement ( Oracle bought BEA in 2009 )        6/1/2019
ShopKo Stores Operating Co., LLC   BFI Waste Systems SKO                    Boise DC waste                                                                              6/1/2019
ShopKo Stores Operating Co., LLC   BFI Waste Systems SKO                    DC Waste Collections                                                                        6/1/2019
ShopKo Stores Operating Co., LLC   Camera Corner Connecting Point Inc       Master ICA                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Catalyst U.S.A., Inc.                    Software Development and License Agreement - 1/15/1992                                      6/1/2019
ShopKo Stores Operating Co., LLC   Catalyst U.S.A., Inc.                    Support Services Amendment - 6/30/2012                                                      6/1/2019


ShopKo Stores Operating Co., LLC   CDW Direct LLC                           Adobe Creative Cloud - General Terms of Use                                                 6/1/2019


ShopKo Stores Operating Co., LLC   CDW Direct LLC                           IBM Passport Advantage                                                                      6/1/2019
ShopKo Stores Operating Co., LLC   Celartem, Inc. d.b.a. Extensis           Universal Type Client Annual Support Agreement                                              6/1/2019
ShopKo Stores Operating Co., LLC   CHL Neenah LLC                           100 - Lease                                                                                5/30/2019
ShopKo Stores Operating Co., LLC   CHL Neenah LLC                           100 - Operating Lease                                                                      5/30/2019
ShopKo Stores Operating Co., LLC   Cintas SKO                               DC Fire protections                                                                         6/1/2019
                  Case 19-80064-TLS                        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                                                                        Desc Main
                                                                   Document    Page 11 of 70
                  Debtor                              Contract Counterparty                            Description of Contract or Lease and Nature of Debtor's Interest             Reject Date
                                                                                          ReSale Master Services Agreement - Software and hardware support for network
ShopKo Stores Operating Co., LLC   Cisco Systems Inc                                      equipment                                                                                     6/1/2019
ShopKo Stores Operating Co., LLC   Coeus Blue                                             Master Service Agreement 11/14/2017                                                           6/1/2019
ShopKo Stores Operating Co., LLC   Continental Alarm - SKO                                DC Security                                                                                   6/1/2019
ShopKo Stores Operating Co., LLC   Data Sales Co.                                         Addendum A-13 to the Independent Contractor Agreement                                         6/1/2019
ShopKo Stores Operating Co., LLC   Data Sales Co.                                         Addendum A-14 to the Independent Contractor Agreement                                         6/1/2019
ShopKo Stores Operating Co., LLC   Data Sales Co.                                         Independent Contractor Agreement                                                              6/1/2019
ShopKo Stores Operating Co., LLC   Data Sales SKO                                         fujifilm                                                                                      6/1/2019
ShopKo Stores Operating Co., LLC   Dito, LLC                                              Annual Support                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Dito, LLC                                              Initial Purchase - Click Through terms                                                        6/1/2019
ShopKo Stores Operating Co., LLC   Foulk Consulting                                       Independent Contract Agreement                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Foulk Consulting                                       Schedule 2 to the ICA - Professional Services                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Gerber Technology, Inc                                 WebPDM Master Software License Agreement - 7/19/1999                                          6/1/2019
ShopKo Stores Operating Co., LLC   Gerber Technology, Inc                                 WebPDM Master Software License Agreement Addendum - 11/10/2003                                6/1/2019
ShopKo Stores Operating Co., LLC   Gerber Technology, Inc                                 WebPDM Master Software License Agreement Addendum - 7/30/1999                                 6/1/2019
                                   Honeywell Security Montioring n/k/a Stanley Security
ShopKo Stores Operating Co., LLC   Solutions                                              DC Security                                                                                   6/1/2019
ShopKo Stores Operating Co., LLC   Hurkman Mechanical                                                                                                                                   6/1/2019
ShopKo Stores Operating Co., LLC   I2 Technology, Inc                                     Inforem - Software License - 2/20/2002                                                        6/1/2019
ShopKo Stores Operating Co., LLC   JAMF Software LLC                                      Jamf Pro Casper Suite for MAC OS                                                              6/1/2019
                                                                                          4th Amendment to the Software License Agreement dated January 27, 2005 (under Red
ShopKo Stores Operating Co., LLC   JDA Software, Inc.                                     Prairie)                                                                                      6/1/2019
                                                                                          6th Amendment to the Software License Agreement dated January 27, 2005 (under Red
ShopKo Stores Operating Co., LLC   JDA Software, Inc.                                     Prairie)                                                                                      6/1/2019
                                                                                          7th Amendment to the Software License Agreement dated January 27, 2005 (under Red
ShopKo Stores Operating Co., LLC   JDA Software, Inc.                                     Prairie)                                                                                      6/1/2019
ShopKo Stores Operating Co., LLC   JDA Software, Inc.                                     Amendment 10 to the Software License Agreement dated January 27, 2005 (DEX)                   6/1/2019
ShopKo Stores Operating Co., LLC   JDA Software, Inc.                                     Amendment 11 to the Software License Agreement dated January 27, 2005 (DEX)                   6/1/2019
ShopKo Stores Operating Co., LLC   JDA Software, Inc.                                     Amendment 12 to the Software License Agreement dated January 27, 2005 (DEX)                   6/1/2019
ShopKo Stores Operating Co., LLC   JDA Software, Inc.                                     Amendment 13 to the Software License Agreement dated January 27, 2005 (DEX)                   6/1/2019
ShopKo Stores Operating Co., LLC   JDA Software, Inc.                                     Amendment 9 to the Software License Agreement dated January 27, 2005 (DEX)                    6/1/2019
ShopKo Stores Operating Co., LLC   JDA Software, Inc.                                     SofTechnics, Inc. Software License Agreement (under SofTechnics)                              6/1/2019
ShopKo Stores Operating Co., LLC   JDA Software, Inc.                                     Software Maintenance ( JDA bought I2 in 2010 )                                                6/1/2019
ShopKo Stores Operating Co., LLC   Just Enough Software, Inc.                             Master License Agreement and Support Agreement - 3/6/2014                                     6/1/2019
ShopKo Stores Operating Co., LLC   Just Enough Software, Inc.                             Software Maintenance                                                                          6/1/2019
ShopKo Stores Operating Co., LLC   LaSalle Systems Leasing Inc                            Cisco SMARTnet                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   LawnKeeper                                             Boise DC Lawn care                                                                            6/1/2019
ShopKo Stores Operating Co., LLC   Lectra USA Inc.                                        Kaledo - Software License and Maintenance - 12/10/2009                                        6/1/2019
ShopKo Stores Operating Co., LLC   Lectra USA Inc.                                        Kaledo - Software Maintenance                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Lexmark                                                Addendum A-7 to the Independent Contractor Agreement                                          6/1/2019
ShopKo Stores Operating Co., LLC   Lexmark                                                Independent Contractor Agreement                                                              6/1/2019
ShopKo Stores Operating Co., LLC   Mainetti                                               Rebate Agreement.                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Marketmax, Inc.                                        Marketmax - Amendment to License Agreement - 5/3/1999                                         6/1/2019
ShopKo Stores Operating Co., LLC   Marketmax, Inc.                                        Marketmax - License Agreement - 12/13/1991                                                    6/1/2019
ShopKo Stores Operating Co., LLC   MasterGraphics                                         AutoCAD renewal for period of 10/22/2018 - 10/21/2019                                         6/1/2019
ShopKo Stores Operating Co., LLC   Maven Wave Partners, Inc.                              Google Apps - G suite Basic                                                                   6/1/2019
ShopKo Stores Operating Co., LLC   McAfee                                                 Annual Renewal - 2 yr                                                                         6/1/2019
ShopKo Stores Operating Co., LLC   McAfee                                                 Annual Subscription - 10/30/2018                                                              6/1/2019
ShopKo Stores Operating Co., LLC   McAfee                                                 Master Terms                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Modula4, LLC                                           Cumulus Software Maintenance Renewal                                                          6/1/2019
ShopKo Stores Operating Co., LLC   Moxie Group                                            Master Services Agreement 03/03/2016                                                          6/1/2019
ShopKo Stores Operating Co., LLC   Moxie Group                                            SOW #5 Retained Services                                                                      6/1/2019
ShopKo Stores Operating Co., LLC   New Relic                                              Annual Renewal                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   New Relic                                              Master Terms                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   NGINX                                                  NGINX Plus License support                                                                    6/1/2019
ShopKo Stores Operating Co., LLC   NYK Logistics ( Americas ). Inc.                       Independent Contractor Agreement and Addendum A-1 - 5/17/2006                                 6/1/2019
ShopKo Stores Operating Co., LLC   NYK Logistics ( Americas ). Inc.                       Software Subscription - Addendum 9                                                            6/1/2019
ShopKo Stores Operating Co., LLC   Optum Bank                                             DC Insurance                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Oracle                                                 locate software maintenance                                                                   6/1/2019
ShopKo Stores Operating Co., LLC   Oracle America, Inc                                    AIP/RO Software Cancelation Letter - 11/29/2017                                               6/1/2019
ShopKo Stores Operating Co., LLC   Oracle America, Inc                                    MDO Cancel Hosting Agreement - 2/15/2007                                                      6/1/2019
ShopKo Stores Operating Co., LLC   Oracle America, Inc                                    MDO Software License and Hosting Agreement - 11/30/2006                                       6/1/2019
ShopKo Stores Operating Co., LLC   Oracle America, Inc                                    RDF/AIP/RO Software License Agreement - 7/13/2007                                             6/1/2019
ShopKo Stores Operating Co., LLC   Park Place Technologies                                Independent Contractor Agreement                                                              6/1/2019
ShopKo Stores Operating Co., LLC   Peak Alarm SKO                                         Boise DC Alarm                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   Quest Software                                         User License Agreement 04/18/2006                                                             6/1/2019
ShopKo Stores Operating Co., LLC   RetailNEXT                                             Master Services Agreement                                                                     6/1/2019
                                                                                          Revionics Analytics Services provides: Elasticity Workbench, Store Zone Clustering, KVI
ShopKo Stores Operating Co., LLC   Revionics, Inc                                         Analysis, Item Clustering Analysis                                                            6/1/2019
ShopKo Stores Operating Co., LLC   SAS Institute Inc.                                     Software Maintenance - Amendment 16 ( SAS bought Marketmax on 7/10/2003 )                     6/1/2019
ShopKo Stores Operating Co., LLC   Singletree Technology, LLC                             WebPDM Report Wizard - Software Maintenance                                                   6/1/2019
ShopKo Stores Operating Co., LLC   Test IO                                                Master Agreement - 08/28/2015                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Tibco Software, Inc.                                   Software License Agreement - 8/11/2002                                                        6/1/2019
ShopKo Stores Operating Co., LLC   Tibco Software, Inc.                                   Software Maintenance                                                                          6/1/2019
ShopKo Stores Operating Co., LLC   Total System Services SKO                              HVAC systems                                                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Trans Alarm                                            DC Security                                                                                   6/1/2019
ShopKo Stores Operating Co., LLC   Vertical Phone System                                  Addendum A-8 Vertical Phone system maintenance and support                                    6/1/2019
ShopKo Stores Operating Co., LLC   Zabbix                                                 Zabbix Support agreement                                                                      6/1/2019
ShopKo Stores Operating Co., LLC   Accenture LLP                                          outsourcing planogram, sku set up, ad signs                                                   6/1/2019
ShopKo Stores Operating Co., LLC   Innotrac                                               customer service                                                                              6/1/2019
ShopKo Stores Operating Co., LLC   Asurion                                                warranty program                                                                              6/1/2019
ShopKo Stores Operating Co., LLC   Buxton Company                                         professional services - real estate                                                           6/1/2019
ShopKo Stores Operating Co., LLC   Great America Financial Service - SKO                  DC Printers                                                                                   6/1/2019
ShopKo Stores Operating Co., LLC   Kieffer & Company Inc                                  Sign Replacement at Store 690                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Service One                                            DC Maintenance                                                                                6/1/2019
ShopKo Stores Operating Co., LLC   The Network                                            Master Services Agreement                                                                     6/1/2019
ShopKo Stores Operating Co., LLC   The Network                                            Master Services Agreement                                                                     6/1/2019
ShopKo Stores Operating Co., LLC   Utilities Analsyes Inc                                 facilities                                                                                    6/1/2019
ShopKo Stores Operating Co., LLC   Vanguard Cleaning                                      Boise DC Cleaning service                                                                     6/1/2019
ShopKo Stores Operating Co., LLC   Fishers Technology SKO                                 Boise Maintenance                                                                             6/1/2019
ShopKo Stores Operating Co., LLC   Sprague Pest                                           Boise DC Pest                                                                                 6/1/2019
ShopKo Stores Operating Co., LLC   Mahler Clean                                           janitorial services                                                                           6/1/2019
                  Case 19-80064-TLS                         Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                                                           Desc Main
                                                                    Document    Page 12 of 70
                 Debtor                              Contract Counterparty                          Description of Contract or Lease and Nature of Debtor's Interest    Reject Date
ShopKo Stores Operating Co., LLC   Navex (The Network)                                   customer service answering service                                                  6/1/2019
ShopKo Stores Operating Co., LLC   Radial                                                customer service                                                                    6/1/2019
ShopKo Stores Operating Co., LLC   Quality Sounds                                        DC Music                                                                            6/1/2019
                                   National Health Information Network, Inc. (formerly
ShopKo Stores Operating Co., LLC   knowns as Landmark Data, Inc.)                        Agreement for Data Processing Services and all Amendments                          6/4/2019
ShopKo Stores Operating Co., LLC   PDX Inc                                               License Agreement and all Amendments                                               6/4/2019

ShopKo Stores Operating Co., LLC   ARCP SH Valentine NE, LLC                             523 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   ARCP SH Valentine NE, LLC                             523 - Operating Lease                                                             6/21/2019
ShopKo Stores Operating Co., LLC   East "E" Street Realty, LLC                           759 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   East "E" Street Realty, LLC                           759 - Operating Lease                                                             6/21/2019
ShopKo Stores Operating Co., LLC   FIDC XXXVI LLC                                        795 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   FIDC XXXVI LLC                                        795 - Operating Lease                                                             6/21/2019
ShopKo Stores Operating Co., LLC   Gallatin Campground b/d/a KOA Billings                774 - Capital Lease                                                               6/21/2019
ShopKo Stores Operating Co., LLC   Gallatin Campground b/d/a KOA Billings                774 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   GUN Group, Inc.                                       744 - Capital Lease                                                               6/21/2019
ShopKo Stores Operating Co., LLC   GUN Group, Inc.                                       744 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   Humboldt Plaza Associates/c/o The Lerner Co.          664 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   Humboldt Plaza Associates/c/o The Lerner Co.          664 - Operating Lease                                                             6/21/2019
ShopKo Stores Operating Co., LLC   Kranthi Realty, LLC                                   796 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   Kranthi Realty, LLC                                   796 - Operating Lease                                                             6/21/2019
ShopKo Stores Operating Co., LLC   L & C DG Investments, LLC                             207 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   L & C DG Investments, LLC                             207 - Operating Lease                                                             6/21/2019
ShopKo Stores Operating Co., LLC   Lakeside Storage, LLC                                 562 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   Lakeside Storage, LLC                                 562 - Operating Lease                                                             6/21/2019
ShopKo Stores Operating Co., LLC   PALCO Investments, LLC                                532 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   PALCO Investments, LLC                                532 - Operating Lease                                                             6/21/2019
ShopKo Stores Operating Co., LLC   Perfect Pasta Ent.                                    532 - Sublease                                                                    6/21/2019
ShopKo Stores Operating Co., LLC   Perfect Pasta Enterprises, LLC.                       532 - Sublease Pizza Food Truck                                                   6/21/2019
ShopKo Stores Operating Co., LLC   Phoenix Limited Partnership/Kim Love*                 764 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   Phoenix Limited Partnership/Kim Love*                 764 - Operating Lease                                                             6/21/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                      772 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                      772 - Operating Lease-Spirit                                                      6/21/2019
ShopKo Stores Operating Co., LLC   WY1, LLC                                              758 - Lease                                                                       6/21/2019
ShopKo Stores Operating Co., LLC   WY1, LLC                                              758 - Operating Lease                                                             6/21/2019
ShopKo Stores Operating Co., LLC   ServiceChannel                                        Fees for utilizing Work Order Platform for Store Facilities                       6/23/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-1, LLC                      002 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Bellin Health                                         002 - Leased space to Bellin Health at location 002                               6/30/2019
ShopKo Stores Operating Co., LLC   1515 E. Main St., LLC/Rick Callahan                   618 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   1515 E. Main St., LLC/Rick Callahan                   618 - Operating Lease                                                             6/30/2019

ShopKo Stores Operating Co., LLC   905 South 24th Street West Owner LLC                  106 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   905 South 24th Street West Owner LLC                  106 - Operating Lease                                                             6/30/2019

ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   Amendment 1 supplements and amends Attachment A06 to License Agreement B1613      6/30/2019

ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   Amendment 2 supplements and amends Attachment A06 to License Agreement B1613      6/30/2019

ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   Amendment 4 supplements and amends Attachment A06 to license agreement B1613      6/30/2019
ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   Amendment 5 supplements and amends Attachment A3 to License Agreement B1613       6/30/2019
ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   Amendment 5 supplements and amends Attachment A3 to License Agreement B1613       6/30/2019
ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   Amendment 9 supplements and amends Attachment A3 to License Agreement B1613       6/30/2019
ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   Attachment A06 supplements and amends License Agreement B1613                     6/30/2019
ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   Attachment A07 supplements and amends License Agreement B1613                     6/30/2019
ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   License Agreement B1613                                                           6/30/2019
                                                                                         Termination Amendment supplements and amends Attachment A4 as amended to
ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   License Agreement B1613                                                           6/30/2019
ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   Winpay24 Attachment A3                                                            6/30/2019
ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   Winpay24 Attachment A4                                                            6/30/2019
ShopKo Stores Operating Co., LLC   ACI Worldwide, Inc.                                   Winpay24 Attachment A5                                                            6/30/2019
ShopKo Stores Operating Co., LLC   Adecco Staffing                                       Staffing firm                                                                     6/30/2019
ShopKo Stores Operating Co., LLC   American Greetings                                    Exclusivity Agreement                                                             6/30/2019
ShopKo Stores Operating Co., LLC   AMERICAN GREETINGS                                    Vendor Terms Agreement                                                            6/30/2019
ShopKo Stores Operating Co., LLC   Angeli Management Corp./Don Bastianello               623 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Angeli Management Corp./Don Bastianello               623 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Applebee's                                            099 - Sublease                                                                    6/30/2019
ShopKo Stores Operating Co., LLC   Applebee's Hospitality Group                          099 - Sublease Parking lot lighting                                               6/30/2019
ShopKo Stores Operating Co., LLC   ARCP SH Broken Bow NE, LLC                            695 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   ARCP SH Broken Bow NE, LLC                            695 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Barbara Krueger                                       617 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Barbara Krueger                                       617 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Barry Raskin and Michael Price, TIC                   627 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Barry Raskin and Michael Price, TIC                   627 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Beaver Development, LLC                               550 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Beaver Development, LLC                               550 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Bellin Health                                         004 - Leased space to Bellin Health at location 004                               6/30/2019
ShopKo Stores Operating Co., LLC   Bellin Health                                         036 - Leased space to Bellin Health at location 036                               6/30/2019
ShopKo Stores Operating Co., LLC   Bellin Health                                         139 - Leased space to Bellin Health at location 139                               6/30/2019
ShopKo Stores Operating Co., LLC   Bellin Health                                         177 - Leased space to Bellin Health at location 177                               6/30/2019
Penn-Daniels, LLC                  Blessing Corporate Services                           139 - Sublease                                                                    6/30/2019




ShopKo Stores Operating Co., LLC   BullsEye Telecom, Inc.                                Corporate Advantage Sales Agreement - Telecommunications Services                 6/30/2019
ShopKo Stores Operating Co., LLC   Cable one Business                                    Business Services Agreement                                                       6/30/2019

ShopKo Stores Operating Co., LLC   Capview Income & Value Fund IV, LP                    059 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Capview Income & Value Fund IV, LP                    059 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Carbon Black                                          Carbon Black Bit9 Security Platform                                               6/30/2019
ShopKo Stores Operating Co., LLC   Chaffin, Inc.                                         545 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Chaffin, Inc.                                         545 - Operating Lease                                                             6/30/2019
                   Case 19-80064-TLS                          Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                                                          Desc Main
                                                                      Document    Page 13 of 70
                  Debtor                                  Contract Counterparty                Description of Contract or Lease and Nature of Debtor's Interest          Reject Date




ShopKo Stores Operating Co., LLC       Charter Communications                       National Account Multi-Site Business Internet Access Service Agreement                  6/30/2019
ShopKo Stores Operating Co., LLC       Chelt Development LLC                        604 - Capital Lease                                                                     6/30/2019
ShopKo Stores Operating Co., LLC       Chelt Development LLC                        604 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC       CHL Winona LLC                               057 - Lease                                                                             6/30/2019
ShopKo Properties, LLC                 CHL Winona LLC                               057 - Operating Lease                                                                   6/30/2019
Specialty Retail Shops Holding Corp.   Cintas Fire Protection                       National Fire Extinguisher Service                                                      6/30/2019

ShopKo Stores Operating Co., LLC       Comcast Business                             Business Services Order Agreement                                                       6/30/2019
ShopKo Stores Operating Co., LLC       Consolidated Telecom                         Business Customer Agreement                                                             6/30/2019
ShopKo Stores Operating Co., LLC       Cox Business                                 Commercial Services Agreement                                                           6/30/2019
ShopKo Stores Operating Co., LLC       Croell Redi-Mix, Inc./Roger Croell*          757 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC       Croell Redi-Mix, Inc./Roger Croell*          757 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC       Daniel G. Kamin/Kelly Serenko*               750 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC       Daniel G. Kamin/Kelly Serenko*               750 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC       David F. Bolger Revocable Trust/JT Bolger*   670 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC       David F. Bolger Revocable Trust/JT Bolger*   670 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC       David F. Bolger Revocable Trust/JT Bolger*   752 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC       David F. Bolger Revocable Trust/JT Bolger*   752 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC       Donna M. Wiese                               735 - Capital Lease                                                                     6/30/2019
ShopKo Stores Operating Co., LLC       Donna M. Wiese                               735 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC       Eagle Communications                         Contract for Communications Services                                                    6/30/2019
ShopKo Stores Operating Co., LLC       Eau Claire Associates L.P.                   024 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC       Eau Claire Associates L.P.                   024 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC       Enterprise FM Trust                          Nissan Master Equity Lease                                                              6/30/2019
ShopKo Stores Operating Co., LLC       Extreme Networks                             Extreme Networks Maintenance Renewal                                                    6/30/2019
ShopKo Stores Operating Co., LLC       Federated Telephone                          Federated Telephone 12 month services agreement                                         6/30/2019

ShopKo Stores Operating Co., LLC       FIDC XXX LLC                                 526 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC       FIDC XXX LLC                                 526 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC       First Advantage                              DCDrug Screening                                                                        6/30/2019
ShopKo Stores Operating Co., LLC       First Advantage                              drug screening, background checks, OIG searchs                                          6/30/2019
                                                                                    Risk & Information Analytics Group WorkPlace Solutions Agreement w/Drug & Alcohol
ShopKo Stores Operating Co., LLC       First Advantage Screenery                    Screening Services                                                                      6/30/2019
                                                                                    Risk & Information Analytics Group WorkPlace Solutions Agreement w/Drug & Alcohol
ShopKo Stores Operating Co., LLC       First Advantage Screenery                    Screening Services                                                                      6/30/2019
ShopKo Stores Operating Co., LLC       Foothill Shadows, LLC                        069 - Lease                                                                             6/30/2019
ShopKo Properties, LLC                 Foothill Shadows, LLC                        069 - Operating Lease                                                                   6/30/2019
                                                                                    Service for teammates to book air, car and hotel travel. Assist with company wide
ShopKo Stores Operating Co., LLC       FOX World Travel                             meetings and negotiate rates for travel services.                                       6/30/2019




ShopKo Stores Operating Co., LLC       Frontier Communications of America, Inc.     Frontier Services Agreement - Telecommunications                                        6/30/2019
                                                                                    Addendum to Fujitsu Software License and Software Maintenance Order Forms SKO0010
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         and SKO0011                                                                             6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Amendment 7 Statement of Work #11 (Level 3 Support)                                     6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Change Order 01 To Shopko Stores Operating Co., Order Form # SKO035                     6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Master Agreement for the Supply of Equipment, Software and Services SHO001              6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO004                          6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO005                          6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO008                          6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO009                          6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO010                          6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO011                          6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO011-A                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO011-B                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO011-C                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO011-D                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO011-E                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO011-F                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO014-A                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO014-B                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO017-A                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO017-B                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO018-A                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO018-B                        6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO024                          6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO025                          6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO026                          6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO033                          6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO036                          6/30/2019
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Software License and Software Maintenance Order Form #: SKO037                          6/30/2019
                                                                                    Statement of Work #11 is a supplement to the Master Agreement for the Supply of
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         Equipment Software and Services No. SHO001 (Level 3 Support)                            6/30/2019
                                                                                    Statement of Work #55 which is a supplement to the Master Agreement for the Supply
                                                                                    of Equipment Software and Services No. SHO001 (Bonus Buy / Crazy Deal / Brand
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         coupon Exclusions)                                                                      6/30/2019
                                                                                    Statement of Work #56 which is a supplement to the Master Agreement for the Supply
ShopKo Stores Operating Co., LLC       Fujitsu America, Inc                         of Equipment Software and Services No. SHO001 (New Register Image)                      6/30/2019
ShopKo Stores Operating Co., LLC       Granite Telecommunications LLC               Commercial Account Broadband                                                            6/30/2019
ShopKo Stores Operating Co., LLC       Hilco Real Estate LLC.                       Lease renegotiation for term & rent reductions                                          6/30/2019
ShopKo Stores Operating Co., LLC       Hillbilly Bob's BarBQ                        615 - Sublease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC       Holly Plaza, LLC                             602 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC       Holly Plaza, LLC                             602 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC       HRC Enterprises/ The Coffee Hut              733 - Sublease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC       ID Furst Shop, LLC                           068 - Lease                                                                             6/30/2019
ShopKo Properties, LLC                 ID Furst Shop, LLC                           068 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC       Jerry Uittenbogaard                          667 - Capital Lease                                                                     6/30/2019
                  Case 19-80064-TLS                      Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                                                                           Desc Main
                                                                 Document    Page 14 of 70
                 Debtor                               Contract Counterparty                                 Description of Contract or Lease and Nature of Debtor's Interest         Reject Date
ShopKo Stores Operating Co., LLC   Jerry Uittenbogaard                                          667 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Joshen                                                       shopping bags, supplies, paper products                                                 6/30/2019
ShopKo Stores Operating Co., LLC   Kailas Properties, LLC                                       619 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Kailas Properties, LLC                                       619 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Kailas Properties, LLC                                       632 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Kailas Properties, LLC                                       632 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Kamin Realty Co.                                             605 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Kamin Realty Co.                                             605 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Keller Real Estate Group                                     014 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Keller Real Estate Group                                     014 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Kenexa                                                       Applicant Tracking System                                                               6/30/2019
ShopKo Stores Operating Co., LLC   KGL Rentals, Inc./Mike Ortner                                753 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   KGL Rentals, Inc./Mike Ortner                                753 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Kimco Realty Corporation                                     164 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Kimco Realty Corporation                                     164 - Operating Lease                                                                   6/30/2019
                                   Krist Properties & Wagner Family Ltd Partnership c/o Keith
ShopKo Stores Operating Co., LLC   Krist                                                        616 - Lease                                                                             6/30/2019
                                   Krist Properties & Wagner Family Ltd Partnership c/o Keith
ShopKo Stores Operating Co., LLC   Krist                                                        616 - Operating Lease                                                                   6/30/2019
                                                                                                Amendment One to Kronos Sales, Software License and Services Agreement and
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          Assignment dated March 30, 2007                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          Contract #: 1189662 R28-NOV-17                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          Kronos Lease Schedule Quote #: 331070-1 / Leasing Agreement #9006                       6/30/2019
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          Kronos Lease Schedule Quote #: 379438-1                                                 6/30/2019
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          Kronos Order Form Quote #: 323302-1                                                     6/30/2019
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          Kronos Order Form Quote #: 447873-1                                                     6/30/2019
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          Kronos Order Form Quote #: 494895-1                                                     6/30/2019
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          Kronos Order Form Quote #: 510652-1                                                     6/30/2019
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          Kronos Order Form Quote #: 525422-1                                                     6/30/2019
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          Kronos Order Form Quote #: 580017-1                                                     6/30/2019
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          Kronos Order Form Quote #: 85994-4                                                      6/30/2019
                                                                                                Kronos Sales, Software License and Services Agreement dated March 30, 2007 Rev KR-
ShopKo Stores Operating Co., LLC   Kronos Incorporated                                          080706)                                                                                 6/30/2019
ShopKo Stores Operating Co., LLC   LaCrosse Shopko Properties, LLC                              007 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   LaCrosse Shopko Properties, LLC                              007 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Lake Connections                                             Service Order Agreement                                                                 6/30/2019
ShopKo Stores Operating Co., LLC   Lee-Breitbach, LLP/Mathias F. Breitbach                      738 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Lee-Breitbach, LLP/Mathias F. Breitbach                      738 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Lerner Harlan Partnership/c/o The Lerner Company             682 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Lerner Harlan Partnership/c/o The Lerner Company             682 - Operating Lease                                                                   6/30/2019
                                   Lund 144 Center, LLC and Overland Wolf Building
ShopKo Stores Operating Co., LLC   Partnership                                                  056 - Lease                                                                             6/30/2019
                                   Lund 144 Center, LLC and Overland Wolf Building
ShopKo Stores Operating Co., LLC   Partnership                                                  056 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Lynn H. Nelson Trust                                         786 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Lynn H. Nelson Trust                                         786 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Marketplace LLC                                              040 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Marketplace LLC                                              040 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Marquette Marine LLC                                         610 - Capital Lease                                                                     6/30/2019
ShopKo Stores Operating Co., LLC   Marquette Marine LLC                                         610 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Marquette Marine LLC                                         610 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Maxwell-MN, LLC                                              740 - Capital Lease                                                                     6/30/2019
ShopKo Stores Operating Co., LLC   Maxwell-MN, LLC                                              740 - Lease                                                                             6/30/2019
ShopKo Properties, LLC             McCann Ranch & Livestock                                     072 - Operating Lease -Ground Lease                                                     6/30/2019

ShopKo Stores Operating Co., LLC   McCullough Family Partnership c/o McCullough Companies 629 - Lease                                                                                   6/30/2019

ShopKo Stores Operating Co., LLC   McCullough Family Partnership c/o McCullough Companies 629 - Operating Lease                                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Mediacom Illinois LLC                                  Commercial Facilities Agreement for Internet and phone service                                6/30/2019
ShopKo Stores Operating Co., LLC   Mediacom Indiana LLC                                   Commercial Facilities Agreement for Internet and phone service                                6/30/2019
ShopKo Stores Operating Co., LLC   Mediacom Iowa LLC                                      Commercial Facilities Agreement for Internet and phone service                                6/30/2019
ShopKo Stores Operating Co., LLC   Mediacom Minnesota LLC                                 Commercial Facilities Agreement for Internet and phone service                                6/30/2019
ShopKo Stores Operating Co., LLC   MicroFocus                                             Product Order Doc 01/19/2016 - Store VLA                                                      6/30/2019


ShopKo Stores Operating Co., LLC   Midcontinent Communications                                  Master Services Agreement - Internet and phone service                                  6/30/2019
ShopKo Stores Operating Co., LLC   N & K Investment Co./Noddle Companies                        690 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   N & K Investment Co./Noddle Companies                        690 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   NEB Furst, LLC                                               053 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   NEB Furst, LLC                                               053 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   New Hampton Harvester Holdings, LLC                          668 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   New Hampton Harvester Holdings, LLC                          668 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   New-Cell                                                     Addendum to Wireless Telecommunications Service Agreement July 17, 2018                 6/30/2019
ShopKo Stores Operating Co., LLC   Nissan North America Inc.                                    Nissan Car agreement - Incentives                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Nissan North America Inc.                                    Nissan Car agreement - Incentives                                                       6/30/2019
ShopKo Stores Operating Co., LLC   OB INVESTORS LLC                                             132 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   OB INVESTORS LLC                                             132 - Operating Lease                                                                   6/30/2019

ShopKo Stores Operating Co., LLC   P.J. Investments                                             079 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   P.J. Investments                                             079 - Operating Lease                                                                   6/30/2019
ShopKo Stores Operating Co., LLC   Pamida One, LLC/Paul Schwabe*                                775 - Capital Lease                                                                     6/30/2019

ShopKo Stores Operating Co., LLC   Pamida One, LLC/Paul Schwabe*                                775 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Pamida Two, LLC/Paul Schwabe*                                761 - Capital Lease                                                                     6/30/2019

ShopKo Stores Operating Co., LLC   Pamida Two, LLC/Paul Schwabe*                                761 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Papyrus - Recycled Greetings, Inc                            Vendor Terms Agreement                                                                  6/30/2019
ShopKo Stores Operating Co., LLC   Paradise Wisconsin Properties LLC                            099 - Lease                                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Paradise Wisconsin Properties LLC                            099 - Operating Lease                                                                   6/30/2019
                                                                                                License agreement 7/23/1999, amendment 7/23/1999,3rd amnedment 11/10/2008, 4th
ShopKo Stores Operating Co., LLC   Payless                                                      amendment 8/1/2010, 5th amendment 6/25/2012                                             6/30/2019
ShopKo Stores Operating Co., LLC   Peoplefluent                                                 Organization Chart (OrgPublisher)                                                       6/30/2019
                  Case 19-80064-TLS                        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                                                              Desc Main
                                                                   Document    Page 15 of 70
                 Debtor                              Contract Counterparty                          Description of Contract or Lease and Nature of Debtor's Interest      Reject Date
ShopKo Stores Operating Co., LLC   Pickruhn & Kilinski Enterprise/Phillip Kilinsk       633 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Pickruhn & Kilinski Enterprise/Phillip Kilinsk       633 - Operating Lease                                                                6/30/2019
ShopKo Stores Operating Co., LLC   Pickruhn & Kilinski Enterprises/Phillip Kilinsk      620 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Pickruhn & Kilinski Enterprises/Phillip Kilinsk      620 - Operating Lease                                                                6/30/2019

ShopKo Stores Operating Co., LLC   Pontus SK Portfolio, LLC                             544 - Lease                                                                          6/30/2019

ShopKo Stores Operating Co., LLC   Pontus SK Portfolio, LLC                             544 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Pontus SK Portfolio, LLC                             544 - Operating Lease                                                                6/30/2019
ShopKo Stores Operating Co., LLC   Protection 1                                         burglary, fire monitoring                                                            6/30/2019
ShopKo Stores Operating Co., LLC   Qualys, Inc.                                         Qualys Master Cloud Services Agreement                                               6/30/2019




ShopKo Stores Operating Co., LLC   Qwest Corporation d/b/a CentryLink QC                Telecommunications servers                                                           6/30/2019
ShopKo Stores Operating Co., LLC   Raymond J. O'Connor and Jennifer S. O'Connor         038 - Lease                                                                          6/30/2019
ShopKo Properties, LLC             Raymond J. O'Connor and Jennifer S. O'Connor         038 - Operating Lease                                                                6/30/2019

ShopKo Stores Operating Co., LLC   Readerlink                                           Exclusivity Agreement                                                                6/30/2019
ShopKo Stores Operating Co., LLC   READERLINK DISTRIBUTION SERVICES                     Vendor Terms Agreement                                                               6/30/2019

ShopKo Stores Operating Co., LLC   Realty Income Properties 28, LLC                     177 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Realty Income Properties 28, LLC                     177 - Operating Lease                                                                6/30/2019
ShopKo Stores Operating Co., LLC   Rebecca Thanel                                       733 - Sublease Coffee Hut                                                            6/30/2019
ShopKo Stores Operating Co., LLC   SH Winner Holdings, LLC                              745 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   SH Winner Holdings, LLC                              745 - Operating Lease                                                                6/30/2019
ShopKo Stores Operating Co., LLC   Shelby-Pam Limited Partnership/Ronald Christenson*   766 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Shelby-Pam Limited Partnership/Ronald Christenson*   766 - Operating Lease                                                                6/30/2019
ShopKo Stores Operating Co., LLC   Sixteenth Street Development, LLC                    755 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Sixteenth Street Development, LLC                    755 - Operating Lease                                                                6/30/2019
ShopKo Stores Operating Co., LLC   SKHT Tomahawk LLC                                    792 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   SKHT Tomahawk LLC                                    792 - Operating Lease                                                                6/30/2019
ShopKo Stores Operating Co., LLC   Sky Green Bay LLC                                    004 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Sky Green Bay LLC                                    004 - Operating Lease-Spirit                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Smithlin, McIntire & young                           128 - Capital Lease                                                                  6/30/2019
ShopKo Stores Operating Co., LLC   Smithlin, McIntire & young                           128 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Smithlin, McIntire & young                           128 - Operating Lease                                                                6/30/2019
ShopKo Stores Operating Co., LLC   SMTA Shopko Portfolio I, LLC                         022 - Lease                                                                          6/30/2019
Penn-Daniels, LLC                  SMTA Shopko Portfolio I, LLC                         022 - Operating Lease-Spirit                                                         6/30/2019
ShopKo Stores Operating Co., LLC   SMTA Shopko Portfolio I, LLC                         112 - Lease                                                                          6/30/2019
Penn-Daniels, LLC                  SMTA Shopko Portfolio I, LLC                         112 - Operating Lease-Spirit                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Solutran                                             Agreement for Services                                                               6/30/2019
ShopKo Stores Operating Co., LLC   Solutran                                             Agreement for Services                                                               6/30/2019
ShopKo Stores Operating Co., LLC   Spirit Master Funding III, LLC                       672 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit Master Funding III, LLC                       672 - Operating Lease-Spirit                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Spirit Master Funding VIII, LLC                      036 - Lease                                                                          6/30/2019
ShopKo Properties, LLC             Spirit Master Funding VIII, LLC                      036 - Operating Lease-Spirit                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-1, LLC                     114 - Lease                                                                          6/30/2019
Penn-Daniels, LLC                  Spirit SPE Portfolio 2006-1, LLC                     114 - Operating Lease-Spirit                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-2, LLC                     072 - Lease                                                                          6/30/2019
ShopKo Properties, LLC             Spirit SPE Portfolio 2006-2, LLC                     072 - Operating Lease-Spirit                                                         6/30/2019

ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     615 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     615 - Operating Lease-Spirit                                                         6/30/2019

ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     621 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     621 - Operating Lease-Spirit                                                         6/30/2019

ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     625 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     625 - Operating Lease-Spirit                                                         6/30/2019

ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     626 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     626 - Operating Lease-Spirit                                                         6/30/2019

ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     630 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     630 - Operating Lease-Spirit                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     671 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     671 - Operating Lease-Spirit                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     680 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     680 - Operating Lease-Spirit                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     733 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     733 - Operating Lease-Spirit                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     739 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     739 - Operating Lease-Spirit                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     746 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     746 - Operating Lease                                                                6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     768 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-3, LLC                     768 - Operating Lease-Spirit                                                         6/30/2019




ShopKo Stores Operating Co., LLC   Sprint Solutions Inc                                 Customer Service Agreement                                                           6/30/2019

ShopKo Stores Operating Co., LLC   St. Croix Trail, LLC                                 179 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   St. Croix Trail, LLC                                 179 - Operating Lease                                                                6/30/2019
ShopKo Stores Operating Co., LLC   Stephen S. Leung and Helena S. Leung                 547 - Lease                                                                          6/30/2019
ShopKo Stores Operating Co., LLC   Stephen S. Leung and Helena S. Leung                 547 - Operating Lease                                                                6/30/2019

ShopKo Stores Operating Co., LLC   Storeworks                                           Addendum A-31 to the Independent Contractor Agreement (Verifone Mx925 warranty)      6/30/2019
ShopKo Stores Operating Co., LLC   Storeworks                                           Independent Contractor Agreement                                                     6/30/2019
ShopKo Stores Operating Co., LLC   Storeworks                                           Quotation Number: SHOPSW-SOTIMAIN012717 (Soti radio licenses)                        6/30/2019
                  Case 19-80064-TLS                        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                                                              Desc Main
                                                                   Document    Page 16 of 70
                 Debtor                              Contract Counterparty                             Description of Contract or Lease and Nature of Debtor's Interest   Reject Date
ShopKo Stores Operating Co., LLC   SumTotal                                                Performance Management                                                            6/30/2019
ShopKo Stores Operating Co., LLC   Synercomm                                               Statement of Work - Network-layer security penetration test                       6/30/2019
ShopKo Stores Operating Co., LLC   Synercomm                                               Zscaler Enterprise Guest Wi-Fi Security                                           6/30/2019




ShopKo Stores Operating Co., LLC   TDS Metrocom                                            Telecommunications Service Agreement                                              6/30/2019
ShopKo Stores Operating Co., LLC   THBH SL, L.L.C.                                         139 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  THBH SL, L.L.C.                                         139 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   The Christensen Corporation                             747 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   The Christensen Corporation                             747 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   The Christensen Corporation                             748 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   The Christensen Corporation                             748 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   The Henning Group, Inc.                                 736 - Capital Lease                                                               6/30/2019
ShopKo Stores Operating Co., LLC   The Henning Group, Inc.                                 736 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Theodore A & Evangeline Laliotis 2012 Revocable Trust   790 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Theodore A & Evangeline Laliotis 2012 Revocable Trust   790 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   T-MOBILE                                                Phone and data card cellular internet services                                    6/30/2019
ShopKo Stores Operating Co., LLC   Two Crow of the Big Sky, LLC/Mark Linkesh               773 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Two Crow of the Big Sky, LLC/Mark Linkesh               773 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Two Harbors First LLC/Guy Laverty                       628 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Two Harbors First LLC/Guy Laverty                       628 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Vast Broadband                                          VAST Broadband Business Customer Agreement                                        6/30/2019




ShopKo Stores Operating Co., LLC   Verizon Business Services                               Verizon Service Agreement                                                         6/30/2019
ShopKo Stores Operating Co., LLC   Verizon Wireless                                        Verizon Wireless Parent/Affiliate Agreement for Wireless service                  6/30/2019
ShopKo Stores Operating Co., LLC   WI Cal-Mar, LLC                                         024 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Windstream Communications                               Agreement for Communications Services                                             6/30/2019
ShopKo Stores Operating Co., LLC   Winterset Windfall, LLC                                 675 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Winterset Windfall, LLC                                 675 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Wood County Telephone Company Inc dba Solarus           Solarus End User Master Services Agreement                                        6/30/2019
Penn-Daniels, LLC                  Spirit SPE Portfolio 2006-1, LLC                        002 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   Associated Bank                                         002 - Sublease                                                                    6/30/2019
ShopKo Stores Operating Co., LLC   RCM Wausau LLC                                          008 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   RCM Wausau LLC                                          008 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-1, LLC                        008 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  Spirit SPE Portfolio 2006-1, LLC                        008 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   SMTA Shopko Portfolio I, LLC                            009 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   SMTA Shopko Portfolio I, LLC                            009 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  SMTA Shopko Portfolio I, LLC                            009 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   SMTA Shopko Portfolio I, LLC                            011 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  SMTA Shopko Portfolio I, LLC                            011 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   SMTA Shopko Portfolio I, LLC                            012 - Lease                                                                       6/30/2019

Penn-Daniels, LLC                  SMTA Shopko Portfolio I, LLC                            012 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-1, LLC                        015 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Bellin Health                                           015 - Leased space to Bellin Health at location 015                               6/30/2019
Penn-Daniels, LLC                  Spirit SPE Portfolio 2006-1, LLC                        015 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-1, LLC                        017 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  Spirit SPE Portfolio 2006-1, LLC                        017 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   National Retail Properties, LP                          018 - Lease                                                                       6/30/2019
ShopKo Properties, LLC             National Retail Properties, LP                          018 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-2, LLC                        021 - Lease                                                                       6/30/2019
ShopKo Properties, LLC             Spirit SPE Portfolio 2006-2, LLC                        021 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-1, LLC                        025 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  Spirit SPE Portfolio 2006-1, LLC                        025 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-1, LLC                        030 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  Spirit SPE Portfolio 2006-1, LLC                        030 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   Jeanine Landsinger                                      032 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Jeanine Landsinger                                      032 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-1, LLC                        037 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  Spirit SPE Portfolio 2006-1, LLC                        037 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-1, LLC                        042 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  Spirit SPE Portfolio 2006-1, LLC                        042 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   SFI Limited Partnership 100                             047 - Lease                                                                       6/30/2019
ShopKo Properties, LLC             SFI Limited Partnership 100                             047 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-1, LLC                        050 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  Spirit SPE Portfolio 2006-1, LLC                        050 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   SMTA Shopko Portfolio I, LLC                            051 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  SMTA Shopko Portfolio I, LLC                            051 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-1, LLC                        052 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  Spirit SPE Portfolio 2006-1, LLC                        052 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   SMTA Shopko Portfolio I, LLC                            054 - Lease                                                                       6/30/2019
Penn-Daniels, LLC                  SMTA Shopko Portfolio I, LLC                            054 - Operating Lease-Spirit                                                      6/30/2019
ShopKo Stores Operating Co., LLC   National Retail Properties, LP                          066 - Lease                                                                       6/30/2019
ShopKo Properties, LLC             National Retail Properties, LP                          066 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-2, LLC                        073 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Yakima Theatres, Inc                                    073 - Lease                                                                       6/30/2019
ShopKo Properties, LLC             Yakima Theatres, Inc                                    073 - Operating Lease                                                             6/30/2019
ShopKo Properties, LLC             Spirit SPE Portfolio 2006-2, LLC                        073 - Operating Lease-Spirit                                                      6/30/2019

ShopKo Stores Operating Co., LLC   Spirit SPE Portfolio 2006-2, LLC                        075 - Lease                                                                       6/30/2019
ShopKo Properties, LLC             Spirit SPE Portfolio 2006-2, LLC                        075 - Operating Lease-Spirit                                                      6/30/2019

ShopKo Stores Operating Co., LLC   Retail on 41st Street, LLC                              076 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Retail on 41st Street, LLC                              076 - Operating Lease                                                             6/30/2019
ShopKo Stores Operating Co., LLC   Flintlock Capital, LLC                                  080 - Lease                                                                       6/30/2019
ShopKo Stores Operating Co., LLC   Flintlock Capital, LLC                                  080 - Operating Lease                                                             6/30/2019
                   Case 19-80064-TLS                           Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                                                                              Desc Main
                                                                       Document    Page 17 of 70
                  Debtor                                 Contract Counterparty                                    Description of Contract or Lease and Nature of Debtor's Interest            Reject Date



ShopKo Stores Operating Co., LLC       Capview Income & Value Fund IV, LP                           102 - Lease                                                                                  6/30/2019
ShopKo Stores Operating Co., LLC       Bellin Health                                                102 - Leased space to Bellin Health at location 102                                          6/30/2019
ShopKo Stores Operating Co., LLC       Capview Income & Value Fund IV, LP                           102 - Operating Lease                                                                        6/30/2019
ShopKo Stores Operating Co., LLC       Spirit SPE Portfolio 2006-1, LLC                             119 - Lease                                                                                  6/30/2019
Penn-Daniels, LLC                      Spirit SPE Portfolio 2006-1, LLC                             119 - Operating Lease-Spirit                                                                 6/30/2019
ShopKo Stores Operating Co., LLC       Spirit SPE Portfolio 2006-1, LLC                             120 - Lease                                                                                  6/30/2019
ShopKo Stores Operating Co., LLC       Bellin Health                                                120 - Leased space to Bellin Health at location 120                                          6/30/2019
Penn-Daniels, LLC                      Spirit SPE Portfolio 2006-1, LLC                             120 - Operating Lease-Spirit                                                                 6/30/2019
ShopKo Stores Operating Co., LLC       Kellogg Shopco Properties, LLC                               122 - Lease                                                                                  6/30/2019
ShopKo Stores Operating Co., LLC       Kellogg Shopco Properties, LLC                               122 - Operating Lease                                                                        6/30/2019
ShopKo Stores Operating Co., LLC       Spirit SPE Portfolio 2006-1, LLC                             125 - Lease                                                                                  6/30/2019
ShopKo Stores Operating Co., LLC       Bellin Health                                                125 - Leased space to Bellin Health at location 125                                          6/30/2019
Penn-Daniels, LLC                      Spirit SPE Portfolio 2006-1, LLC                             125 - Operating Lease-Spirit                                                                 6/30/2019


ShopKo Stores Operating Co., LLC       Capview Income & Value Fund IV, LP                           127 - Lease                                                                                  6/30/2019
ShopKo Stores Operating Co., LLC       Capview Income & Value Fund IV, LP                           127 - Operating Lease                                                                        6/30/2019
ShopKo Stores Operating Co., LLC       SMTA Shopko Portfolio I, LLC                                 130 - Lease                                                                                  6/30/2019
Penn-Daniels, LLC                      SMTA Shopko Portfolio I, LLC                                 130 - Operating Lease-Spirit                                                                 6/30/2019
ShopKo Stores Operating Co., LLC       SMTA Shopko Portfolio I, LLC                                 133 - Lease                                                                                  6/30/2019
Penn-Daniels, LLC                      SMTA Shopko Portfolio I, LLC                                 133 - Operating Lease-Spirit                                                                 6/30/2019
Penn-Daniels, LLC                      Spirit SPE Portfolio 2006-1, LLC                             140 - Operating Lease-Spirit                                                                 6/30/2019
ShopKo Stores Operating Co., LLC       Friedman Brokerage Company-WI, LLC                           171 - Capital Lease                                                                          6/30/2019

ShopKo Stores Operating Co., LLC       Friedman Brokerage Company-WI, LLC                           171 - Lease                                                                                  6/30/2019
                                       3E Company Environmental, Ecological and Engineering,
ShopKo Stores Operating Co., LLC       DBA Verisk 3E                                                3E SDS Online & Call-In Services. Houser of Safety Data Sheets.                               7/1/2019
                                       3E Company Environmental, Ecological and Engineering,
ShopKo Stores Operating Co., LLC       DBA Verisk 3E                                                3E SDS Online & Call-In Services. Houser of Safety Data Sheets.                               7/1/2019
                                       3E Company Environmental, Ecological and Engineering,
ShopKo Stores Operating Co., LLC       DBA Verisk 3E                                                3E SDS Online & Call-In Services. Houser of Safety Data Sheets. New Silver Program.           7/1/2019
                                       3E Company Environmental, Ecological and Engineering,
ShopKo Stores Operating Co., LLC       DBA Verisk 3E                                                3E SDS Online & Call-In Services. Houser of Safety Data Sheets. New Silver Program.           7/1/2019
ShopKo Stores Operating Co., LLC       Employer Resources Northwest                                 Workers' Compensation management - state of WA                                                7/1/2019
Specialty Retail Shops Holding Corp.   Gallagher Bassett Services, Inc                              Third party insurance claims administration for Debtor                                        7/1/2019
Specialty Retail Shops Holding Corp.   Gallagher Bassett Services, Inc                              Third party insurance claims administration for Debtor                                        7/1/2019
ShopKo Stores Operating Co., LLC       Garda CL Great Lakes, Inc                                    Armored Courier Service provider to debtor                                                    7/1/2019
Specialty Retail Shops Holding Corp.   Liberty Mutual Fire Insurance Company                        Property Insurance provider to debtor                                                         7/1/2019
ShopKo Stores Operating Co., LLC       Liberty Mutual Ins.                                          Agreement for Guarantee of Deductible Reimbursement                                           7/1/2019
ShopKo Stores Operating Co., LLC       Liberty Mutual Ins.                                          Agreement for Guarantee of Deductible Reimbursement                                           7/1/2019

                                                                                                    Short-term Disablity Advice to Pay Program for Shopko's Exempt teammates (self-
ShopKo Stores Operating Co., LLC       Lincoln National Life Insurance Company                      insured for exempt STD plan provides consultation on STD claims Advice to Pay services.       7/1/2019
ShopKo Stores Operating Co., LLC       Loomis Armored US, LLC                                       Armored courier for Debtor                                                                    7/1/2019
ShopKo Stores Operating Co., LLC       Stanley                                                      security systems                                                                              7/1/2019
ShopKo Stores Operating Co., LLC       Stanley Security                                             Master Agreement                                                                              7/1/2019
ShopKo Stores Operating Co., LLC       Stanley Security                                             Master Agreement                                                                              7/1/2019
ShopKo Stores Operating Co., LLC       Vertiv                                                       Air conditioning support                                                                      7/1/2019
ShopKo Stores Operating Co., LLC       Ace Insurance                                                Collateral and Payment Agreement                                                              7/1/2019
ShopKo Stores Operating Co., LLC       Ace Insurance                                                Collateral and Payment Agreement                                                              7/1/2019
Specialty Retail Shops Holding Corp.   Federal Insurance Co.                                        Kidnap & Ransom                                                                               7/1/2019
Specialty Retail Shops Holding Corp.   ACE American                                                 Work Comp - Deductible (AOS)                                                                  7/1/2019
Specialty Retail Shops Holding Corp.   ACE American                                                 Work Comp - Retro (WI)                                                                        7/1/2019
ShopKo Stores Operating Co., LLC       CIOX                                                         Personnel Files                                                                              7/30/2019
ShopKo Stores Operating Co., LLC       City of Valentine                                            L00523 VALENTINE NE TIF                                                                      7/30/2019
ShopKo Stores Operating Co., LLC       DRM Waste Management                                         Waste Management and Recycling Services - Broker - All Stores                                7/30/2019
ShopKo Stores Operating Co., LLC       Express Staffing                                             Staffing firm                                                                                7/30/2019
ShopKo Stores Operating Co., LLC       InfoArmor Inc                                                Service that offers teammates privacy management and identity protection services            7/30/2019

ShopKo Stores Operating Co., LLC       Meridian                                                     Learning and Development                                                                     7/30/2019
ShopKo Stores Operating Co., LLC       Pac Van                                                      Storage equipment                                                                            7/30/2019

ShopKo Stores Operating Co., LLC       Talx corporation (provider of Equifax Workforce Solutions)   ACA Tax Form Services platform and analytics                                                 2/20/2020
ShopKo Stores Operating Co., LLC       Cherry County Treasurer                                      L00523 VALENTINE NE TIF                                                                      7/30/2019
ShopKo Stores Operating Co., LLC       Alcon Labs                                                   Optical Contact Lenses                                                                       7/31/2019
ShopKo Stores Operating Co., LLC       Anthem Blue Cross                                            Optical Insurance Plan                                                                       7/31/2019
ShopKo Stores Operating Co., LLC       Avalara                                                      Tax Rates file - Subscription Service (Annual)                                               7/31/2019
ShopKo Stores Operating Co., LLC       Bank of America Merchant Services                            Certpro EMV Statement of Work - Collis Test Tool Purchase                                     8/1/2019
ShopKo Stores Operating Co., LLC       Bank of America Merchant Services                            Certpro EMV Statement of Work - Collis Test Tool Purchase                                     8/1/2019

ShopKo Stores Operating Co., LLC       Bank of America, N.A.                                        Merchant Services (credit card processor) for Debtor                                          8/1/2019
ShopKo Stores Operating Co., LLC       Bausch and Lomb                                              Optical Contact Lenses                                                                       7/31/2019
ShopKo Stores Operating Co., LLC       Capri Optics                                                 Optical Lenses                                                                               7/31/2019
ShopKo Stores Operating Co., LLC       Coopervision                                                 Optical Contact Lenses                                                                       7/31/2019
ShopKo Stores Operating Co., LLC       Discover                                                     Merchant Services Agreement                                                                  7/31/2019
ShopKo Stores Operating Co., LLC       Discover                                                     Merchant Services Agreement                                                                  7/31/2019
                                                                                                    Provides mandatory Insurer Reporting Services in compliance with The Medicare,
ShopKo Stores Operating Co., LLC       Exam Works Clinical Solutions                                Medicade, and SCHIP Extension Act (MSEA). Now includes monthly charge.                       7/31/2019
ShopKo Stores Operating Co., LLC       Express Scripts, Inc                                         Administrator that provide pharmacy benefit management services                              7/31/2019
ShopKo Stores Operating Co., LLC       eye Med                                                      Employee Benefit Plan                                                                        7/31/2019
ShopKo Stores Operating Co., LLC       Hilco                                                        Optical Supplies                                                                             7/31/2019
ShopKo Stores Operating Co., LLC       Hoya Vision                                                  Optical Lenes and coatins                                                                    7/31/2019
ShopKo Stores Operating Co., LLC       Kforce Inc                                                   Staffing firm                                                                                7/31/2019
ShopKo Stores Operating Co., LLC       MEI                                                          Optical Equipment                                                                            7/31/2019
ShopKo Stores Operating Co., LLC       Modern Optical International                                 Optical Frames                                                                               7/31/2019
ShopKo Stores Operating Co., LLC       Optilegra                                                    Optical Insurance Plan                                                                       7/31/2019
Specialty Retail Shops Holding Corp.   Princeton Excess and Surplus Lines Ins. Co                   Property Insurance provider to debtor                                                        7/31/2019
Specialty Retail Shops Holding Corp.   Princeton Excess and Surplus Lines Ins. Co                   Property Insurance provider to debtor                                                        7/31/2019
ShopKo Stores Operating Co., LLC       Specs 4 Us                                                   Optical Frames                                                                               7/31/2019
ShopKo Stores Operating Co., LLC       Vision Ease                                                  Optical Lenses                                                                               7/31/2019
                  Case 19-80064-TLS                       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                                                                          Desc Main
                                                                  Document    Page 18 of 70
                  Debtor                              Contract Counterparty                              Description of Contract or Lease and Nature of Debtor's Interest            Reject Date
ShopKo Stores Operating Co., LLC   Vistakon Corp J & J                                      Optical Contact Lenses                                                                      7/31/2019
ShopKo Stores Operating Co., LLC   X Cel Optical                                            Optical Lenses                                                                              7/31/2019
ShopKo Stores Operating Co., LLC   Younger Optics                                           Optical Frames                                                                              7/31/2019
ShopKo Properties, LLC             Spirit SPE Portfolio 2006-2, LLC                         HQ - Operating Lease-Spirit                                                                 2/28/2020
ShopKo Stores Operating Co., LLC   ECOVA - Engie Insight                                    Energy Billing Consolidation and Monitoring                                                   8/1/2019
ShopKo Stores Operating Co., LLC   First Data                                               Master Services Agreement                                                                     8/1/2019
ShopKo Stores Operating Co., LLC   First Data                                               Master Services Agreement                                                                     8/1/2019
ShopKo Stores Operating Co., LLC   Service Now, Inc                                         Master Ordering Agreement - 12/13/2013                                                        9/1/2019
ShopKo Stores Operating Co., LLC   Service Now, Inc                                         Software Subscription Agreement - 12/13/2013                                                  9/1/2019
ShopKo Stores Operating Co., LLC   Service Now, Inc                                         Software Subscription Renewal                                                                 9/1/2019
ShopKo Stores Operating Co., LLC   Cass Information Systems                                 Telecommunications Expense Management                                                       9/30/2019

ShopKo Stores Operating Co., LLC   CDW                                                      Gentran - Software Subscription and Support Renewal ( Switched to CDW a VAR of IBM )       10/30/2019
ShopKo Stores Operating Co., LLC   International Business Machine Corporation ( IBM )       Sterling B2B Services Collaboration Network ( VAN )                                        10/30/2019
ShopKo Stores Operating Co., LLC   ADP, LLC                                                 HR, Payroll, and Tax Processing                                                            10/31/2019
ShopKo Stores Operating Co., LLC   Anthem Blue Cross Blue Shield                            Administrative Services to process claims and case management                              10/31/2019
                                                                                            Investment consultant provides guidance on fiduciary compliance for the Shopko Shared
ShopKo Stores Operating Co., LLC   Aon Hewitt Investment Consulting                         Savings Plan (401k)                                                                        10/31/2019

                                   Carolina Coupon Clearing, Inc. d/b/a Carolina Services
ShopKo Stores Operating Co., LLC   Company, Inc.                                            Coupon Processing Agreement                                                                10/31/2019
ShopKo Stores Operating Co., LLC   Delta Dental                                             Third Party Administrator Agreement (self insured full-time plan)                          10/31/2019
ShopKo Stores Operating Co., LLC   Sterling Software (America), Inc                         Gentran - Term Software License Agreement - 9/30/1993                                      10/31/2019
ShopKo Stores Operating Co., LLC   Sterling Software (America), Inc                         Gentran - Term Software License Agreement Addendum - 9/30/1993                             10/31/2019
ShopKo Stores Operating Co., LLC   Sterling Software (America), Inc                         Gentran - Term Software License Agreement Addendum A - 2/3/2003                            10/31/2019
ShopKo Stores Operating Co., LLC   Sterling Software (America), Inc                         Gentran - Term Software License Agreement Addendum B - 9/19/2003                           10/31/2019
ShopKo Stores Operating Co., LLC   Sterling Software (America), Inc                         Gentran - Term Software License Agreement Addendum C - 9/22/2003                           10/31/2019
                                                                                            Gentran - Term Software License Agreement Addendum D - 5/5/2006 ( IBM bought
ShopKo Stores Operating Co., LLC   Sterling Software (America), Inc                         Sterling in 2011 )                                                                         10/31/2019
ShopKo Stores Operating Co., LLC   The Pangburn Group                                       Deferred Compensation Plan Sponsor/Administrator                                           10/31/2019
                                                                                            Master program Agreement for pariticipation in private Exchange program and Via
ShopKo Stores Operating Co., LLC   Towers Watson                                            Benefits                                                                                   10/31/2019
ShopKo Stores Operating Co., LLC   WTW One Exchange Master Agreement                        Group Exchange Master Agreement (for RX)                                                   10/31/2019
ShopKo Stores Operating Co., LLC   Talx Employer Service Agreement (provider of Equifax)    Unemployment Cost Control Services                                                         12/31/2019
ShopKo Stores Operating Co., LLC   Office DePot                                             office supplies                                                                              2/1/2020
ShopKo Stores Operating Co., LLC   Badger Mailing Systems (MailFinance)                     Mailing machines for Stores, SSC                                                            2/20/2020
ShopKo Stores Operating Co., LLC   Shred-It USA, LLC                                        HIPPA and Document shredding at Stores and SSC                                              2/20/2020
ShopKo Stores Operating Co., LLC   Vertiv Services Inc.                                     UPS (Universal Power Supply) Battery Services for the SSC                                   2/20/2020
ShopKo Stores Operating Co., LLC   Abinitio Inc.                                            First Amendment 09/23/2010 - CPU to Specint                                                 2/28/2020
ShopKo Stores Operating Co., LLC   Abinitio Inc.                                            Software License Agreement - 03/31/1997                                                     2/28/2020
ShopKo Stores Operating Co., LLC   Abinitio Inc.                                            Software maintenance 11/12/2018                                                             2/28/2020
ShopKo Stores Operating Co., LLC   Appworx Corporation                                      Software License and Service Agreement - 11/20/2000                                         2/28/2020
ShopKo Stores Operating Co., LLC   AT&T Corp.                                               SBC Master Agreement                                                                        2/28/2020
ShopKo Stores Operating Co., LLC   August 10th                                              Annual Support 08/6/2018                                                                    2/28/2020
ShopKo Stores Operating Co., LLC   Automated Records Management                             Archive Agreement                                                                           2/28/2020
ShopKo Stores Operating Co., LLC   BMC Software Inc                                         Software License Agreement - mainframe software                                             2/28/2020
                                                                                            Mainframe software usage and maintenance, subscription and/or maintenance for CA
ShopKo Stores Operating Co., LLC   CA Technologies                                          software                                                                                    2/28/2020
ShopKo Stores Operating Co., LLC   CA Technologies                                          Software Maintenance - ( CA bought Automic who bought UC4 )                                 2/28/2020
                                                                                            UCCEL Corporation - UCC One, UCC seven, UCC Eleven (mainframe software) - Acquired
ShopKo Stores Operating Co., LLC   CA Technologies                                          by Computer Associates in 1987                                                              2/28/2020


ShopKo Stores Operating Co., LLC   CDW Direct LLC                                           IBM Passport Advantage                                                                      2/28/2020


ShopKo Stores Operating Co., LLC   CDW Direct LLC                                           Master Product Sales Agreement - Red Hat                                                    2/28/2020


ShopKo Stores Operating Co., LLC   CDW Direct LLC                                           Master Product Sales Agreement - VMWARE                                                     2/28/2020


ShopKo Stores Operating Co., LLC   CDW Direct LLC                                           Symantec End Point Protection - Anti Virus                                                  2/28/2020


ShopKo Stores Operating Co., LLC   CDW Direct LLC                                           Veritas Enterprise Vault maintenance renewal                                                2/28/2020
ShopKo Stores Operating Co., LLC   Chesapeake Systems Solutions Inc.                        Master Software License Agreement - 09/09/2003                                              2/28/2020
ShopKo Stores Operating Co., LLC   Chesapeake Systems Solutions Inc.                        Support Renewal - 12/20/2018                                                                2/28/2020
ShopKo Stores Operating Co., LLC   Compuware Corporation                                    Permanent License Agreement - FileAid                                                       2/28/2020
ShopKo Stores Operating Co., LLC   DTS Software Inc                                         Software License Agreement                                                                  2/28/2020
                                                                                            Essential Software Inc - SAR, ERO, Express Delivery (mainframe software) - Acquired by
ShopKo Stores Operating Co., LLC   Essential Software Inc                                   Legent and Computer Associates in 1995                                                      2/28/2020
ShopKo Stores Operating Co., LLC   Heartland Business Systems                               Additional License Purchase 01/12/2016 - (Integrated Imaging)                               2/28/2020
ShopKo Stores Operating Co., LLC   Heartland Business Systems                               Annual Support 01/11/2019                                                                   2/28/2020
ShopKo Stores Operating Co., LLC   Heartland Business Systems                               Hardware Purchase Agreement - 06-13-2018 (Barracuda Hardware Firewall)                      2/28/2020
ShopKo Stores Operating Co., LLC   Heartland Business Systems                               Hardware Purchase Agreement - 11/10/2009 (Integrated Imaging)                               2/28/2020
                                                                                            Hardware Purchase Agreement
                                                                                            Palo Alto Networks PA-5220
                                                                                            Palo Alto Networks PA-5220
                                                                                            Panorama central management software, 25 devices
                                                                                            WildFire subscription
                                                                                            Threat prevention subscription
ShopKo Stores Operating Co., LLC   Heartland Business Systems                               PANDB URL filtering subscription                                                            2/28/2020
ShopKo Stores Operating Co., LLC   Heartland Business Systems                               Purchase Agreement - 01/12/2016 (Integrated Imaging)                                        2/28/2020
ShopKo Stores Operating Co., LLC   Heartland Business Systems                               Software License Agreement - 11/10/2009 (Integrated Imaging)                                2/28/2020
ShopKo Stores Operating Co., LLC   Heartland Business Systems                               Solarwinds Maintenance and support                                                          2/28/2020
ShopKo Stores Operating Co., LLC   IBM Corporation                                          Attachment Number MAD16GV to Agreement Number HQ12291                                       2/28/2020
ShopKo Stores Operating Co., LLC   IBM Corporation                                          IBM Customer Agreement HQ12291                                                              2/28/2020
ShopKo Stores Operating Co., LLC   IBM Corporation                                          IBM Subscription and Support Software Programs                                              2/28/2020
                                                                                            Statement of Work Number ABBF81 to Master Services Attachment Number MAD16GV
ShopKo Stores Operating Co., LLC   IBM Corporation                                          (EOS Maintenance Agreement)                                                                 2/28/2020
                   Case 19-80064-TLS                           Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                                                       Desc Main
                                                                       Document    Page 19 of 70
                  Debtor                                 Contract Counterparty              Description of Contract or Lease and Nature of Debtor's Interest           Reject Date
                                                                                 Statement of Work Number AC14H1 to Master Services Attachment Number MAD16GV
ShopKo Stores Operating Co., LLC       IBM Corporation                           (Data Center Hardware Maintenance)                                                       2/28/2020
                                                                                 Statement of Work Number AL85H9 to Master Services Attachment MAD16GV (Media
ShopKo Stores Operating Co., LLC       IBM Corporation                           Retention)                                                                               2/28/2020
ShopKo Stores Operating Co., LLC       Infor (US). Inc                           Reduction of User License Support 11/14/2017                                             2/28/2020
ShopKo Stores Operating Co., LLC       Infor (US). Inc                           Software maintenance 01/18/2019                                                          2/28/2020
                                                                                 Schedule Number AB0XL7 to Base Agreement MAD16GV (Data Center & EPS server
ShopKo Stores Operating Co., LLC       Lenovo                                    support)                                                                                 2/28/2020


ShopKo Stores Operating Co., LLC       Level 3 Communications                    Second Addendum to Customer Order                                                        2/28/2020
ShopKo Stores Operating Co., LLC       Levi Ray Shoup Inc                        Annual software maintenance                                                              2/28/2020
ShopKo Stores Operating Co., LLC       Lifo Pro, Inc.                            Software License - Book & Tax Lifo Calculations                                          2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                Amendment 1 to Intersolve Software License Agreement - PVCS - 12/28/1995                 2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                Amendment to Intersolve Software License Agreement -PVCS - 02/02/1996                    2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                Intersolve Software License Agreement - PVCS                                             2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                License Intesolve 1995 - PVCS Acquisition by MicroFocus 04/14/2006                       2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                License Purchase - 10/26/2006 - Serena - PVCS                                            2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                Product License Agreement order Doc 10/27/2003                                           2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                Product Order Doc 04/01/2015                                                             2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                Product Order Doc 06/26/2012                                                             2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                Product Order Doc 07/07/2004                                                             2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                Product Order Doc 07/24/2015                                                             2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                Support Renewal 03/14/2018                                                               2/28/2020
ShopKo Stores Operating Co., LLC       MicroFocus                                Support Renewal 04/01/2018                                                               2/28/2020

                                                                                 Microsoft Enterprise Services Work Order
ShopKo Stores Operating Co., LLC       Microsoft Corporation                     Microsoft Premier Support and Services                                                   2/28/2020


ShopKo Stores Operating Co., LLC       Microsoft Corporation                     Microsoft Business Agreement (MBA)                                                       2/28/2020
ShopKo Stores Operating Co., LLC       MicroStrategy                             Added Mobile License 12/21/2012                                                          2/28/2020
ShopKo Stores Operating Co., LLC       MicroStrategy                             Amendment to Software License Agreement 03/07/2001                                       2/28/2020
ShopKo Stores Operating Co., LLC       MicroStrategy                             Amendment to Value Added Reseller Agreement 10/28/1998                                   2/28/2020
ShopKo Stores Operating Co., LLC       MicroStrategy                             OLAP Service Option added to contract 06/15/2011                                         2/28/2020
ShopKo Stores Operating Co., LLC       MicroStrategy                             Rider to Purchase Ageement - converison to CPU based license 03/31/2006                  2/28/2020
ShopKo Stores Operating Co., LLC       MicroStrategy                             Second Amendment to Software License and Services Agreement 10/09/1998                   2/28/2020
ShopKo Stores Operating Co., LLC       Modula4, LLC                              Independent Contractor Agreement and Addendum A-1 - 6/27/2006                            2/28/2020
ShopKo Stores Operating Co., LLC       Open Text                                 End User License Agreement - Fax Press                                                   2/28/2020
ShopKo Stores Operating Co., LLC       Platinum technology Inc                   Platinum technologies Inc - Acquired by Computer Associates in 1999                      2/28/2020
ShopKo Stores Operating Co., LLC       Quest Software                            User License Agreement - Vranger                                                         2/28/2020
ShopKo Stores Operating Co., LLC       SDS Software Diversified Services         CICS Application File Control Facility - Annual Software Maintenance Type C license      2/28/2020
ShopKo Stores Operating Co., LLC       Security Dynamic Technolgies, Inc.        RSA Software License Agreement - 1998 ( Purchased by RSA Security LLC )                  2/28/2020
ShopKo Stores Operating Co., LLC       Service Express (SEI)                     Addendum 2 to the Independent Contractor Agreement                                       2/28/2020
ShopKo Stores Operating Co., LLC       Service Express (SEI)                     Addendum A-1 to the Independent Contractor Agreement                                     2/28/2020
ShopKo Stores Operating Co., LLC       Service Express (SEI)                     Independent Contractor Agreement                                                         2/28/2020
ShopKo Stores Operating Co., LLC       Sirius Computer Solutions                 Master Purchase Agreement                                                                2/28/2020
ShopKo Stores Operating Co., LLC       Sirius Computer Solutions                 Master Purchase Agreement                                                                2/28/2020
ShopKo Stores Operating Co., LLC       Syncsort                                  Annual Support 08/20/2018 AIX10/37/803                                                   2/28/2020
ShopKo Stores Operating Co., LLC       Syncsort                                  Annual Support 12/17/2018 AIX34                                                          2/28/2020
ShopKo Stores Operating Co., LLC       Syncsort                                  License Transfer AIX010 - 03/02/2010                                                     2/28/2020
ShopKo Stores Operating Co., LLC       Syncsort                                  License Transfer AIX037 - 03/09/2010                                                     2/28/2020
ShopKo Stores Operating Co., LLC       Syncsort                                  Master License Agreement                                                                 2/28/2020
ShopKo Stores Operating Co., LLC       Synercomm                                 Software Maintenance                                                                     2/28/2020
ShopKo Stores Operating Co., LLC       Synercomm                                 Software Maintenance - Infoblox                                                          2/28/2020
ShopKo Stores Operating Co., LLC       TEKSystems                                ICA dated 3/1/07                                                                         2/28/2020
ShopKo Stores Operating Co., LLC       Thompson Reuters                          Independent Contractor Agreement - 01/21/2009                                            2/28/2020
ShopKo Stores Operating Co., LLC       Thompson Reuters                          Support Renewal - 05/01/2018 - Property Tax                                              2/28/2020
ShopKo Stores Operating Co., LLC       Thompson Reuters                          Support Renewal - 10/15/2018 - Sales Tax                                                 2/28/2020
ShopKo Stores Operating Co., LLC       Tone Software Corp.                       TRX Site License                                                                         2/28/2020


ShopKo Stores Operating Co., LLC       TwoPoint Conversions, Inc                 Independent Contract Agreement and all Addendum                                          2/28/2020
ShopKo Stores Operating Co., LLC       UC4 Software Inc                          ( UC4 bought Appworx ) - 10/28/11                                                        2/28/2020

ShopKo Stores Operating Co., LLC       Walker Interactive Systems                Amendment #2 09/28/2001 - Add Web Access                                                 2/28/2020

ShopKo Stores Operating Co., LLC       Walker Interactive Systems                Product License Agreement 12/31/1991 -Bought by Elevon and then Infor                    2/28/2020
ShopKo Stores Operating Co., LLC       Zix Corp Systems Inc                      Services Agreement                                                                       2/28/2020
ShopKo Stores Operating Co., LLC       UPS                                       UPS                                                                                       3/1/2020
ShopKo Stores Operating Co., LLC       UPS                                       Sun Capital rates                                                                         3/1/2020
ShopKo Stores Operating Co., LLC       UPS Domestics                             Sun Capital rates                                                                         3/1/2020
ShopKo Stores Operating Co., LLC       UPS Domestics                             Sun Capital rates                                                                         3/1/2020
ShopKo Stores Operating Co., LLC       US Postal Service                         postal service                                                                            3/1/2020
ShopKo Stores Operating Co., LLC       Bank of America, N.A.                     E-Payables Card provider for Debtor                                                      3/31/2020
Specialty Retail Shops Holding Corp.   Marsh USA Inc                             Insurance consultant to the Debtor                                                       3/31/2020
ShopKo Stores Operating Co., LLC       Citrix Systems Inc                        Corporate License Agreement - Software                                                    4/2/2020
Penn-Daniels, LLC                      CT Corporation                            Statutory Representation For Service Of Process                                           4/2/2020
Penn-Daniels, LLC                      CT Corporation                            Statutory Representation For Service Of Process                                           4/2/2020
Penn-Daniels, LLC                      CT Corporation                            Statutory Representation For Service Of Process                                           4/2/2020
Penn-Daniels, LLC                      CT Corporation                            Statutory Representation For Service Of Process                                           4/2/2020
ShopKo Stores Operating Co., LLC       Oracle                                    Amendment A to Software License Ageement - Hyperion Essbase - 06/30/2003                 2/28/2020
ShopKo Stores Operating Co., LLC       Oracle                                    Master Services Agreement 08/30/1994                                                     2/28/2020
ShopKo Stores Operating Co., LLC       Oracle                                    Order Doc - Database Enterprise Edition - 250 Named User - Order #2080016                2/28/2020
ShopKo Stores Operating Co., LLC       Oracle                                    Order Doc - Oracle Fixed Assets                                                          2/28/2020
ShopKo Stores Operating Co., LLC       Oracle                                    Order Doc - Standard Edition 1 - Qty 17 Contract #2764531 CSI#15914885                   2/28/2020
ShopKo Stores Operating Co., LLC       Oracle                                    Order Document - Internet Application Server                                             2/28/2020
ShopKo Stores Operating Co., LLC       Oracle                                    Order Document - Internet Developer Suite - 21 named users                               2/28/2020
                                                                                 Software License Ageement - Hyperion Essbase - 85 seats - 06/30/2003 - Origianly
ShopKo Stores Operating Co., LLC       Oracle                                    purchased directly from Hyperion Contract # 4370373 CSI#17557111                         2/28/2020
ShopKo Stores Operating Co., LLC       Vanguard Service Agreement                401k administrator                                                                       4/30/2020
Case 19-80064-TLS   Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13       Desc Main
                            Document    Page 20 of 70


                                   Exhibit A-2(i)

        Schedule of Rejected Executory Contracts and Unexpired Leases Redline
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                Desc Main
                                                               Document    Page 21 of 70


                                                                                    Description of Contract or Lease and Nature of Debtor's
                Debtor                             Contract Counterparty                                    Interest                          Reject Date
ShopKo Stores Operating Co., LLC      Cannonball Express                         998 - Sublease                                                  5/3130/2019
ShopKo Stores Operating Co., LLC      City of Carrington, North Dakota           L00580 CARRINGTON ND Sales tax allowance                          5/31/2019
ShopKo Stores Operating Co., LLC      City of Fairview                           L00560 FAIRVIEW OK TIF From City Pg 3                             5/31/2019
                                                                                 L00589 CRESCO IA Economic development tax increment
ShopKo Stores Operating Co., LLC      Howard County, IA                          incentive                                                         5/31/2019
ShopKo Stores Operating Co., LLC      LCN                                        997 - Lease                                                     5/3130/2019
ShopKo Properties, LLC                LCN                                        997 - Operating Lease                                           5/3130/2019
ShopKo Stores Operating Co., LLC      LCN                                        998 - Lease                                                     5/3130/2019
ShopKo Properties, LLC                LCN                                        998 - Operating Lease                                           5/3130/2019
ShopKo Stores Operating Co., LLC      LCN                                        999 - Lease                                                     5/3130/2019
ShopKo Properties, LLC                LCN                                        999 - Operating Lease                                           5/3130/2019
ShopKo Stores Operating Co., LLC      Nebraska Warehouse Company                 998 - Sublease Trailer Parking Spaces                           5/3130/2019
ShopKo Stores Operating Co., LLC      Kresda, Inc.                               743 - Lease                                                       5/31/2019
ShopKo Stores Operating Co., LLC      Kresda, Inc.                               743 - Operating Lease                                             5/31/2019

ShopKo Stores Operating Co., LLC      Pontus SK Portfolio, LLC                   609 - Lease                                                       5/31/2019
ShopKo Stores Operating Co., LLC      Pontus SK Portfolio, LLC                   609 - Operating Lease                                             5/31/2019
ShopKo Stores Operating Co., LLC      Fox River Fiber Company Inc.               999 - Sublease                                                  5/3130/2019
ShopKo Stores Operating Co., LLC      Fox River Fiber Company LLC                999 - Sublease Trailer Parking Spaces                           5/3130/2019
ShopKo Stores Operating Co., LLC      City of Cherokee                           L00565 CHEROKEE IA Tax Abatement Incentive pg 9                    6/1/2019
ShopKo Stores Operating Co., LLC      City of Mauston                            L00563 MAUSTON WI Development Allowance PG2 Item 4                 6/1/2019
ShopKo Stores Operating Co., LLC      City of Mayville                           L00585 MAYVILLE ND Sales tax agreement                             6/1/2019
                                      American Express Travel Related Services
ShopKo Stores Operating Co., LLC      Company, Inc.                              Travel credit cards used by Debtor's employees                     6/1/2019
ShopKo Stores Operating Co., LLC      City of Lisbon, North Dakota               L00581 LISBON ND Sales tax allowance                               6/1/2019
ShopKo Stores Operating Co., LLC      City of Wagner, South Dakota               L00570 WAGNER SD Sales tax allowance                               6/1/2019
ShopKo Stores Operating Co., LLC      7-UP/Dr. Pepper                            Checkstand Cooler Funding Agreement                                6/1/2019
ShopKo Stores Operating Co., LLC      Aaron's Land Care                          Lawn Care ST026                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Abbott Diabetes Sales Care Corp            Med B Rebates For Diabetic Testing Strips And Meters               6/1/2019
ShopKo Stores Operating Co., LLC      Adam Krause                                Lawn Care ST627                                                    6/1/2019
                               Case 19-80064-TLS         Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                        Desc Main
                                                                 Document    Page 22 of 70


ShopKo Stores Operating Co., LLC      Adrian Weiler                                     Lawn Care ST535                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Adrien Jones                                      Lawn Care ST588                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Alan Bullman                                      Lawn Care ST698                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Alaris Consulting                                 Private Fleet Assessment and Transportation Sourcing at Shopko     6/1/2019
ShopKo Stores Operating Co., LLC      Alaris Consulting                                 Private Fleet Assessment and Transportation Sourcing at Shopko     6/1/2019
ShopKo Stores Operating Co., LLC      Alix (non bank) *merch WS db) nas                 Financial and Operational Consulting Services                      6/1/2019
ShopKo Stores Operating Co., LLC      Alix (non bank) *merch WS db) nas                 Financial and Operational Consulting Services                      6/1/2019
ShopKo Stores Operating Co., LLC      All Seasons Property Maintenance LLC              Lawn Care ST048                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Allen Reetz                                       Lawn Care ST660                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Allen Reinke                                      Lawn Care ST581                                                    6/1/2019
                                                                                        2019 Dues Of $5,000 - Lobbying Principal For Retail Trade With
                                                                                        Interests In All Matters Affecting Wi'S Retailers, Including Tax
ShopKo Stores Operating Co., LLC      Alliance of Wisconsin Retailers, LLC              Policies, Minimum Wage, Gift Cards, Etc.                           6/1/2019
ShopKo Stores Operating Co., LLC      Amber Lorentz                                     Lawn Care ST615                                                    6/1/2019
ShopKo Stores Operating Co., LLC      American President Line (APL)                     Ocean carrier                                                      6/1/2019
ShopKo Stores Operating Co., LLC      Andy's Lawn & Snow, LLC                           Lawn Care ST023                                                    6/1/2019
ShopKo Stores Operating Co., LLC      APT (Todd)                                        Order Agreement                                                    6/1/2019
ShopKo Stores Operating Co., LLC      APT (Todd)                                        Order Agreement                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Aramark                                           Floor Mat, Dust Mop, and Towel Services to the Stores              6/1/2019
ShopKo Stores Operating Co., LLC      Ascensia Diabetes care US Inc                     Med B Rebates For Diabetic Testing Strips And Meters               6/1/2019
ShopKo Stores Operating Co., LLC      Austin Nondorf                                    Lawn Care ST692                                                    6/1/2019



ShopKo Stores Operating Co., LLC      Avista Advantage                                  Customer Service Agreement                                         6/1/2019



ShopKo Stores Operating Co., LLC      Avista Advantage                                  Customer Service Agreement                                         6/1/2019
ShopKo Stores Operating Co., LLC      Bacher Lawn and Landscape Contracting, LLC.       Lawn Care ST090                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Badger Landscaping & Lawn care LLC                Lawn Care ST027                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Bailey Lawn Yard Care                             Lawn Care ST799                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Becker LawnCare                                   Lawn Care ST793                                                    6/1/2019



                                                                                    2
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                   Desc Main
                                                               Document    Page 23 of 70


ShopKo Stores Operating Co., LLC      Becton,Dickinson & Company                    Syringe Rebates                                      6/1/2019

ShopKo Stores Operating Co., LLC      Bellin Memorial Hospital, INC                 In Store Clinics                                   6/301/2019
ShopKo Stores Operating Co., LLC      Ben Glo/Portside                              Optical Supplies                                     6/1/2019
ShopKo Stores Operating Co., LLC      Bens lawn                                     Lawn Care ST638                                      6/1/2019
ShopKo Stores Operating Co., LLC      Berts lawn Care                               Lawn Care ST619                                      6/1/2019
ShopKo Stores Operating Co., LLC      Best Vending                                  Machinse vending                                     6/1/2019
ShopKo Stores Operating Co., LLC      Big Dan's Lawn Care                           Lawn Care ST580                                      6/1/2019
ShopKo Stores Operating Co., LLC      Big Sky Lawn Care                             Lawn Care ST549                                      6/1/2019
ShopKo Stores Operating Co., LLC      Bigelow Landscaping LLC                       Lawn Care ST127                                      6/1/2019
ShopKo Stores Operating Co., LLC      Billy Bettis                                  Lawn Care ST639                                      6/1/2019
ShopKo Stores Operating Co., LLC      Bob and Dave Lawn Care                        Lawn Care ST502                                      6/1/2019
ShopKo Stores Operating Co., LLC      Bob and Dave's Lawn & Landscape Maintenance   Lawn Care ST001                                      6/1/2019
ShopKo Stores Operating Co., LLC      Bob and Dave's Lawn & Landscape Maintenance   Lawn Care ST002                                      6/1/2019
ShopKo Stores Operating Co., LLC      Bob and Dave's Lawn & Landscape Maintenance   Lawn Care ST042                                      6/1/2019
ShopKo Stores Operating Co., LLC      Bob and Dave's Lawn & Landscape Maintenance   Lawn Care ST051                                      6/1/2019
ShopKo Stores Operating Co., LLC      Bob's Lawn Service                            Lawn Care ST716                                      6/1/2019
ShopKo Stores Operating Co., LLC      Bosque County                                 L00202 Clifton TX Tax Abatement Incentive            6/1/2019
ShopKo Stores Operating Co., LLC      Bowman Enterprises                            Lawn Care ST543                                      6/1/2019

ShopKo Stores Operating Co., LLC      Bradshaw                                      Fixtures/Placement                                   6/1/2019
ShopKo Stores Operating Co., LLC      Brewer & Ireland Construction                 Lawn Care ST705                                      6/1/2019
ShopKo Stores Operating Co., LLC      C & D Outdoor Improvements                    Lawn Care ST634                                      6/1/2019
Shopko Properties, LLC                C4 Property Maintenance                       Lawn Care ST072                                      6/1/2019
ShopKo Stores Operating Co., LLC      Caleb Stromquist                              Lawn Care ST744                                      6/1/2019
ShopKo Stores Operating Co., LLC      Cam's Lawn Landscape                          Lawn Care ST684                                      6/1/2019
ShopKo Stores Operating Co., LLC      Cashstar                                      digital gift card services                           6/1/2019
ShopKo Stores Operating Co., LLC      Cedar Creek Lawn Care Services, LLC.          Lawn Care ST102                                      6/1/2019
ShopKo Stores Operating Co., LLC      CG Services LLC                               Lawn Care ST116                                      6/1/2019
ShopKo Stores Operating Co., LLC      CG Services LLC                               Lawn Care ST503                                      6/1/2019
ShopKo Stores Operating Co., LLC      CG Services LLC                               Lawn Care ST609                                      6/1/2019



                                                                                3
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                  Desc Main
                                                               Document    Page 24 of 70


ShopKo Stores Operating Co., LLC      Chadron Lawn Care                          Lawn Care ST212                                                6/1/2019
ShopKo Stores Operating Co., LLC      Charlie Shepard                            Lawn Care ST635                                                6/1/2019
ShopKo Stores Operating Co., LLC      Chums Inv                                  Optical Equipment                                              6/1/2019
ShopKo Stores Operating Co., LLC      Cintas SKO                                 Boise DC uniforms                                              6/1/2019
ShopKo Stores Operating Co., LLC      Cit of Seymour                             L00208 Seymour TX Tax Abatement Incentive pg38                 6/1/2019
ShopKo Stores Operating Co., LLC      Cit of Seymour                             L00208 Seymour TX Tax Abatement Incentive pg38                 6/1/2019
ShopKo Stores Operating Co., LLC      Cit of Seymour                             L00208 Seymour TX Tax Abatement Incentive pg38                 6/1/2019
ShopKo Stores Operating Co., LLC      City of Clifton                            L00202 Clifton TX Tax Abatement Incentive                      6/1/2019
ShopKo Stores Operating Co., LLC      City of Comanche, TX                       L00592 Comanche TX Sales tax allowance                         6/1/2019
ShopKo Stores Operating Co., LLC      City of Comanche, TX                       L00592 Comanche TX Sales tax allowance                         6/1/2019
ShopKo Stores Operating Co., LLC      City of Jacksboro                          L00203 Jacksboro TX Tax Abatement Incentive pg38               6/1/2019
ShopKo Stores Operating Co., LLC      City of Jacksboro                          L00203 Jacksboro TX Tax Abatement Incentive pg38               6/1/2019
ShopKo Stores Operating Co., LLC      Clarivate Analytics (Compumark) Inc.       Trademark Research And Protection                              6/1/2019
ShopKo Stores Operating Co., LLC      Cleveland Research                         Research Subscription Agreement                                6/1/2019
ShopKo Stores Operating Co., LLC      Cleveland Research                         Research Subscription Agreement                                6/1/2019
ShopKo Stores Operating Co., LLC      Coca-Cola North America                    2018 20 oz. Sparkling Beverage Growth Funding Program          6/1/2019
ShopKo Stores Operating Co., LLC      Coca-Cola North America                    Checkstand Cooler Funding Agreement                            6/1/2019
ShopKo Stores Operating Co., LLC      Coinstar                                   loose coin counter                                             6/1/2019
ShopKo Stores Operating Co., LLC      Cole's Lawn Care                           Lawn Care ST736                                                6/1/2019
ShopKo Stores Operating Co., LLC      Collier Landscaping                        Lawn Care ST597                                                6/1/2019
                                                                                 Monitoring, Bill Consolidation, and Servie Provider for HVAC
ShopKo Stores Operating Co., LLC      Comfort Systems USA                        Services                                                       6/1/2019
Shopko Properties, LLC                Commercial Grounds Keeping Inc.            Lawn Care ST058                                                6/1/2019
ShopKo Stores Operating Co., LLC      ConAgra BIGS Sunflower Seeds               Front-end Checkout Space Agreement                             6/1/2019
ShopKo Stores Operating Co., LLC      ConAgra SLIM JIM                           Front-end Checkout Space Agreement                             6/1/2019
ShopKo Stores Operating Co., LLC      Conair                                     Exclusivity Contract                                           6/1/2019
ShopKo Stores Operating Co., LLC      Continental Optical                        Optical Frames                                                 6/1/2019
ShopKo Stores Operating Co., LLC      Copesan Services Inc.                      Pest Control Services - Stores                                 6/1/2019
ShopKo Stores Operating Co., LLC      CORE-MARK                                  Grocery, Candy, Other Supply agreement                         6/1/2019
ShopKo Stores Operating Co., LLC      CoreTrust Purchasing Group                 Debtor participates in "Group Purchasing Organization"         6/1/2019
Shopko Properties, LLC                Corral Irrigation & Lawn Care              Lawn Care ST081                                                6/1/2019



                                                                             4
                                Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                     Desc Main
                                                                Document    Page 25 of 70


Shopko Properties, LLC                 Cougar Gulch Lawn Care & Landscaping LLC          Lawn Care ST069                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Courtney Lawn and Snow                            Lawn Care ST589                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Cricket Lawn Service, Inc.                        Lawn Care ST078                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Criteo                                            Digital Remarketing Display Ads                                       6/1/2019
ShopKo Stores Operating Co., LLC       Crossix Data Share                                                                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Crystal Art                                       2 year agreement - exclusive Vendor for Wall Décor POG                6/1/2019
ShopKo Stores Operating Co., LLC       Cudd Lawn and Snow Services LLC                   Lawn Care ST130                                                       6/1/2019
Penn-Daniels, LLC                      Custom Turf Inc.                                  Lawn Care ST139                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Cut Right Lawn Service                            Lawn Care ST178                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Cuttin Edge                                       Lawn Care ST641                                                       6/1/2019
Shopko Properties, LLC                 Cutting Edge Landscape                            Lawn Care ST095                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Cybersource                                       CyberSource Payment Solutions Agreement                               6/1/2019
ShopKo Stores Operating Co., LLC       Cybersource                                       CyberSource Payment Solutions Agreement                               6/1/2019
ShopKo Stores Operating Co., LLC       Cybersource                                       enable tokenization on IDs                                            6/1/2019
ShopKo Stores Operating Co., LLC       Cybersource                                       Provide Fraud check for Ecommerce Site. Month to month now            6/1/2019
ShopKo Stores Operating Co., LLC       D & D Maintenance                                 Lawn Care ST505                                                       6/1/2019
ShopKo Stores Operating Co., LLC       D & L Development                                 Lawn Care ST661                                                       6/1/2019
ShopKo Stores Operating Co., LLC       D&D Maintenance LLC                               Lawn Care ST033                                                       6/1/2019
ShopKo Stores Operating Co., LLC       D&D Maintenance LLC                               Lawn Care ST100                                                       6/1/2019
Shopko Properties, LLC                 D&E Lawn Service                                  Lawn Care ST049                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Daniel Howe                                       Lawn Care ST668                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Daniel Overmoe                                    Lawn Care ST585                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Davey Total Lawn Care                             Lawn Care ST556                                                       6/1/2019
ShopKo Stores Operating Co., LLC       David Ashworth                                    Lawn Care ST557                                                       6/1/2019
ShopKo Stores Operating Co., LLC       David J Frank Landscape Contracting Inc.          Lawn Care ST031                                                       6/1/2019
ShopKo Stores Operating Co., LLC       David Skinkis                                     Lawn Care ST607                                                       6/1/2019
ShopKo Stores Operating Co., LLC       David Wilson                                      Lawn Care ST576                                                       6/1/2019
ShopKo Stores Operating Co., LLC       Deloitte & Touche LLP                             Accounting advisory services ASU 606 & 842                   6/1/20192/20/2020
Specialty Retail Shops Holding Corp    Deloitte Tax, LLP                                 Income Tax Compliance and Advisory/Consulting Services       2/20/20206/1/2019
                                       Deluca & Hartman Construction Inc., Lawn Care
ShopKo Stores Operating Co., LLC       Professionals, Building & Landscape Maint. Inc.   Lawn Care ST018                                                       6/1/2019


                                                                                     5
                                Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                Desc Main
                                                                 Document    Page 26 of 70


ShopKo Stores Operating Co., LLC       Dennis Wickman                           Lawn Care ST629                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Dentco                                   Snow Removal for Hometown and Express Locations                        6/1/2019
ShopKo Stores Operating Co., LLC       DK Landscape                             Lawn Care ST642                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Donner Lawnscapes                        Lawn Care ST683                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Doug Dalinghaus                          Lawn Care ST697                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Eagle Landscape                          Lawn Care ST096                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Ebates Perfomance Marketing, Inc         Affiliate Advertising                                                  6/1/2019

Specialty Retail Shops Holding Corp.   Ebix, Inc. RCS Division                  Certificates of Insurance (COI) Tracking Service                       6/1/2019
ShopKo Stores Operating Co., LLC       Eco Pharmacy Solutions                   Mn Hazardous Waste Hauler                                              6/1/2019
ShopKo Stores Operating Co., LLC       Ecology Technology Inc.                  Lawn Care ST003                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Ecology Technology Inc.                  Lawn Care ST004                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Ecova Avista Advantage                   ACIS services                                                          6/1/2019
Shopko Properties, LLC                 Edward Fisk                              Lawn Care ST089                                                        6/1/2019
                                                                                Public Relations (Assist with campaign strategy, development
ShopKo Stores Operating Co., LLC       Element                                  and distribution, media outreach, PRNewsire amplication)               6/1/2019
                                                                                Digital Advertising Agent (Paid Search, Shopping, Display,
ShopKo Stores Operating Co., LLC       Elite SEM, Inc                           YouTube, Remarketing, etc.)                                            6/1/2019
ShopKo Stores Operating Co., LLC       Emerald Companies                        Lawn Care ST017                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Emil Gerahart                            Lawn Care ST688                                                        6/1/2019
ShopKo Stores Operating Co., LLC       Endicia                                  ecommerce fulfillment                                                  6/1/2019
ShopKo Stores Operating Co., LLC       Energizer                                Front end fixture/ Fast Rack Placement                                 6/1/2019
ShopKo Stores Operating Co., LLC       Evergreen Line                           Ocean carrier                                                          6/1/2019
ShopKo Stores Operating Co., LLC       Experian Marketing Solution, Inc         Annual Renewal                                                         6/1/2019
ShopKo Stores Operating Co., LLC       Experian Marketing Solution, Inc         License Agreement                                                      6/1/2019
                                                                                Eleventh Amendment to Extend Term The Independent
ShopKo Stores Operating Co., LLC       Experis US, Inc                          Contractor Agreement                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Eye Q Eyecare                            Optical Supplies                                                        6/1/2019
ShopKo Stores Operating Co., LLC       F & S Landscape                          Lawn Care ST648                                                         6/1/2019
ShopKo Stores Operating Co., LLC       Facebook                                 Standard Terms accepted upon use for advertising, pay with CC   6/1/20199/1/2020
ShopKo Stores Operating Co., LLC       Fashion Snoops                           On Line trend service, 12 month subscription paid 7/13/2018             6/1/2019



                                                                            6
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                         Desc Main
                                                                Document    Page 27 of 70


ShopKo Stores Operating Co., LLC      Ferrara                                           Front-end Checkout Space Agreement                             6/1/2019
ShopKo Stores Operating Co., LLC      Ferrell Gas                                                                                                      6/1/2019
ShopKo Stores Operating Co., LLC      Ferrero                                           Front-end Checkout Space Agreement                             6/1/2019
ShopKo Stores Operating Co., LLC      Fields Snow Removal Inc.                          Lawn Care ST119                                                6/1/2019
                                                                                        Licensing Agreement and National Drug Data File subscription
ShopKo Stores Operating Co., LLC      First DataBank                                    (Account 292453)                                               6/1/2019

ShopKo Stores Operating Co., LLC      First National Bank of Omaha                      Private label credit card provider for Debtor                  6/1/2019
                                      First National Bank of Omaha (joint mktg
ShopKo Stores Operating Co., LLC      agreement)                                        Joint Marketing Agreement                                      6/1/2019
                                      First National Bank of Omaha (private lable
ShopKo Stores Operating Co., LLC      program aggreement)                               Private Lable Credit Card Provider                             6/1/2019



ShopKo Stores Operating Co., LLC      Flextecs LLC                                      Business Associate Addendum                                    6/1/2019



ShopKo Stores Operating Co., LLC      Flextecs LLC                                      Independent Contractor Agreement                               6/1/2019



ShopKo Stores Operating Co., LLC      Flextecs LLC                                      Recovery Audit Agreement                                       6/1/2019
ShopKo Stores Operating Co., LLC      Four Seasons Home Owner                           Lawn Care ST628                                                6/1/2019
ShopKo Stores Operating Co., LLC      Four Seasons Home Owner                           Lawn Care ST792                                                6/1/2019
ShopKo Stores Operating Co., LLC      Fox Lawn                                          Lawn Care ST553                                                6/1/2019
ShopKo Stores Operating Co., LLC      Frank Schwartz                                    Lawn Care ST558                                                6/1/2019
ShopKo Stores Operating Co., LLC      Freeman Paquet                                    Lawn Care ST545                                                6/1/2019
ShopKo Stores Operating Co., LLC      Frito Lay                                         Front-end Checkout Space Agreement                             6/1/2019
ShopKo Stores Operating Co., LLC      GAL Horticulture Service                          Lawn Care ST203                                                6/1/2019
ShopKo Stores Operating Co., LLC      GBP                                               GBP - Lease                                                    6/1/2019
ShopKo Stores Operating Co., LLC      GBP                                               GBP - Operating Lease                                          6/1/2019
ShopKo Stores Operating Co., LLC      GE Lighting                                       4 YR, $6.6 mil Purchase Agreement                              6/1/2019



                                                                                    7
                                Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                           Desc Main
                                                                 Document    Page 28 of 70


ShopKo Stores Operating Co., LLC       Getty Images/iStock                                  Signature 750/month, for 1 year • $4,218.95/yr                6/1/2019
ShopKo Stores Operating Co., LLC       Ghiradeli                                            Front-end Checkout Space Agreement                            6/1/2019
ShopKo Stores Operating Co., LLC       Gibbs Lawn Care                                      Lawn Care ST796                                               6/1/2019
ShopKo Stores Operating Co., LLC       Giles Lawn Maintenance                               Lawn Care ST568                                               6/1/2019
ShopKo Stores Operating Co., LLC       Global Optique                                       Optical Frames                                                6/1/2019
ShopKo Stores Operating Co., LLC       Good 2 Grow                                          Checkstand Cooler Funding Agreement                           6/1/2019
ShopKo Stores Operating Co., LLC       Google LLC                                           Google Search, Display, YouTube digital advertising           6/1/2019
                                       Gould & Lamb, LLC, a Florida limited liability       Provides mandatory Insurer Reporting Services in compliance
ShopKo Stores Operating Co., LLC       company (G&L)                                        with The Medicare, Medicade, and SCHIP Extension Act (MSEA)   6/1/2019
ShopKo Stores Operating Co., LLC       Gran and Benedicts Inc                               fixtures                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Granite City Armored Car, Inc                        Armored courier for Debtor                                    6/1/2019
ShopKo Stores Operating Co., LLC       Grass Roots Lawn Care                                Lawn Care ST202                                               6/1/2019
ShopKo Stores Operating Co., LLC       Graysen Trandem                                      Lawn Care ST763                                               6/1/2019
Shopko Properties, LLC                 Green Acres Lawn Care, LLC.                          Lawn Care ST064                                               6/1/2019
                                                                                            Advertising Rights And Promotional Opportunities With The
                                                                                            Green Bay Packers; Naming Rights For South End Gate Of
ShopKo Stores Operating Co., LLC       Green Bay Packers, Inc.                              Lambeau Field Stadium                                         6/1/2019
ShopKo Stores Operating Co., LLC       Green Garden Landscape Services LLC                  Lawn Care ST111                                               6/1/2019
Penn-Daniels, LLC                      Green Works Lawn and Landscape Maintenance           Lawn Care ST140                                               6/1/2019
ShopKo Stores Operating Co., LLC       Greg Licht                                           Lawn Care ST658                                               6/1/2019
ShopKo Stores Operating Co., LLC       Handford Sprinkler/Lanscape                          Lawn Care ST762                                               6/1/2019
ShopKo Stores Operating Co., LLC       Hanes Brands, Inc                                    Insentive agreement , expires 1/31/2019 new one in works      6/1/2019
ShopKo Stores Operating Co., LLC       Hart Specialites                                     Optical Frames                                                6/1/2019
Shopko Properties, LLC                 Hartco Construction LLC                              Lawn Care ST036                                               6/1/2019
ShopKo Stores Operating Co., LLC       Harte Hanks Inc                                      List Processing & Mailfile Prep                               6/1/2019
ShopKo Stores Operating Co., LLC       Hastings Lawn Care                                   Lawn Care ST640                                               6/1/2019
ShopKo Stores Operating Co., LLC       Heritage Landscaping                                 Lawn Care ST092                                               6/1/2019
ShopKo Stores Operating Co., LLC       Hershy                                               Front-end Checkout Space Agreement                            6/1/2019
ShopKo Stores Operating Co., LLC       HERSHY'S                                             4-Way Main Aisle Fixture agreement                            6/1/2019
ShopKo Stores Operating Co., LLC       HFC/COTY                                             Planogram Space Agreement                                     6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                             Flood Policy for 1004 N. Elm St., Jefferson IA 50129          6/1/2019



                                                                                        8
                                Case 19-80064-TLS            Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                Desc Main
                                                                     Document    Page 29 of 70


Specialty Retail Shops Holding Corp.   Homesite                                     Flood Policy for 125 Main St., Hutchinson, MN 55350                        6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                     Flood Policy for 1255 W. Main Street, Lander WY 82520                      6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                     Flood Policy for 1520 W. 9th Street, Mt. Carmel, IL                        6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                     Flood Policy for 1755 N Humiston Ave., Worthington, MN 56187               6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                     Flood Policy for 2105 Lazelle Street, Sturgis, SD 57785                    6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                     Flood Policy for 2208 N. Webb Rd., Grand Island, NE 68803                  6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                     Flood Policy for 3200 Broadway, Quincy, IL 62301                           6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                     Flood Policy for 3400 N 27th St., Lincoln, NE 68521                        6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                     Flood Policy for 700 9th Avenue, Watertown SD                              6/1/2019
Specialty Retail Shops Holding Corp.   Homesite                                     Flood Policy for 825 Valley Street, Minerva OH 44657                       6/1/2019
ShopKo Stores Operating Co., LLC       Honey Do Lawn Service                        Lawn Care ST732                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Honeywell Safety Products                    Equipment                                                                  6/1/2019
                                                                                    Standard Terms accepted upon use; this is a self-service social
ShopKo Stores Operating Co., LLC       Hootsuite                                    media monitoring software, pay with CC                                     6/1/2019
ShopKo Stores Operating Co., LLC       Horner's Mowing                              Lawn Care ST693                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Hull and Sons                                Lawn Care ST632                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Hunt's Home service                          Lawn Care ST645                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Huron Consult                                Indeptndent Contractor Agreement                                           6/1/2019
ShopKo Stores Operating Co., LLC       Huron Consult                                Indeptndent Contractor Agreement                                           6/1/2019
ShopKo Stores Operating Co., LLC       Hyundai Merchant Marine                      Ocean carrier                                                              6/1/2019
ShopKo Stores Operating Co., LLC       IBM Credit LLC                               Master Finance Agreement                                          2/20/20206/1/2019
ShopKo Stores Operating Co., LLC       IBM Credit LLC                               Master Lease and Finance Agreement                                2/20/20206/1/2019
                                                                                    WebPDM Report Wizard - Software License Agreement -
ShopKo Stores Operating Co., LLC       ICICI Infotech Inc.                          12/15/2004                                                                 6/1/2019
ShopKo Stores Operating Co., LLC       Ideal Optics                                 Optical Supplies                                                           6/1/2019
ShopKo Stores Operating Co., LLC       IESSKO                                       Boise DC temp service                                                      6/1/2019
ShopKo Stores Operating Co., LLC       J & B Landscaping                            Lawn Care ST630                                                            6/1/2019
ShopKo Stores Operating Co., LLC       J & J Property                               Lawn Care ST653                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Jack Dooly                                   Lawn Care ST594                                                            6/1/2019
ShopKo Stores Operating Co., LLC       Jack Links                                   Front-end Checkout Space Agreement                                         6/1/2019




                                                                                9
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                      Desc Main
                                                                Document    Page 30 of 70


                                                                                         L00203 Jacksboro TX Economic Development Incentive pg 83
ShopKo Stores Operating Co., LLC      Jacksboro Economic Development Corporation         (Obligation Performed)                                     6/1/2019
ShopKo Stores Operating Co., LLC      Jagusch Enterprises LLC                            Lawn Care ST179                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jake Reynolds                                      Lawn Care ST557                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jann White                                         Lawn Care ST526                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jarecki Lawncare                                   Lawn Care ST520                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jasco                                              3 YR Agreement                                             6/1/2019
ShopKo Stores Operating Co., LLC      Jeff Kohler                                        Lawn Care ST708                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jeff Smith                                         Lawn Care ST711                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jeff Walker                                        Lawn Care ST706                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jeff Wlbig                                         Lawn Care ST596                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jeffery J Leclair DBA Cutting Edge Lawn Service    Lawn Care ST696                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jeremy Blue                                        Lawn Care ST676                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jerimaiah Coaiklowski                              Lawn Care ST571                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jesse Sutherland                                   Lawn Care ST691                                            6/1/2019
ShopKo Stores Operating Co., LLC      JJ Lawn Care                                       Lawn Care ST655                                            6/1/2019
ShopKo Stores Operating Co., LLC      John Jarvis                                        Lawn Care ST586                                            6/1/2019
ShopKo Stores Operating Co., LLC      John Peters                                        Lawn Care ST611                                            6/1/2019
ShopKo Stores Operating Co., LLC      John Rubak                                         Lawn Care ST566                                            6/1/2019
ShopKo Stores Operating Co., LLC      John Wilson                                        Lawn Care ST760                                            6/1/2019
ShopKo Stores Operating Co., LLC      John's Home and Yard Service                       Lawn Care ST106                                            6/1/2019
ShopKo Stores Operating Co., LLC      Johnson Lawn care                                  Lawn Care ST675                                            6/1/2019
ShopKo Stores Operating Co., LLC      Jose Ruiz                                          Lawn Care ST579                                            6/1/2019
ShopKo Stores Operating Co., LLC      Josh's Mowing Service                              Lawn Care ST022                                            6/1/2019
ShopKo Stores Operating Co., LLC      Justin's Lawn and Tree Service, Inc.               Lawn Care ST054                                            6/1/2019
ShopKo Stores Operating Co., LLC      K & W Handy Man                                    Lawn Care ST562                                            6/1/2019
ShopKo Stores Operating Co., LLC      Kellermeyer-Bergesons                              Store Floor Cleaning and Janitorial Services               6/1/2019
ShopKo Stores Operating Co., LLC      Kelly's Kutters                                    Lawn Care ST569                                            6/1/2019
ShopKo Stores Operating Co., LLC      Kels TLC                                           Lawn Care ST699                                            6/1/2019
ShopKo Stores Operating Co., LLC      Kevin Behnhorst                                    Lawn Care ST587                                            6/1/2019
ShopKo Stores Operating Co., LLC      Kevin Fleck                                        Lawn Care ST752                                            6/1/2019



                                                                                    10
                                Case 19-80064-TLS         Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                Desc Main
                                                                  Document    Page 31 of 70


ShopKo Stores Operating Co., LLC       Klear Water LLC                            Lawn Care ST790                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Kobs & Roberts Services, LLC               Lawn Care ST030                                                    6/1/2019
Shopko Properties, LLC                 Koehler Yard Service                       Lawn Care ST041                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Koehler Yard Service                       Lawn Care ST060                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Konop Companies                            café services                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Kurtis Enterprises                         Lawn Care ST600                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Kyle Charron                               Lawn Care ST695                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Kyle Malm                                  Lawn Care ST201                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Kyle Orhter                                Lawn Care ST603                                                    6/1/2019
ShopKo Stores Operating Co., LLC       L'Amy Inv                                  Optical Frames                                                     6/1/2019
ShopKo Stores Operating Co., LLC       Langerude Landscape LLC                    Lawn Care ST132                                                    6/1/2019
ShopKo Stores Operating Co., LLC       LaVelle Lawn Care                          Lawn Care ST685                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Lawn Care by Walter, Inc.                  Lawn Care ST133                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Lawn Rangers                               Lawn Care ST076                                                    6/1/2019
Shopko Properties, LLC                 Lawns of Montana                           Lawn Care ST075                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Leonard Hughes                             Lawn Care ST613                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Leslie Malih                               Lawn Care ST650                                                    6/1/2019
ShopKo Stores Operating Co., LLC       Levi Stifter Mowing                        Lawn Care ST735                                                    6/1/2019
                                                                                  Risk & Information Analytics Group WorkPlace Solutions
ShopKo Stores Operating Co., LLC       LexisNexis                                 Agreement w/Drug & Alcohol Screening Services                    6/130/2019
                                                                                  Risk & Information Analytics Group WorkPlace Solutions
ShopKo Stores Operating Co., LLC       LexisNexis                                 Agreement w/Drug & Alcohol Screening Services                    6/130/2019



Specialty Retail Shops Holding Corp.   Li & Fung (Trading) Limited                Buying Agency Agreement                                            6/1/2019
ShopKo Stores Operating Co., LLC       Lifescan                                   Med B Rebates For Diabetic Testing Strips And Meters               6/1/2019
ShopKo Stores Operating Co., LLC       Lindt                                      Front-end Checkout Space Agreement                                 6/1/2019
                                                                                  Standard Terms accepted upon use; this is a self-service email
ShopKo Stores Operating Co., LLC       Litmus                                     testing software, pay with CC                                      6/1/2019
Penn-Daniels, LLC                      Lozier Lawn Care                           Lawn Care ST145                                                    6/1/2019
ShopKo Stores Operating Co., LLC       LP Software                                detention and audit program - cloud based                          6/1/2019



                                                                             11
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13              Desc Main
                                                                Document    Page 32 of 70


ShopKo Stores Operating Co., LLC      Lulich Landscaping                         Lawn Care ST563                                    6/1/2019
ShopKo Stores Operating Co., LLC      M & W Services Fert L Lawn                 Lawn Care ST742                                    6/1/2019
ShopKo Stores Operating Co., LLC      M/A/R/C Inc, D/B/A Targetbase              CRM Database Provider UNTIL SessionM is Migrated   6/1/2019
ShopKo Stores Operating Co., LLC      Mahoney                                    Lawn Care ST660                                    6/1/2019
ShopKo Stores Operating Co., LLC      Malda Lawn Service                         Lawn Care ST651                                    6/1/2019
ShopKo Stores Operating Co., LLC      Managed Health Care Associates             Group Purchasing Organization-Rebates              6/1/2019
ShopKo Stores Operating Co., LLC      Marcolin USA                               Optical Frames                                     6/1/2019
ShopKo Stores Operating Co., LLC      Marianne/Jack Bluemel                      Lawn Care ST765                                    6/1/2019
ShopKo Stores Operating Co., LLC      Mark Budach                                Lawn Care ST689                                    6/1/2019
ShopKo Stores Operating Co., LLC      Mark Edderding                             Lawn Care ST546                                    6/1/2019
ShopKo Stores Operating Co., LLC      Mark Vannausdle                            Lawn Care ST786                                    6/1/2019
ShopKo Stores Operating Co., LLC      Mars                                       Front-end Checkout Space Agreement                 6/1/2019
ShopKo Stores Operating Co., LLC      Martin Coughlin                            Lawn Care ST646                                    6/1/2019
ShopKo Stores Operating Co., LLC      Marty Martin                               Lawn Care ST542                                    6/1/2019
ShopKo Stores Operating Co., LLC      Matheson dba Linweld - SKO                 DC Maintenance                                     6/1/2019
ShopKo Stores Operating Co., LLC      Matthew Prickell                           Lawn Care ST677                                    6/1/2019
ShopKo Stores Operating Co., LLC      Max Walker - SPEC                          Dc Uniforns Omaha                                  6/1/2019
ShopKo Stores Operating Co., LLC      Maxine Larson                              Lawn Care ST674                                    6/1/2019
ShopKo Stores Operating Co., LLC      McMahon Lawn Care                          Lawn Care ST624                                    6/1/2019
ShopKo Stores Operating Co., LLC      Mellinger Landscaping                      Lawn Care ST755                                    6/1/2019
ShopKo Stores Operating Co., LLC      Merle's Landscaping                        Lawn Care ST754                                    6/1/2019
ShopKo Stores Operating Co., LLC      Messner Landscape, Inc.                    Lawn Care ST029                                    6/1/2019
ShopKo Stores Operating Co., LLC      Messner Landscape, Inc.                    Lawn Care ST032                                    6/1/2019
ShopKo Stores Operating Co., LLC      Messner Landscape, Inc.                    Lawn Care ST080                                    6/1/2019
ShopKo Stores Operating Co., LLC      Michaela Chymas                            Lawn Care ST679                                    6/1/2019
ShopKo Stores Operating Co., LLC      Michell Flores                             Lawn Care ST582                                    6/1/2019
ShopKo Stores Operating Co., LLC      MicroEdge                                                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Microsft Online, Inc (aka Bing Ads)        Microsoft Bing Ads Agreement                       6/1/2019
ShopKo Stores Operating Co., LLC      Mike Axtman                                Lawn Care ST741                                    6/1/2019
ShopKo Stores Operating Co., LLC      Mike Hale                                  Lawn Care ST618                                    6/1/2019
ShopKo Stores Operating Co., LLC      Mike Jarchow                               Lawn Care ST747                                    6/1/2019


                                                                            12
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                      Desc Main
                                                               Document    Page 33 of 70


ShopKo Stores Operating Co., LLC      Mike Smart                                       Lawn Care ST758                                               6/1/2019
ShopKo Stores Operating Co., LLC      Mike Waldner                                     Lawn Care ST565                                               6/1/2019
Shopko Properties, LLC                Millions Lawn Care                               Lawn Care ST045                                               6/1/2019
ShopKo Stores Operating Co., LLC      Millions Lawn Care                               Lawn Care ST056                                               6/1/2019
ShopKo Stores Operating Co., LLC      MJ HOLDING COMPANY LLC                           Vendor Terms Agreement                                        6/1/2019
ShopKo Stores Operating Co., LLC      MJ Holdings                                      Space agreement/GM % Guarentee                                6/1/2019
ShopKo Stores Operating Co., LLC      Mlekush Mowing & Pro                             Lawn Care ST112                                               6/1/2019
ShopKo Stores Operating Co., LLC      Mobile Essentials                                Front end fixture/Rack Placement                              6/1/2019
ShopKo Stores Operating Co., LLC      Moe Joe's LLC                                    Lawn Care ST099                                               6/1/2019
ShopKo Stores Operating Co., LLC      Mondalez                                         Front-end Checkout Space Agreement                            6/1/2019
ShopKo Stores Operating Co., LLC      Mondottica USA                                   Optical Frames                                                6/1/2019
ShopKo Stores Operating Co., LLC      Monster                                          Checkstand Cooler Funding Agreement                           6/1/2019
ShopKo Stores Operating Co., LLC      Mountain Top Lawn Care Inc.                      Lawn Care ST063                                               6/1/2019
ShopKo Stores Operating Co., LLC      Mr. D's Landscaping                              Lawn Care ST125                                               6/1/2019
ShopKo Stores Operating Co., LLC      NABP DMEPOS                                      Check Optical Medicare Pieces                                 6/1/2019
ShopKo Stores Operating Co., LLC      National Association of Chain Drug Stores        Trade Association                                             6/1/2019
ShopKo Stores Operating Co., LLC      Neilson Company                                  Master License Agreement                                      6/1/2019
ShopKo Stores Operating Co., LLC      Nestle                                           Front-end Checkout Space Agreement                            6/1/2019
ShopKo Stores Operating Co., LLC      News Group                                       Checkout Pocket Payments                                      6/1/2019
ShopKo Stores Operating Co., LLC      Nextview Software, Inc.                          Software Maintenance                                          6/1/2019
ShopKo Stores Operating Co., LLC      Nicklaus Inc                                     Lawn Care ST608                                               6/1/2019
ShopKo Stores Operating Co., LLC      NK Waste Inc                                     Lawn Care ST523                                               6/1/2019
ShopKo Stores Operating Co., LLC      No Lawn Left Behind                              Lawn Care ST680                                               6/1/2019
ShopKo Stores Operating Co., LLC      Noah's Lawn Care                                 Lawn Care ST101                                               6/1/2019
ShopKo Stores Operating Co., LLC      Nouveau Eyewear                                  Optical Frames                                                6/1/2019
                                                                                       Purchase of consumer data and reporting for market analysis
ShopKo Stores Operating Co., LLC      NPD Group                                        for delivery in July 2018 and November 2018. No auto renew.   6/1/2019
ShopKo Stores Operating Co., LLC      NPD Group                                        Retailer Participation Agreement                              6/1/2019
ShopKo Stores Operating Co., LLC      NPD Group                                        Retailer Participation Agreement                              6/1/2019
ShopKo Stores Operating Co., LLC      Ocean Network Express (ONE)                      Ocean carrier                                                 6/1/2019




                                                                                  13
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13             Desc Main
                                                               Document    Page 34 of 70




ShopKo Stores Operating Co., LLC      On the Move Lawn Care                    Lawn Care ST643                                                       6/1/2019
ShopKo Stores Operating Co., LLC      Outdoor Services                         Lawn Care ST052                                                       6/1/2019
ShopKo Stores Operating Co., LLC      OWNED                                    HQ - Lease                                                   6/1/20192/20/2020
ShopKo Stores Operating Co., LLC      OWNED                                    HQ - Lease                                                   2/20/20206/1/2019
ShopKo Stores Operating Co., LLC      OWNED                                    HQ - Lease                                                   2/20/20206/1/2019
ShopKo Stores Operating Co., LLC      PACER                                     Public Access To Court Electronic Records                            6/1/2019
ShopKo Stores Operating Co., LLC      Pacific World                            Fast Rack space                                                       6/1/2019
ShopKo Stores Operating Co., LLC      Pagel Services                           Lawn Care ST626                                                       6/1/2019
ShopKo Stores Operating Co., LLC      Paulson's Lawn                           Lawn Care ST673                                                       6/1/2019
ShopKo Stores Operating Co., LLC      Pearson                                  Front-end Checkout Space Agreement                                    6/1/2019
ShopKo Stores Operating Co., LLC      Pekas Presicion Lawn Care                Lawn Care ST743                                                       6/1/2019
ShopKo Stores Operating Co., LLC      Pendl Companies, INC                     Independent Contractor Agreement                                      6/1/2019
ShopKo Stores Operating Co., LLC      Pepperidge Farms                         Front-end Checkout Space Agreement                                    6/1/2019
ShopKo Stores Operating Co., LLC      Perfetti                                 Front-end Checkout Space Agreement                                    6/1/2019
Shopko Properties, LLC                Peters Lawn Service Inc.                 Lawn Care ST021                                                       6/1/2019
ShopKo Stores Operating Co., LLC      Pete's Lawn Care                         Lawn Care ST617                                                       6/1/2019
ShopKo Stores Operating Co., LLC      Phillips Property Service                Lawn Care ST717                                                       6/1/2019
Shopko Properties, LLC                Pky Lawn and Landscape Inc.              Lawn Care ST016                                                       6/1/2019
ShopKo Stores Operating Co., LLC      Pladis                                   Front-end Checkout Space Agreement                                    6/1/2019
ShopKo Stores Operating Co., LLC      Planters                                 Front-end Checkout Space Agreement                                    6/1/2019
                                                                               Naming Rights For The Expo Hall At Brown Country Arena And
                                                                               Signage At Arena And Resch Center; Event Sponsorship
ShopKo Stores Operating Co., LLC      PMI Entertainment Group                  Opportunities                                                         6/1/2019
ShopKo Stores Operating Co., LLC      Popcorn Indiana                          Front-end Checkout Space Agreement                                    6/1/2019
ShopKo Stores Operating Co., LLC      Power Reviews                            Provide ratings and reviews for Ecommerce site                        6/1/2019
ShopKo Stores Operating Co., LLC      Power Reviews                            Social media integration                                              6/1/2019
ShopKo Stores Operating Co., LLC      PPG                                      2 YR Agreement                                                        6/1/2019
ShopKo Stores Operating Co., LLC      Precision Landscape Inc.                 Lawn Care ST120                                                       6/1/2019
Shopko Properties, LLC                Premier Landscape Services Inc.          Lawn Care ST066                                                       6/1/2019
ShopKo Stores Operating Co., LLC      Premier Landscape Services Inc.          Lawn Care ST129                                                       6/1/2019



                                                                          14
                                Case 19-80064-TLS      Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                      Desc Main
                                                               Document    Page 35 of 70




ShopKo Stores Operating Co., LLC       Prestige Global Co., LTD                      Buying Agency Agreement                                              6/1/2019
ShopKo Stores Operating Co., LLC       PRGX USA, Inc                                 Software Services Agreement and Statement of Work #1                 6/1/2019
Specialty Retail Shops Holding Corp.   PricewaterhouseCoopers LLP                    Business Associate Addendum                                          6/1/2019
Specialty Retail Shops Holding Corp.   PricewaterhouseCoopers LLP                    FY18 Audit Engagement Letter                                         6/1/2019
                                       Progressive Lawn Care & Summit Snow Removal
ShopKo Stores Operating Co., LLC       LLC.                                          Lawn Care ST012                                                      6/1/2019
ShopKo Stores Operating Co., LLC       PRO'S CHOICE                                  Quarterly Payroll for Assistant Buyer                                6/1/2019
ShopKo Stores Operating Co., LLC       Quad/Graphics Inc: Blue Soho - Pre-Press      Pre-Press Services (ongoing image work)                              6/1/2019
ShopKo Stores Operating Co., LLC       Ramos Landscaping                             Lawn Care ST794                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Randy Lee                                     Lawn Care ST583                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Randy Ryan                                    Lawn Care ST538                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Rayovac                                       Front end fixture/ Fast Rack Placement                               6/1/2019
ShopKo Stores Operating Co., LLC       Red Bull                                      Checkstand Cooler Funding Agreement                                  6/1/2019
ShopKo Stores Operating Co., LLC       Red Wing Lawn Care                            Lawn Care ST512                                                      6/1/2019
                                                                                     Portal to track Wellness activities and administers the earned
                                                                                     dollary communication to fund health savings or health
ShopKo Stores Operating Co., LLC       RedBrick Services Agreement                   reimbursement accounts.                                               6/1/2019
ShopKo Stores Operating Co., LLC       Relay Health                                  Division of McKesson                                               6/19/1/2019
ShopKo Stores Operating Co., LLC       Rem Eyewear                                   Optical Frames                                                        6/1/2019
                                                                                     Email Deliverability Certification and Inbox Placement software;
ShopKo Stores Operating Co., LLC       ReturnPath                                    current Insertion Order valid through Sept 12, 2020                  6/1/2019
ShopKo Stores Operating Co., LLC       Richard Wilmore                               Lawn Care ST536                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Rich's Lawn Care                              Lawn Care ST753                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Rick Folkestad                                Lawn Care ST552                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Rick Hodfield                                 Lawn Care ST662                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Rick Houske                                   Lawn Care ST567                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Rick Steptens                                 Lawn Care ST570                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Robert Burt                                   Lawn Care ST756                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Robert Curtis                                 Lawn Care ST745                                                      6/1/2019
ShopKo Stores Operating Co., LLC       Robert Curtis                                 Lawn Care ST746                                                      6/1/2019
Shopko Properties, LLC                 Robert Moldenhauer Lawn                       Lawn Care ST057                                                      6/1/2019


                                                                                15
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                Desc Main
                                                               Document    Page 36 of 70


ShopKo Stores Operating Co., LLC      Robert Tavener                           Lawn Care ST701                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Roche                                    Med B Rebates For Diabetic Testing Strips And Meters              6/1/2019
ShopKo Stores Operating Co., LLC      Rochester Armored Car Co., Inc           Armored courier for Debtor                                        6/1/2019
ShopKo Stores Operating Co., LLC      Rocky Mountain Mowers                    Lawn Care ST795                                                   6/1/2019
ShopKo Stores Operating Co., LLC      ROI Frame                                Optical Frames                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Ron Herman                               Lawn Care ST671                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Russ Sleezer                             Lawn Care ST703                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Russell Janssen                          Lawn Care ST750                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Rye's Lawn Service                       Lawn Care ST775                                                   6/1/2019
Penn-Daniels, LLC                     S&S Repairs                              Lawn Care ST141                                                   6/1/2019
Penn-Daniels, LLC                     S&S Repairs                              Lawn Care ST142                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Safilo                                   Opitcal Frames                                                    6/1/2019




ShopKo Stores Operating Co., LLC      Salesforce.com Inc                       Maintenance Renewal Saas (Order Form)                             6/1/2019
                                                                               Digital Marketing Automation Platform (email, texts, predictive
ShopKo Stores Operating Co., LLC      Salesforce.com, inc                      intelligence on-site, dynamic content, etc.)                      6/1/2019
ShopKo Stores Operating Co., LLC      Samsonite                                2 year agreement- fixture funding                                 6/1/2019
ShopKo Stores Operating Co., LLC      Sandra Burris                            Lawn Care ST702                                                   6/1/2019
ShopKo Stores Operating Co., LLC      SAS Sprinkler Lawn Service               Lawn Care ST773                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Scheels Professional                     Lawn Care ST669                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Schneider Family Lawn Service            Lawn Care ST740                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Scholl Lawn Lanscape                     Lawn Care ST704                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Scott Meisensach                         Lawn Care ST670                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Scotts Lawn and Landscape                Lawn Care ST605                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Senn Landscaping                         Lawn Care ST602                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Sensormatic                              CCTV EAS agreement                                                6/1/2019
ShopKo Stores Operating Co., LLC      Sensormatic Alamis                       CCTV and EAS Master Maintenance Agreement                         6/1/2019
ShopKo Stores Operating Co., LLC      Sensormatic Alamis                       CCTV and EAS Master Maintenance Agreement                         6/1/2019



                                                                          16
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                  Desc Main
                                                               Document    Page 37 of 70


ShopKo Stores Operating Co., LLC      Sentry We                                 Claims Service Agreement                                            6/1/2019
ShopKo Stores Operating Co., LLC      Sentry We                                 Claims Service Agreement                                            6/1/2019
ShopKo Stores Operating Co., LLC      SessionM, Inc.                            Master Services Agreement                                           6/1/2019
ShopKo Stores Operating Co., LLC      SessionM, Inc.                            Offer Creation Enhancement SOW                                      6/1/2019
ShopKo Stores Operating Co., LLC      SessionM, Inc.                            SessionM Platform Services / Subscription                           6/1/2019
ShopKo Stores Operating Co., LLC      Seth Reed - Odd Jobs                      Lawn Care ST547                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Shane Dechenne                            Lawn Care ST532                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Shane Laverdure                           Lawn Care ST533                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Sharper Edge Inc.                         Lawn Care ST005                                                     6/1/2019
                                                                                Subscription to license content for purpose of design, paid until
ShopKo Stores Operating Co., LLC      Shutterstock                              10/26/2019                                                          6/1/2019
ShopKo Stores Operating Co., LLC      Signature Lawn Care                       Lawn Care ST788                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Smart Lawns                               Lawn Care ST637                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Smiskny Lawn Care LLC                     Lawn Care ST037                                                     6/1/2019
ShopKo Stores Operating Co., LLC      SNAG                                      Job Board                                                           6/1/2019
ShopKo Stores Operating Co., LLC      Snyder Lance                              Front-end Checkout Space Agreement                                  6/1/2019
Shopko Properties, LLC                Spodeck Contracting                       Lawn Care ST010                                                     6/1/2019
Shopko Properties, LLC                Spodeck Contracting                       Lawn Care ST011                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Spodeck Contracting                       Lawn Care ST606                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Spodeck Contracting                       Lawn Care ST610                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Spodeck Contracting                       Lawn Care ST621                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Spodeck Contracting                       Lawn Care ST622                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Spring Green Lawn                         Lawn Care ST625                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Sprinkler Medic LLC                       Lawn Care ST053                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Stanley Gunderson                         Lawn Care ST548                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Stericycle (Store 027)                    Removal of Sharps and Hazardous material - Store 027                6/1/2019
ShopKo Stores Operating Co., LLC      Stewart Lawn Service                      Lawn Care ST719                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Straight Edge Maintenance LLC             Lawn Care ST093                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Sunde Services                            Lawn Care ST791                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Sunovion(aka Sepracor)                    Med B Rebates For Brovanna Dispensing                               6/1/2019
Shopko Properties, LLC                Supreme Lawn and Landscaping, Inc.        Lawn Care ST061                                                     6/1/2019



                                                                           17
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                  Desc Main
                                                                Document    Page 38 of 70


Shopko Properties, LLC                T & T Lawn Service                          Lawn Care ST068                                                    6/1/2019
Shopko Properties, LLC                Terrascapes LLC                             Lawn Care ST062                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Texas Green Lawn                            Lawn Care ST593                                                    6/1/2019
ShopKo Stores Operating Co., LLC      The McGee Group                                                                                                6/1/2019
                                                                                  Delivery of transactional data from Shopko in return for $70,000
                                                                                  annual payment and access to 8 licenses for Nielsen Answers
                                                                                  software to report on market share data on Consumables
ShopKo Stores Operating Co., LLC      The Nielsen Company                         product.                                                           6/1/2019
ShopKo Stores Operating Co., LLC      Thompson Landscape Company                  Lawn Care ST098                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Thompson Services                           Lawn Care ST739                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Tieg's Lawn Care & Landscaping, LLC.        Lawn Care ST025                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Todd Monge                                  Lawn Care ST620                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Todd Schneider                              Lawn Care ST601                                                    6/1/2019
Shopko Properties, LLC                Todd's Lawn Care                            Lawn Care ST039                                                    6/1/2019
Shopko Properties, LLC                Todd's Lawn Care                            Lawn Care ST047                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Todd's Lawn Care                            Lawn Care ST172                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Tollefson                                   Lawn Care ST748                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Tom Anderson                                Lawn Care ST734                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Tom Anderson                                Lawn Care ST737                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Tom Masterson                               Lawn Care ST633                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Tony Jones                                  Lawn Care ST564                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Topps                                       Front-end Checkout Space Agreement                                 6/1/2019
ShopKo Stores Operating Co., LLC      Total Lawn Care                             Lawn Care ST700                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Town & Country Lawn & Landscapes            Lawn Care ST009                                                    6/1/2019
ShopKo Stores Operating Co., LLC      TPC                                         Lawn Care ST647                                                    6/1/2019
                                                                                  Relocation services - manages the transactions for teammates
ShopKo Stores Operating Co., LLC      TRC Global Solutions                        that require relocation.                                           6/1/2019
ShopKo Stores Operating Co., LLC      Trey Akin                                   Lawn Care ST592                                                    6/1/2019
ShopKo Stores Operating Co., LLC      TruCo Enterprises, Inc.                     Lawn Care ST082                                                    6/1/2019
ShopKo Stores Operating Co., LLC      TruCo Enterprises, Inc.                     Lawn Care ST083                                                    6/1/2019
ShopKo Stores Operating Co., LLC      TruCo Enterprises, Inc.                     Lawn Care ST084                                                    6/1/2019




                                                                             18
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13               Desc Main
                                                                Document    Page 39 of 70


ShopKo Stores Operating Co., LLC      TruCo Enterprises, Inc.                   Lawn Care ST085                                                  6/1/2019
ShopKo Stores Operating Co., LLC      TruCo Enterprises, Inc.                   Lawn Care ST087                                                  6/1/2019
ShopKo Stores Operating Co., LLC      TruCo Enterprises, Inc.                   Lawn Care ST088                                                  6/1/2019
ShopKo Stores Operating Co., LLC      TruCo Enterprises, Inc.                   Lawn Care ST091                                                  6/1/2019
ShopKo Stores Operating Co., LLC      TruCo Enterprises, Inc.                   Lawn Care ST097                                                  6/1/2019
ShopKo Stores Operating Co., LLC      TruCo Enterprises, Inc.                   Lawn Care ST104                                                  6/1/2019
ShopKo Stores Operating Co., LLC      TruCo Enterprises, Inc.                   Lawn Care ST108                                                  6/1/2019
ShopKo Stores Operating Co., LLC      TruCo Enterprises, Inc.                   Lawn Care ST109                                                  6/1/2019
ShopKo Stores Operating Co., LLC      Truvidia/Nippro                           Shopko Private Label Diabetic Testing Strips And Meters          6/1/2019

ShopKo Stores Operating Co., LLC      TSS ME FZC                                Agent Agreement 4/19/2018                                        6/1/2019

ShopKo Stores Operating Co., LLC      TSS ME FZC                                Buying Agency Agreement                                          6/1/2019
ShopKo Stores Operating Co., LLC      UL                                        Quote Number 1101521777 Version 1                                6/1/2019
ShopKo Stores Operating Co., LLC      UL                                        SHOPKO_20162093 (originally 20151676)                            6/1/2019
ShopKo Stores Operating Co., LLC      Varrelman Mowing                          Lawn Care ST665                                                  6/1/2019
ShopKo Stores Operating Co., LLC      Vision Architecture                       design service for optical                                       6/1/2019
ShopKo Stores Operating Co., LLC      Vision Concepts                           Lawn Care ST733                                                  6/1/2019
ShopKo Stores Operating Co., LLC      Von Mosel                                 Lawn Care ST672                                                  6/1/2019
ShopKo Stores Operating Co., LLC      Weed Warriors                             Lawn Care ST764                                                  6/1/2019
ShopKo Stores Operating Co., LLC      Wiley X                                   Optical safety glasses                                           6/1/2019
ShopKo Stores Operating Co., LLC      WIS International                         Physical Inventory Counting services starting 2/3/19             6/1/2019
ShopKo Stores Operating Co., LLC      Wonderful                                 Front-end Checkout Space Agreement                               6/1/2019
ShopKo Stores Operating Co., LLC      Yard Service                              Lawn Care ST649                                                  6/1/2019
ShopKo Stores Operating Co., LLC      Young Bucks Landscaping LLC               Lawn Care ST122                                                  6/1/2019
ShopKo Stores Operating Co., LLC      Zitsloff Snow Plowing                     Lawn Care ST561                                                  6/1/2019
ShopKo Stores Operating Co., LLC      Zyloware                                  Optical Frames                                                   6/1/2019
ShopKo Stores Operating Co., LLC      Burns Security                            Boise DC Security                                                6/1/2019
ShopKo Stores Operating Co., LLC      National Retail Properties                L00113 LACEY WA Incentive to give consent for Burlington store   6/1/2019
ShopKo Stores Operating Co., LLC      Papillon Sanitation                       DC Omaha Sanitation                                              6/1/2019
ShopKo Stores Operating Co., LLC      Advanced Disposal                         DePere DC waste                                                  6/1/2019



                                                                           19
                               Case 19-80064-TLS          Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13               Desc Main
                                                                  Document    Page 40 of 70


ShopKo Stores Operating Co., LLC      Advanced Project Solutions                  ICA - SOW Installation Services                                      6/1/2019
ShopKo Stores Operating Co., LLC      Advanced Service Technologies               Purchase order for installations services                            6/1/2019
ShopKo Stores Operating Co., LLC      Akamai                                      Master Agreement - 08/28/2015                                        6/1/2019
ShopKo Stores Operating Co., LLC      Akamai                                      Service Order Form - 11/1/2016 - Fast DNS                            6/1/2019



ShopKo Stores Operating Co., LLC      Amazon Web Services, Inc.                   AWS Customer Agreement - Amazon Web Services (AWS)                   6/1/2019
ShopKo Stores Operating Co., LLC      Aptean Inc.                                 Software Maintenance                                                 6/1/2019
ShopKo Stores Operating Co., LLC      Arkadin Inc                                 Master Service Agreement for Audio Teleconferencing Services         6/1/2019
ShopKo Stores Operating Co., LLC      Barcodes, Inc.                              ICA - SOW Installation Services Shopko Stores Omaha DC               6/1/2019
ShopKo Stores Operating Co., LLC      Barcodes, Inc.                              Purchase agreement                                                   6/1/2019
                                                                                  Weblogic ( SAS ) - End User Software License Agreement ( Oracle
ShopKo Stores Operating Co., LLC      BEA Systems, Inc.                           bought BEA in 2009 )                                                 6/1/2019
ShopKo Stores Operating Co., LLC      BFI Waste Systems SKO                       Boise DC waste                                                       6/1/2019
ShopKo Stores Operating Co., LLC      BFI Waste Systems SKO                       DC Waste Collections                                                 6/1/2019
ShopKo Stores Operating Co., LLC      Camera Corner Connecting Point Inc          Master ICA                                                           6/1/2019
ShopKo Stores Operating Co., LLC      Catalyst U.S.A., Inc.                       Software Development and License Agreement - 1/15/1992               6/1/2019
ShopKo Stores Operating Co., LLC      Catalyst U.S.A., Inc.                       Support Services Amendment - 6/30/2012                               6/1/2019



ShopKo Stores Operating Co., LLC      CDW Direct LLC                              Adobe Creative Cloud - General Terms of Use                          6/1/2019



ShopKo Stores Operating Co., LLC      CDW Direct LLC                              IBM Passport Advantage                                                6/1/2019
ShopKo Stores Operating Co., LLC      Celartem, Inc. d.b.a. Extensis              Universal Type Client Annual Support Agreement                        6/1/2019
ShopKo Stores Operating Co., LLC      CHL Neenah LLC                              100 - Lease                                                       6/15/30/2019
ShopKo Stores Operating Co., LLC      CHL Neenah LLC                              100 - Operating Lease                                             6/15/30/2019
ShopKo Stores Operating Co., LLC      Cintas SKO                                  DC Fire protections                                                   6/1/2019
                                                                                  ReSale Master Services Agreement - Software and hardware
ShopKo Stores Operating Co., LLC      Cisco Systems Inc                           support for network equipment                                        6/1/2019
ShopKo Stores Operating Co., LLC      Coeus Blue                                  Master Service Agreement 11/14/2017                                  6/1/2019



                                                                             20
                               Case 19-80064-TLS           Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                      Desc Main
                                                                   Document    Page 41 of 70


ShopKo Stores Operating Co., LLC      Continental Alarm - SKO                            DC Security                                             6/1/2019
ShopKo Stores Operating Co., LLC      Data Sales Co.                                     Addendum A-13 to the Independent Contractor Agreement   6/1/2019
ShopKo Stores Operating Co., LLC      Data Sales Co.                                     Addendum A-14 to the Independent Contractor Agreement   6/1/2019
ShopKo Stores Operating Co., LLC      Data Sales Co.                                     Independent Contractor Agreement                        6/1/2019
ShopKo Stores Operating Co., LLC      Data Sales SKO                                     fujifilm                                                6/1/2019
ShopKo Stores Operating Co., LLC      Dito, LLC                                          Annual Support                                          6/1/2019
ShopKo Stores Operating Co., LLC      Dito, LLC                                          Initial Purchase - Click Through terms                  6/1/2019
ShopKo Stores Operating Co., LLC      Foulk Consulting                                   Independent Contract Agreement                          6/1/2019
ShopKo Stores Operating Co., LLC      Foulk Consulting                                   Schedule 2 to the ICA - Professional Services           6/1/2019
ShopKo Stores Operating Co., LLC      Gerber Technology, Inc                             WebPDM Master Software License Agreement - 7/19/1999    6/1/2019
                                                                                         WebPDM Master Software License Agreement Addendum -
ShopKo Stores Operating Co., LLC      Gerber Technology, Inc                             11/10/2003                                              6/1/2019
                                                                                         WebPDM Master Software License Agreement Addendum -
ShopKo Stores Operating Co., LLC      Gerber Technology, Inc                             7/30/1999                                               6/1/2019
                                      Honeywell Security Montioring n/k/a Stanley
ShopKo Stores Operating Co., LLC      Security Solutions                                 DC Security                                             6/1/2019
ShopKo Stores Operating Co., LLC      Hurkman Mechanical                                                                                         6/1/2019
ShopKo Stores Operating Co., LLC      I2 Technology, Inc                                 Inforem - Software License - 2/20/2002                  6/1/2019
ShopKo Stores Operating Co., LLC      JAMF Software LLC                                  Jamf Pro Casper Suite for MAC OS                        6/1/2019
                                                                                         4th Amendment to the Software License Agreement dated
ShopKo Stores Operating Co., LLC      JDA Software, Inc.                                 January 27, 2005 (under Red Prairie)                    6/1/2019
                                                                                         6th Amendment to the Software License Agreement dated
ShopKo Stores Operating Co., LLC      JDA Software, Inc.                                 January 27, 2005 (under Red Prairie)                    6/1/2019
                                                                                         7th Amendment to the Software License Agreement dated
ShopKo Stores Operating Co., LLC      JDA Software, Inc.                                 January 27, 2005 (under Red Prairie)                    6/1/2019
                                                                                         Amendment 10 to the Software License Agreement dated
ShopKo Stores Operating Co., LLC      JDA Software, Inc.                                 January 27, 2005 (DEX)                                  6/1/2019
                                                                                         Amendment 11 to the Software License Agreement dated
ShopKo Stores Operating Co., LLC      JDA Software, Inc.                                 January 27, 2005 (DEX)                                  6/1/2019
                                                                                         Amendment 12 to the Software License Agreement dated
ShopKo Stores Operating Co., LLC      JDA Software, Inc.                                 January 27, 2005 (DEX)                                  6/1/2019
                                                                                         Amendment 13 to the Software License Agreement dated
ShopKo Stores Operating Co., LLC      JDA Software, Inc.                                 January 27, 2005 (DEX)                                  6/1/2019



                                                                                    21
                               Case 19-80064-TLS           Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13            Desc Main
                                                                   Document    Page 42 of 70


                                                                                   Amendment 9 to the Software License Agreement dated January
ShopKo Stores Operating Co., LLC      JDA Software, Inc.                           27, 2005 (DEX)                                                6/1/2019
                                                                                   SofTechnics, Inc. Software License Agreement (under
ShopKo Stores Operating Co., LLC      JDA Software, Inc.                           SofTechnics)                                                  6/1/2019
ShopKo Stores Operating Co., LLC      JDA Software, Inc.                           Software Maintenance ( JDA bought I2 in 2010 )                6/1/2019
ShopKo Stores Operating Co., LLC      Just Enough Software, Inc.                   Master License Agreement and Support Agreement - 3/6/2014     6/1/2019
ShopKo Stores Operating Co., LLC      Just Enough Software, Inc.                   Software Maintenance                                          6/1/2019
ShopKo Stores Operating Co., LLC      LaSalle Systems Leasing Inc                  Cisco SMARTnet                                                6/1/2019
ShopKo Stores Operating Co., LLC      LawnKeeper                                   Boise DC Lawn care                                            6/1/2019
ShopKo Stores Operating Co., LLC      Lectra USA Inc.                              Kaledo - Software License and Maintenance - 12/10/2009        6/1/2019
ShopKo Stores Operating Co., LLC      Lectra USA Inc.                              Kaledo - Software Maintenance                                 6/1/2019
ShopKo Stores Operating Co., LLC      Lexmark                                      Addendum A-7 to the Independent Contractor Agreement          6/1/2019
ShopKo Stores Operating Co., LLC      Lexmark                                      Independent Contractor Agreement                              6/1/2019
ShopKo Stores Operating Co., LLC      Mainetti                                     Rebate Agreement.                                             6/1/2019
ShopKo Stores Operating Co., LLC      Marketmax, Inc.                              Marketmax - Amendment to License Agreement - 5/3/1999         6/1/2019
ShopKo Stores Operating Co., LLC      Marketmax, Inc.                              Marketmax - License Agreement - 12/13/1991                    6/1/2019
ShopKo Stores Operating Co., LLC      MasterGraphics                               AutoCAD renewal for period of 10/22/2018 - 10/21/2019         6/1/2019
ShopKo Stores Operating Co., LLC      Maven Wave Partners, Inc.                    Google Apps - G suite Basic                                   6/1/2019
ShopKo Stores Operating Co., LLC      McAfee                                       Annual Renewal - 2 yr                                         6/1/2019
ShopKo Stores Operating Co., LLC      McAfee                                       Annual Subscription - 10/30/2018                              6/1/2019
ShopKo Stores Operating Co., LLC      McAfee                                       Master Terms                                                  6/1/2019
ShopKo Stores Operating Co., LLC      Modula4, LLC                                 Cumulus Software Maintenance Renewal                          6/1/2019
ShopKo Stores Operating Co., LLC      Moxie Group                                  Master Services Agreement 03/03/2016                          6/1/2019
ShopKo Stores Operating Co., LLC      Moxie Group                                  SOW #5 Retained Services                                      6/1/2019
ShopKo Stores Operating Co., LLC      New Relic                                    Annual Renewal                                                6/1/2019
ShopKo Stores Operating Co., LLC      New Relic                                    Master Terms                                                  6/1/2019
ShopKo Stores Operating Co., LLC      NGINX                                        NGINX Plus License support                                    6/1/2019
                                                                                   Independent Contractor Agreement and Addendum A-1 -
ShopKo Stores Operating Co., LLC      NYK Logistics ( Americas ). Inc.             5/17/2006                                                     6/1/2019
ShopKo Stores Operating Co., LLC      NYK Logistics ( Americas ). Inc.             Software Subscription - Addendum 9                            6/1/2019
ShopKo Stores Operating Co., LLC      Optum Bank                                   DC Insurance                                                  6/1/2019
ShopKo Stores Operating Co., LLC      Oracle                                       locate software maintenance                                   6/1/2019


                                                                              22
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                  Desc Main
                                                               Document    Page 43 of 70


ShopKo Stores Operating Co., LLC      Oracle America, Inc                          AIP/RO Software Cancelation Letter - 11/29/2017                 6/1/2019
ShopKo Stores Operating Co., LLC      Oracle America, Inc                          MDO Cancel Hosting Agreement - 2/15/2007                        6/1/2019
ShopKo Stores Operating Co., LLC      Oracle America, Inc                          MDO Software License and Hosting Agreement - 11/30/2006         6/1/2019
ShopKo Stores Operating Co., LLC      Oracle America, Inc                          RDF/AIP/RO Software License Agreement - 7/13/2007               6/1/2019
ShopKo Stores Operating Co., LLC      Park Place Technologies                      Independent Contractor Agreement                                6/1/2019
ShopKo Stores Operating Co., LLC      Peak Alarm SKO                               Boise DC Alarm                                                  6/1/2019
ShopKo Stores Operating Co., LLC      Quest Software                               User License Agreement 04/18/2006                               6/1/2019
ShopKo Stores Operating Co., LLC      RetailNEXT                                   Master Services Agreement                                       6/1/2019
                                                                                   Revionics Analytics Services provides: Elasticity Workbench,
ShopKo Stores Operating Co., LLC      Revionics, Inc                               Store Zone Clustering, KVI Analysis, Item Clustering Analysis   6/1/2019
                                                                                   Software Maintenance - Amendment 16 ( SAS bought
ShopKo Stores Operating Co., LLC      SAS Institute Inc.                           Marketmax on 7/10/2003 )                                        6/1/2019
ShopKo Stores Operating Co., LLC      Singletree Technology, LLC                   WebPDM Report Wizard - Software Maintenance                     6/1/2019
ShopKo Stores Operating Co., LLC      Test IO                                      Master Agreement - 08/28/2015                                   6/1/2019
ShopKo Stores Operating Co., LLC      Tibco Software, Inc.                         Software License Agreement - 8/11/2002                          6/1/2019
ShopKo Stores Operating Co., LLC      Tibco Software, Inc.                         Software Maintenance                                            6/1/2019
ShopKo Stores Operating Co., LLC      Total System Services SKO                    HVAC systems                                                    6/1/2019
ShopKo Stores Operating Co., LLC      Trans Alarm                                  DC Security                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Vertical Phone System                        Addendum A-8 Vertical Phone system maintenance and support      6/1/2019
ShopKo Stores Operating Co., LLC      Zabbix                                       Zabbix Support agreement                                        6/1/2019
ShopKo Stores Operating Co., LLC      Accenture LLP                                outsourcing planogram, sku set up, ad signs                     6/1/2019
ShopKo Stores Operating Co., LLC      Innotrac                                     customer service                                                6/1/2019
ShopKo Stores Operating Co., LLC      Asurion                                      warranty program                                                6/1/2019
ShopKo Stores Operating Co., LLC      Buxton Company                               professional services - real estate                             6/1/2019
ShopKo Stores Operating Co., LLC      Great America Financial Service - SKO        DC Printers                                                     6/1/2019
ShopKo Stores Operating Co., LLC      Kieffer & Company Inc                        Sign Replacement at Store 690                                   6/1/2019
ShopKo Stores Operating Co., LLC      Service One                                  DC Maintenance                                                  6/1/2019
ShopKo Stores Operating Co., LLC      The Network                                  Master Services Agreement                                       6/1/2019
ShopKo Stores Operating Co., LLC      The Network                                  Master Services Agreement                                       6/1/2019
ShopKo Stores Operating Co., LLC      Utilities Analsyes Inc                       facilities                                                      6/1/2019
ShopKo Stores Operating Co., LLC      Vanguard Cleaning                            Boise DC Cleaning service                                       6/1/2019



                                                                              23
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                        Desc Main
                                                               Document    Page 44 of 70


ShopKo Stores Operating Co., LLC      Fishers Technology SKO                              Boise Maintenance                                            6/1/2019
ShopKo Stores Operating Co., LLC      Sprague Pest                                        Boise DC Pest                                                6/1/2019
ShopKo Stores Operating Co., LLC      KBS Services                                        janitorial services                                          6/1/2019
ShopKo Stores Operating Co., LLC      Mahler Clean                                        janitorial services                                          6/1/2019
ShopKo Stores Operating Co., LLC      Navex (The Network)                                 customer service answering service                           6/1/2019
ShopKo Stores Operating Co., LLC      Radial                                              customer service                                             6/1/2019
ShopKo Stores Operating Co., LLC      Quality Sounds                                      DC Music                                                     6/1/2019
                                      National Health Information Network, Inc.
ShopKo Stores Operating Co., LLC      (formerly knowns as Landmark Data, Inc.)            Agreement for Data Processing Services and all Amendments    6/4/2019
ShopKo Stores Operating Co., LLC      PDX Inc                                             License Agreement and all Amendments                         6/4/2019

ShopKo Stores Operating Co., LLC      ARCP SH Valentine NE, LLC                           523 - Lease                                                 6/21/2019
ShopKo Stores Operating Co., LLC      ARCP SH Valentine NE, LLC                           523 - Operating Lease                                       6/21/2019
ShopKo Stores Operating Co., LLC      East "E" Street Realty, LLC                         759 - Lease                                                 6/21/2019
ShopKo Stores Operating Co., LLC      East "E" Street Realty, LLC                         759 - Operating Lease                                       6/21/2019
ShopKo Stores Operating Co., LLC      FIDC XXXVI LLC                                      795 - Lease                                                 6/21/2019
ShopKo Stores Operating Co., LLC      FIDC XXXVI LLC                                      795 - Operating Lease                                       6/21/2019
ShopKo Stores Operating Co., LLC      Gallatin Campground b/d/a KOA Billings              774 - Capital Lease                                         6/21/2019
ShopKo Stores Operating Co., LLC      Gallatin Campground b/d/a KOA Billings              774 - Lease                                                 6/21/2019
ShopKo Stores Operating Co., LLC      GUN Group, Inc.                                     744 - Capital Lease                                         6/21/2019
ShopKo Stores Operating Co., LLC      GUN Group, Inc.                                     744 - Lease                                                 6/21/2019
ShopKo Stores Operating Co., LLC      Humboldt Plaza Associates/c/o The Lerner Co.        664 - Lease                                                 6/21/2019
ShopKo Stores Operating Co., LLC      Humboldt Plaza Associates/c/o The Lerner Co.        664 - Operating Lease                                       6/21/2019
ShopKo Stores Operating Co., LLC      Kranthi Realty, LLC                                 796 - Lease                                                 6/21/2019
ShopKo Stores Operating Co., LLC      Kranthi Realty, LLC                                 796 - Operating Lease                                       6/21/2019
ShopKo Stores Operating Co., LLC      L & C DG Investments, LLC                           207 - Lease                                                 6/21/2019
ShopKo Stores Operating Co., LLC      L & C DG Investments, LLC                           207 - Operating Lease                                       6/21/2019
ShopKo Stores Operating Co., LLC      Lakeside Storage, LLC                               562 - Lease                                                 6/21/2019
ShopKo Stores Operating Co., LLC      Lakeside Storage, LLC                               562 - Operating Lease                                       6/21/2019
ShopKo Stores Operating Co., LLC      PALCO Investments, LLC                              532 - Lease                                                 6/21/2019
ShopKo Stores Operating Co., LLC      PALCO Investments, LLC                              532 - Operating Lease                                       6/21/2019



                                                                                     24
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                      Desc Main
                                                               Document    Page 45 of 70


ShopKo Stores Operating Co., LLC      Perfect Pasta Ent.                           532 - Sublease                                                6/21/2019
ShopKo Stores Operating Co., LLC      Perfect Pasta Enterprises, LLC.              532 - Sublease Pizza Food Truck                               6/21/2019
ShopKo Stores Operating Co., LLC      Phoenix Limited Partnership/Kim Love*        764 - Lease                                                   6/21/2019
ShopKo Stores Operating Co., LLC      Phoenix Limited Partnership/Kim Love*        764 - Operating Lease                                         6/21/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC             772 - Lease                                                   6/21/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC             772 - Operating Lease-Spirit                                  6/21/2019
ShopKo Stores Operating Co., LLC      WY1, LLC                                     758 - Lease                                                   6/21/2019
ShopKo Stores Operating Co., LLC      WY1, LLC                                     758 - Operating Lease                                         6/21/2019
ShopKo Stores Operating Co., LLC      ServiceChannel                               Fees for utilizing Work Order Platform for Store Facilities   6/23/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC             002 - Lease                                                   6/30/2019
ShopKo Stores Operating Co., LLC      Bellin Health                                002 - Leased space to Bellin Health at location 002           6/30/2019
ShopKo Stores Operating Co., LLC      1515 E. Main St., LLC/Rick Callahan          618 - Lease                                                   6/30/2019
ShopKo Stores Operating Co., LLC      1515 E. Main St., LLC/Rick Callahan          618 - Operating Lease                                         6/30/2019

ShopKo Stores Operating Co., LLC      905 South 24th Street West Owner LLC         106 - Lease                                                   6/30/2019
ShopKo Stores Operating Co., LLC      905 South 24th Street West Owner LLC         106 - Operating Lease                                         6/30/2019
                                                                                   Amendment 1 supplements and amends Attachment A06 to
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                          License Agreement B1613                                       6/30/2019
                                                                                   Amendment 2 supplements and amends Attachment A06 to
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                          License Agreement B1613                                       6/30/2019
                                                                                   Amendment 4 supplements and amends Attachment A06 to
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                          license agreement B1613                                       6/30/2019
                                                                                   Amendment 5 supplements and amends Attachment A3 to
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                          License Agreement B1613                                       6/30/2019
                                                                                   Amendment 5 supplements and amends Attachment A3 to
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                          License Agreement B1613                                       6/30/2019
                                                                                   Amendment 9 supplements and amends Attachment A3 to
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                          License Agreement B1613                                       6/30/2019
                                                                                   Attachment A06 supplements and amends License Agreement
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                          B1613                                                         6/30/2019
                                                                                   Attachment A07 supplements and amends License Agreement
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                          B1613                                                         6/30/2019
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                          License Agreement B1613                                       6/30/2019


                                                                              25
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                 Desc Main
                                                                Document    Page 46 of 70



                                                                                     Termination Amendment supplements and amends Attachment
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                            A4 as amended to License Agreement B1613                   6/30/2019
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                            Winpay24 Attachment A3                                     6/30/2019
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                            Winpay24 Attachment A4                                     6/30/2019
ShopKo Stores Operating Co., LLC      ACI Worldwide, Inc.                            Winpay24 Attachment A5                                     6/30/2019
ShopKo Stores Operating Co., LLC      Adecco Staffing                                Staffing firm                                              6/30/2019
ShopKo Stores Operating Co., LLC      American Greetings                             Exclusivity Agreement                                      6/30/2019
ShopKo Stores Operating Co., LLC      AMERICAN GREETINGS                             Vendor Terms Agreement                                     6/30/2019
ShopKo Stores Operating Co., LLC      Angeli Management Corp./Don Bastianello        623 - Lease                                                6/30/2019
ShopKo Stores Operating Co., LLC      Angeli Management Corp./Don Bastianello        623 - Operating Lease                                      6/30/2019
ShopKo Stores Operating Co., LLC      Applebee's                                     099 - Sublease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Applebee's Hospitality Group                   099 - Sublease Parking lot lighting                        6/30/2019
ShopKo Stores Operating Co., LLC      ARCP SH Broken Bow NE, LLC                     695 - Lease                                                6/30/2019
ShopKo Stores Operating Co., LLC      ARCP SH Broken Bow NE, LLC                     695 - Operating Lease                                      6/30/2019
ShopKo Stores Operating Co., LLC      Barbara Krueger                                617 - Lease                                                6/30/2019
ShopKo Stores Operating Co., LLC      Barbara Krueger                                617 - Operating Lease                                      6/30/2019
ShopKo Stores Operating Co., LLC      Barry Raskin and Michael Price, TIC            627 - Lease                                                6/30/2019
ShopKo Stores Operating Co., LLC      Barry Raskin and Michael Price, TIC            627 - Operating Lease                                      6/30/2019
ShopKo Stores Operating Co., LLC      Beaver Development, LLC                        550 - Lease                                                6/30/2019
ShopKo Stores Operating Co., LLC      Beaver Development, LLC                        550 - Operating Lease                                      6/30/2019
ShopKo Stores Operating Co., LLC      Bellin Health                                  004 - Leased space to Bellin Health at location 004        6/30/2019
ShopKo Stores Operating Co., LLC      Bellin Health                                  036 - Leased space to Bellin Health at location 036        6/30/2019
ShopKo Stores Operating Co., LLC      Bellin Health                                  139 - Leased space to Bellin Health at location 139        6/30/2019
ShopKo Stores Operating Co., LLC      Bellin Health                                  177 - Leased space to Bellin Health at location 177        6/30/2019
Penn-Daniels, LLC                     Blessing Corporate Services                    139 - Sublease                                             6/30/2019



                                                                                     Corporate Advantage Sales Agreement - Telecommunications
ShopKo Stores Operating Co., LLC      BullsEye Telecom, Inc.                         Services                                                   6/30/2019
ShopKo Stores Operating Co., LLC      Cable one Business                             Business Services Agreement                                6/30/2019




                                                                                26
                                Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                         Desc Main
                                                                Document    Page 47 of 70




ShopKo Stores Operating Co., LLC       Capview Income & Value Fund IV, LP                059 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC       Capview Income & Value Fund IV, LP                059 - Operating Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC       Carbon Black                                      Carbon Black Bit9 Security Platform                            6/30/2019
ShopKo Stores Operating Co., LLC       Chaffin, Inc.                                     545 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC       Chaffin, Inc.                                     545 - Operating Lease                                          6/30/2019




                                                                                         National Account Multi-Site Business Internet Access Service
ShopKo Stores Operating Co., LLC       Charter Communications                            Agreement                                                      6/30/2019
ShopKo Stores Operating Co., LLC       Chelt Development LLC                             604 - Capital Lease                                            6/30/2019
ShopKo Stores Operating Co., LLC       Chelt Development LLC                             604 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC       CHL Winona LLC                                    057 - Lease                                                    6/30/2019
ShopKo Properties, LLC                 CHL Winona LLC                                    057 - Operating Lease                                          6/30/2019
Specialty Retail Shops Holding Corp.   Cintas Fire Protection                            National Fire Extinguisher Service                             6/30/2019

ShopKo Stores Operating Co., LLC       Comcast Business                                  Business Services Order Agreement                              6/30/2019
ShopKo Stores Operating Co., LLC       Consolidated Telecom                              Business Customer Agreement                                    6/30/2019
ShopKo Stores Operating Co., LLC       Cox Business                                      Commercial Services Agreement                                  6/30/2019
ShopKo Stores Operating Co., LLC       Croell Redi-Mix, Inc./Roger Croell*               757 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC       Croell Redi-Mix, Inc./Roger Croell*               757 - Operating Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC       Daniel G. Kamin/Kelly Serenko*                    750 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC       Daniel G. Kamin/Kelly Serenko*                    750 - Operating Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC       David F. Bolger Revocable Trust/JT Bolger*        670 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC       David F. Bolger Revocable Trust/JT Bolger*        670 - Operating Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC       David F. Bolger Revocable Trust/JT Bolger*        752 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC       David F. Bolger Revocable Trust/JT Bolger*        752 - Operating Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC       Donna M. Wiese                                    735 - Capital Lease                                            6/30/2019
ShopKo Stores Operating Co., LLC       Donna M. Wiese                                    735 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC       Eagle Communications                              Contract for Communications Services                           6/30/2019



                                                                                    27
                               Case 19-80064-TLS         Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                      Desc Main
                                                                 Document    Page 48 of 70


ShopKo Stores Operating Co., LLC      Eau Claire Associates L.P.                      024 - Lease                                                       6/30/2019
ShopKo Stores Operating Co., LLC      Eau Claire Associates L.P.                      024 - Lease                                                       6/30/2019
ShopKo Stores Operating Co., LLC      Enterprise FM Trust                             Nissan Master Equity Lease                                        6/30/2019
ShopKo Stores Operating Co., LLC      Extreme Networks                                Extreme Networks Maintenance Renewal                              6/30/2019
ShopKo Stores Operating Co., LLC      Federated Telephone                             Federated Telephone 12 month services agreement                   6/30/2019

ShopKo Stores Operating Co., LLC      FIDC XXX LLC                                    526 - Lease                                                       6/30/2019
ShopKo Stores Operating Co., LLC      FIDC XXX LLC                                    526 - Operating Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      First Advantage                                 DCDrug Screening                                                  6/30/2019
ShopKo Stores Operating Co., LLC      First Advantage                                 drug screening, background checks, OIG searchs                    6/30/2019
                                                                                      Risk & Information Analytics Group WorkPlace Solutions
ShopKo Stores Operating Co., LLC      First Advantage Screenery                       Agreement w/Drug & Alcohol Screening Services                     6/30/2019
                                                                                      Risk & Information Analytics Group WorkPlace Solutions
ShopKo Stores Operating Co., LLC      First Advantage Screenery                       Agreement w/Drug & Alcohol Screening Services                     6/30/2019
ShopKo Stores Operating Co., LLC      Foothill Shadows, LLC                           069 - Lease                                                       6/30/2019
ShopKo Properties, LLC                Foothill Shadows, LLC                           069 - Operating Lease                                             6/30/2019
                                                                                      Service for teammates to book air, car and hotel travel. Assist
                                                                                      with company wide meetings and negotiate rates for travel
ShopKo Stores Operating Co., LLC      FOX World Travel                                services.                                                         6/30/2019




ShopKo Stores Operating Co., LLC      Frontier Communications of America, Inc.        Frontier Services Agreement - Telecommunications                  6/30/2019
                                                                                      Addendum to Fujitsu Software License and Software
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                            Maintenance Order Forms SKO0010 and SKO0011                       6/30/2019
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                            Amendment 7 Statement of Work #11 (Level 3 Support)               6/30/2019
                                                                                      Change Order 01 To Shopko Stores Operating Co., Order Form #
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                            SKO035                                                            6/30/2019
                                                                                      Master Agreement for the Supply of Equipment, Software and
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                            Services SHO001                                                   6/30/2019
                                                                                      Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                            SKO004                                                            6/30/2019




                                                                                 28
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13             Desc Main
                                                                Document    Page 49 of 70


                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO005                                                    6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO008                                                    6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO009                                                    6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO010                                                    6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO011                                                    6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO011-A                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO011-B                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO011-C                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO011-D                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO011-E                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO011-F                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO014-A                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO014-B                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO017-A                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO017-B                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO018-A                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO018-B                                                  6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO024                                                    6/30/2019




                                                                           29
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13              Desc Main
                                                                Document    Page 50 of 70


                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO025                                                          6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO026                                                          6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO033                                                          6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO036                                                          6/30/2019
                                                                                Software License and Software Maintenance Order Form #:
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      SKO037                                                          6/30/2019
                                                                                Statement of Work #11 is a supplement to the Master
                                                                                Agreement for the Supply of Equipment Software and Services
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      No. SHO001 (Level 3 Support)                                    6/30/2019
                                                                                Statement of Work #55 which is a supplement to the Master
                                                                                Agreement for the Supply of Equipment Software and Services
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      No. SHO001 (Bonus Buy / Crazy Deal / Brand coupon Exclusions)   6/30/2019
                                                                                Statement of Work #56 which is a supplement to the Master
                                                                                Agreement for the Supply of Equipment Software and Services
ShopKo Stores Operating Co., LLC      Fujitsu America, Inc                      No. SHO001 (New Register Image)                                 6/30/2019
ShopKo Stores Operating Co., LLC      Granite Telecommunications LLC            Commercial Account Broadband                                    6/30/2019
ShopKo Stores Operating Co., LLC      Hilco Real Estate LLC.                    Lease renegotiation for term & rent reductions                  6/30/2019
ShopKo Stores Operating Co., LLC      Hillbilly Bob's BarBQ                     615 - Sublease                                                  6/30/2019
ShopKo Stores Operating Co., LLC      Holly Plaza, LLC                          602 - Lease                                                     6/30/2019
ShopKo Stores Operating Co., LLC      Holly Plaza, LLC                          602 - Operating Lease                                           6/30/2019
ShopKo Stores Operating Co., LLC      HRC Enterprises/ The Coffee Hut           733 - Sublease                                                  6/30/2019
ShopKo Stores Operating Co., LLC      ID Furst Shop, LLC                        068 - Lease                                                     6/30/2019
ShopKo Properties, LLC                ID Furst Shop, LLC                        068 - Operating Lease                                           6/30/2019
ShopKo Stores Operating Co., LLC      Jerry Uittenbogaard                       667 - Capital Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Jerry Uittenbogaard                       667 - Lease                                                     6/30/2019
ShopKo Stores Operating Co., LLC      Joshen                                    shopping bags, supplies, paper products                         6/30/2019
ShopKo Stores Operating Co., LLC      Kailas Properties, LLC                    619 - Lease                                                     6/30/2019
ShopKo Stores Operating Co., LLC      Kailas Properties, LLC                    619 - Operating Lease                                           6/30/2019
ShopKo Stores Operating Co., LLC      Kailas Properties, LLC                    632 - Lease                                                     6/30/2019
ShopKo Stores Operating Co., LLC      Kailas Properties, LLC                    632 - Operating Lease                                           6/30/2019


                                                                           30
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                        Desc Main
                                                               Document    Page 51 of 70


ShopKo Stores Operating Co., LLC      Kamin Realty Co.                                   605 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC      Kamin Realty Co.                                   605 - Operating Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC      Keller Real Estate Group                           014 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC      Keller Real Estate Group                           014 - Operating Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC      Kenexa                                             Applicant Tracking System                                      6/30/2019
ShopKo Stores Operating Co., LLC      KGL Rentals, Inc./Mike Ortner                      753 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC      KGL Rentals, Inc./Mike Ortner                      753 - Operating Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC      Kimco Realty Corporation                           164 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC      Kimco Realty Corporation                           164 - Operating Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC      Konop Companies                                    Time Keeping                                                   6/30/2019
                                      Krist Properties & Wagner Family Ltd Partnership
ShopKo Stores Operating Co., LLC      c/o Keith Krist                                    616 - Lease                                                    6/30/2019
                                      Krist Properties & Wagner Family Ltd Partnership
ShopKo Stores Operating Co., LLC      c/o Keith Krist                                    616 - Operating Lease                                          6/30/2019
                                                                                         Amendment One to Kronos Sales, Software License and Services
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                Agreement and Assignment dated March 30, 2007                  6/30/2019
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                Contract #: 1189662 R28-NOV-17                                 6/30/2019
                                                                                         Kronos Lease Schedule Quote #: 331070-1 / Leasing Agreement
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                #9006                                                          6/30/2019
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                Kronos Lease Schedule Quote #: 379438-1                        6/30/2019
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                Kronos Order Form Quote #: 323302-1                            6/30/2019
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                Kronos Order Form Quote #: 447873-1                            6/30/2019
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                Kronos Order Form Quote #: 494895-1                            6/30/2019
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                Kronos Order Form Quote #: 510652-1                            6/30/2019
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                Kronos Order Form Quote #: 525422-1                            6/30/2019
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                Kronos Order Form Quote #: 580017-1                            6/30/2019
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                Kronos Order Form Quote #: 85994-4                             6/30/2019
                                                                                         Kronos Sales, Software License and Services Agreement dated
ShopKo Stores Operating Co., LLC      Kronos Incorporated                                March 30, 2007 Rev KR-080706)                                  6/30/2019
ShopKo Stores Operating Co., LLC      LaCrosse Shopko Properties, LLC                    007 - Lease                                                    6/30/2019
ShopKo Stores Operating Co., LLC      LaCrosse Shopko Properties, LLC                    007 - Operating Lease                                          6/30/2019



                                                                                   31
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                        Desc Main
                                                               Document    Page 52 of 70


ShopKo Stores Operating Co., LLC      Lake Connections                                  Service Order Agreement                                          6/30/2019
ShopKo Stores Operating Co., LLC      Lee-Breitbach, LLP/Mathias F. Breitbach           738 - Lease                                                      6/30/2019
ShopKo Stores Operating Co., LLC      Lee-Breitbach, LLP/Mathias F. Breitbach           738 - Operating Lease                                            6/30/2019
                                      Lerner Harlan Partnership/c/o The Lerner
ShopKo Stores Operating Co., LLC      Company                                           682 - Lease                                                      6/30/2019
                                      Lerner Harlan Partnership/c/o The Lerner
ShopKo Stores Operating Co., LLC      Company                                           682 - Operating Lease                                            6/30/2019
                                      Lund 144 Center, LLC and Overland Wolf Building
ShopKo Stores Operating Co., LLC      Partnership                                       056 - Lease                                                      6/30/2019
                                      Lund 144 Center, LLC and Overland Wolf Building
ShopKo Stores Operating Co., LLC      Partnership                                       056 - Operating Lease                                            6/30/2019
ShopKo Stores Operating Co., LLC      Lynn H. Nelson Trust                              786 - Lease                                                      6/30/2019
ShopKo Stores Operating Co., LLC      Lynn H. Nelson Trust                              786 - Operating Lease                                            6/30/2019
ShopKo Stores Operating Co., LLC      Marketplace LLC                                   040 - Lease                                                      6/30/2019
ShopKo Stores Operating Co., LLC      Marketplace LLC                                   040 - Operating Lease                                            6/30/2019
ShopKo Stores Operating Co., LLC      Marquette Marine LLC                              610 - Capital Lease                                              6/30/2019
ShopKo Stores Operating Co., LLC      Marquette Marine LLC                              610 - Lease                                                      6/30/2019
ShopKo Stores Operating Co., LLC      Marquette Marine LLC                              610 - Operating Lease                                            6/30/2019
ShopKo Stores Operating Co., LLC      Maxwell-MN, LLC                                   740 - Capital Lease                                              6/30/2019
ShopKo Stores Operating Co., LLC      Maxwell-MN, LLC                                   740 - Lease                                                      6/30/2019
ShopKo Properties, LLC                McCann Ranch & Livestock                          072 - Operating Lease -Ground Lease                              6/30/2019
                                      McCullough Family Partnership c/o McCullough
ShopKo Stores Operating Co., LLC      Companies                                         629 - Lease                                                      6/30/2019
                                      McCullough Family Partnership c/o McCullough
ShopKo Stores Operating Co., LLC      Companies                                         629 - Operating Lease                                            6/30/2019
ShopKo Stores Operating Co., LLC      Mediacom Illinois LLC                             Commercial Facilities Agreement for Internet and phone service   6/30/2019
ShopKo Stores Operating Co., LLC      Mediacom Indiana LLC                              Commercial Facilities Agreement for Internet and phone service   6/30/2019
ShopKo Stores Operating Co., LLC      Mediacom Iowa LLC                                 Commercial Facilities Agreement for Internet and phone service   6/30/2019
ShopKo Stores Operating Co., LLC      Mediacom Minnesota LLC                            Commercial Facilities Agreement for Internet and phone service   6/30/2019
ShopKo Stores Operating Co., LLC      MicroFocus                                        Product Order Doc 01/19/2016 - Store VLA                         6/30/2019




                                                                                  32
                               Case 19-80064-TLS         Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                        Desc Main
                                                                 Document    Page 53 of 70




ShopKo Stores Operating Co., LLC      Midcontinent Communications                            Master Services Agreement - Internet and phone service      6/30/2019
ShopKo Stores Operating Co., LLC      N & K Investment Co./Noddle Companies                  690 - Lease                                                 6/30/2019
ShopKo Stores Operating Co., LLC      N & K Investment Co./Noddle Companies                  690 - Operating Lease                                       6/30/2019
ShopKo Stores Operating Co., LLC      NEB Furst, LLC                                         053 - Lease                                                 6/30/2019
ShopKo Stores Operating Co., LLC      NEB Furst, LLC                                         053 - Operating Lease                                       6/30/2019
ShopKo Stores Operating Co., LLC      New Hampton Harvester Holdings, LLC                    668 - Lease                                                 6/30/2019
ShopKo Stores Operating Co., LLC      New Hampton Harvester Holdings, LLC                    668 - Operating Lease                                       6/30/2019
                                                                                             Addendum to Wireless Telecommunications Service Agreement
ShopKo Stores Operating Co., LLC      New-Cell                                               July 17, 2018                                               6/30/2019
ShopKo Stores Operating Co., LLC      Nissan North America Inc.                              Nissan Car agreement - Incentives                           6/30/2019
ShopKo Stores Operating Co., LLC      Nissan North America Inc.                              Nissan Car agreement - Incentives                           6/30/2019
ShopKo Stores Operating Co., LLC      OB INVESTORS LLC                                       132 - Lease                                                 6/30/2019
ShopKo Stores Operating Co., LLC      OB INVESTORS LLC                                       132 - Operating Lease                                       6/30/2019

ShopKo Stores Operating Co., LLC      P.J. Investments                                       079 - Lease                                                 6/30/2019
ShopKo Stores Operating Co., LLC      P.J. Investments                                       079 - Operating Lease                                       6/30/2019
ShopKo Stores Operating Co., LLC      Pamida One, LLC/Paul Schwabe*                          775 - Capital Lease                                         6/30/2019

ShopKo Stores Operating Co., LLC      Pamida One, LLC/Paul Schwabe*                          775 - Lease                                                 6/30/2019
ShopKo Stores Operating Co., LLC      Pamida Two, LLC/Paul Schwabe*                          761 - Capital Lease                                         6/30/2019

ShopKo Stores Operating Co., LLC      Pamida Two, LLC/Paul Schwabe*                          761 - Lease                                                 6/30/2019
ShopKo Stores Operating Co., LLC      Papyrus - Recycled Greetings, Inc                      Vendor Terms Agreement                                      6/30/2019
ShopKo Stores Operating Co., LLC      Paradise Wisconsin Properties LLC                      099 - Lease                                                 6/30/2019
ShopKo Stores Operating Co., LLC      Paradise Wisconsin Properties LLC                      099 - Operating Lease                                       6/30/2019
                                                                                             License agreement 7/23/1999, amendment 7/23/1999,3rd
                                                                                             amnedment 11/10/2008, 4th amendment 8/1/2010, 5th
ShopKo Stores Operating Co., LLC      Payless                                                amendment 6/25/2012                                         6/30/2019
ShopKo Stores Operating Co., LLC      Peoplefluent                                           Organization Chart (OrgPublisher)                           6/30/2019
ShopKo Stores Operating Co., LLC      Pickruhn & Kilinski Enterprise/Phillip Kilinski        633 - Lease                                                 6/30/2019


                                                                                        33
                               Case 19-80064-TLS         Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                             Desc Main
                                                                 Document    Page 54 of 70


ShopKo Stores Operating Co., LLC      Pickruhn & Kilinski Enterprise/Phillip Kilinski         633 - Operating Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Pickruhn & Kilinski Enterprises/Phillip Kilinski        620 - Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC      Pickruhn & Kilinski Enterprises/Phillip Kilinski        620 - Operating Lease                                6/30/2019

ShopKo Stores Operating Co., LLC      Pontus SK Portfolio, LLC                                544 - Lease                                          6/30/2019

ShopKo Stores Operating Co., LLC      Pontus SK Portfolio, LLC                                544 - Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC      Pontus SK Portfolio, LLC                                544 - Operating Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Protection 1                                            burglary, fire monitoring                            6/30/2019
ShopKo Stores Operating Co., LLC      Qualys, Inc.                                            Qualys Master Cloud Services Agreement               6/30/2019




ShopKo Stores Operating Co., LLC      Qwest Corporation d/b/a CentryLink QC                   Telecommunications servers                           6/30/2019
ShopKo Stores Operating Co., LLC      Raymond J. O'Connor and Jennifer S. O'Connor            038 - Lease                                          6/30/2019
ShopKo Properties, LLC                Raymond J. O'Connor and Jennifer S. O'Connor            038 - Operating Lease                                6/30/2019

ShopKo Stores Operating Co., LLC      Readerlink                                              Exclusivity Agreement                                6/30/2019
ShopKo Stores Operating Co., LLC      READERLINK DISTRIBUTION SERVICES                        Vendor Terms Agreement                               6/30/2019

ShopKo Stores Operating Co., LLC      Realty Income Properties 28, LLC                        177 - Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC      Realty Income Properties 28, LLC                        177 - Operating Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Rebecca Thanel                                          733 - Sublease Coffee Hut                            6/30/2019
ShopKo Stores Operating Co., LLC      SH Winner Holdings, LLC                                 745 - Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC      SH Winner Holdings, LLC                                 745 - Operating Lease                                6/30/2019
                                      Shelby-Pam Limited Partnership/Ronald
ShopKo Stores Operating Co., LLC      Christenson*                                            766 - Lease                                          6/30/2019
                                      Shelby-Pam Limited Partnership/Ronald
ShopKo Stores Operating Co., LLC      Christenson*                                            766 - Operating Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Sixteenth Street Development, LLC                       755 - Lease                                          6/30/2019
ShopKo Stores Operating Co., LLC      Sixteenth Street Development, LLC                       755 - Operating Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      SKHT Tomahawk LLC                                       792 - Lease                                          6/30/2019


                                                                                         34
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13      Desc Main
                                                                Document    Page 55 of 70


ShopKo Stores Operating Co., LLC      SKHT Tomahawk LLC                         792 - Operating Lease                      6/30/2019
ShopKo Stores Operating Co., LLC      Sky Green Bay LLC                         004 - Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Sky Green Bay LLC                         004 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      Smithlin, McIntire & young                128 - Capital Lease                        6/30/2019
ShopKo Stores Operating Co., LLC      Smithlin, McIntire & young                128 - Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Smithlin, McIntire & young                128 - Operating Lease                      6/30/2019
ShopKo Stores Operating Co., LLC      SMTA Shopko Portfolio I, LLC              022 - Lease                                6/30/2019
Penn-Daniels, LLC                     SMTA Shopko Portfolio I, LLC              022 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      SMTA Shopko Portfolio I, LLC              112 - Lease                                6/30/2019
Penn-Daniels, LLC                     SMTA Shopko Portfolio I, LLC              112 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      Solutran                                  Agreement for Services                     6/30/2019
ShopKo Stores Operating Co., LLC      Solutran                                  Agreement for Services                     6/30/2019
ShopKo Stores Operating Co., LLC      Spirit Master Funding III, LLC            672 - Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Spirit Master Funding III, LLC            672 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      Spirit Master Funding VIII, LLC           036 - Lease                                6/30/2019
ShopKo Properties, LLC                Spirit Master Funding VIII, LLC           036 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC          114 - Lease                                6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC          114 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-2, LLC          072 - Lease                                6/30/2019
ShopKo Properties, LLC                Spirit SPE Portfolio 2006-2, LLC          072 - Operating Lease-Spirit               6/30/2019

ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC          615 - Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC          615 - Operating Lease-Spirit               6/30/2019

ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC          621 - Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC          621 - Operating Lease-Spirit               6/30/2019

ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC          625 - Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC          625 - Operating Lease-Spirit               6/30/2019

ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC          626 - Lease                                6/30/2019



                                                                           35
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13             Desc Main
                                                                Document    Page 56 of 70


ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            626 - Operating Lease-Spirit                            6/30/2019

ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            630 - Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            630 - Operating Lease-Spirit                            6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            671 - Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            671 - Operating Lease-Spirit                            6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            680 - Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            680 - Operating Lease-Spirit                            6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            733 - Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            733 - Operating Lease-Spirit                            6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            739 - Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            739 - Operating Lease-Spirit                            6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            746 - Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            746 - Operating Lease                                   6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            768 - Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-3, LLC            768 - Operating Lease-Spirit                            6/30/2019




ShopKo Stores Operating Co., LLC      Sprint Solutions Inc                        Customer Service Agreement                              6/30/2019

ShopKo Stores Operating Co., LLC      St. Croix Trail, LLC                        179 - Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      St. Croix Trail, LLC                        179 - Operating Lease                                   6/30/2019
ShopKo Stores Operating Co., LLC      Stephen S. Leung and Helena S. Leung        547 - Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Stephen S. Leung and Helena S. Leung        547 - Operating Lease                                   6/30/2019
                                                                                  Addendum A-31 to the Independent Contractor Agreement
ShopKo Stores Operating Co., LLC      Storeworks                                  (Verifone Mx925 warranty)                               6/30/2019
ShopKo Stores Operating Co., LLC      Storeworks                                  Independent Contractor Agreement                        6/30/2019
                                                                                  Quotation Number: SHOPSW-SOTIMAIN012717 (Soti radio
ShopKo Stores Operating Co., LLC      Storeworks                                  licenses)                                               6/30/2019



                                                                             36
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                        Desc Main
                                                               Document    Page 57 of 70


ShopKo Stores Operating Co., LLC      SumTotal                                          Performance Management                                             6/30/2019
ShopKo Stores Operating Co., LLC      Synercomm                                         Statement of Work - Network-layer security penetration test        6/30/2019
ShopKo Stores Operating Co., LLC      Synercomm                                         Zscaler Enterprise Guest Wi-Fi Security                            6/30/2019




ShopKo Stores Operating Co., LLC      TDS Metrocom                                      Telecommunications Service Agreement                               6/30/2019
ShopKo Stores Operating Co., LLC      THBH SL, L.L.C.                                   139 - Lease                                                        6/30/2019
Penn-Daniels, LLC                     THBH SL, L.L.C.                                   139 - Operating Lease                                              6/30/2019
ShopKo Stores Operating Co., LLC      The Christensen Corporation                       747 - Lease                                                        6/30/2019
ShopKo Stores Operating Co., LLC      The Christensen Corporation                       747 - Operating Lease                                              6/30/2019
ShopKo Stores Operating Co., LLC      The Christensen Corporation                       748 - Lease                                                        6/30/2019
ShopKo Stores Operating Co., LLC      The Christensen Corporation                       748 - Operating Lease                                              6/30/2019
ShopKo Stores Operating Co., LLC      The Henning Group, Inc.                           736 - Capital Lease                                                6/30/2019
ShopKo Stores Operating Co., LLC      The Henning Group, Inc.                           736 - Lease                                                        6/30/2019
                                      Theodore A & Evangeline Laliotis 2012 Revocable
ShopKo Stores Operating Co., LLC      Trust                                             790 - Lease                                                        6/30/2019
                                      Theodore A & Evangeline Laliotis 2012 Revocable
ShopKo Stores Operating Co., LLC      Trust                                             790 - Operating Lease                                              6/30/2019
ShopKo Stores Operating Co., LLC      T-MOBILE                                          Phone and data card cellular internet services                     6/30/2019
ShopKo Stores Operating Co., LLC      Two Crow of the Big Sky, LLC/Mark Linkesh         773 - Lease                                                        6/30/2019
ShopKo Stores Operating Co., LLC      Two Crow of the Big Sky, LLC/Mark Linkesh         773 - Operating Lease                                              6/30/2019
ShopKo Stores Operating Co., LLC      Two Harbors First LLC/Guy Laverty                 628 - Lease                                                        6/30/2019
ShopKo Stores Operating Co., LLC      Two Harbors First LLC/Guy Laverty                 628 - Operating Lease                                              6/30/2019
ShopKo Stores Operating Co., LLC      Vast Broadband                                    VAST Broadband Business Customer Agreement                         6/30/2019




ShopKo Stores Operating Co., LLC      Verizon Business Services                         Verizon Service Agreement                                          6/30/2019
ShopKo Stores Operating Co., LLC      Verizon Wireless                                  Verizon Wireless Parent/Affiliate Agreement for Wireless service   6/30/2019
ShopKo Stores Operating Co., LLC      WI Cal-Mar, LLC                                   024 - Operating Lease                                              6/30/2019
ShopKo Stores Operating Co., LLC      Windstream Communications                         Agreement for Communications Services                              6/30/2019


                                                                                  37
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                    Desc Main
                                                                Document    Page 58 of 70


ShopKo Stores Operating Co., LLC      Winterset Windfall, LLC                      675 - Lease                                           6/30/2019
ShopKo Stores Operating Co., LLC      Winterset Windfall, LLC                      675 - Operating Lease                                 6/30/2019
                                      Wood County Telephone Company Inc dba
ShopKo Stores Operating Co., LLC      Solarus                                      Solarus End User Master Services Agreement            6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC             002 - Operating Lease-Spirit                          6/30/2019
ShopKo Stores Operating Co., LLC      Associated Bank                              002 - Sublease                                        6/30/2019
ShopKo Stores Operating Co., LLC      RCM Wausau LLC                               008 - Lease                                           6/30/2019
ShopKo Stores Operating Co., LLC      RCM Wausau LLC                               008 - Lease                                           6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC             008 - Lease                                           6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC             008 - Operating Lease-Spirit                          6/30/2019
ShopKo Stores Operating Co., LLC      SMTA Shopko Portfolio I, LLC                 009 - Lease                                           6/30/2019
ShopKo Stores Operating Co., LLC      SMTA Shopko Portfolio I, LLC                 009 - Lease                                           6/30/2019
Penn-Daniels, LLC                     SMTA Shopko Portfolio I, LLC                 009 - Operating Lease-Spirit                          6/30/2019
ShopKo Stores Operating Co., LLC      SMTA Shopko Portfolio I, LLC                 011 - Lease                                           6/30/2019
Penn-Daniels, LLC                     SMTA Shopko Portfolio I, LLC                 011 - Operating Lease-Spirit                          6/30/2019
ShopKo Stores Operating Co., LLC      SMTA Shopko Portfolio I, LLC                 012 - Lease                                           6/30/2019

Penn-Daniels, LLC                     SMTA Shopko Portfolio I, LLC                 012 - Operating Lease-Spirit                          6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC             015 - Lease                                           6/30/2019
ShopKo Stores Operating Co., LLC      Bellin Health                                015 - Leased space to Bellin Health at location 015   6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC             015 - Operating Lease-Spirit                          6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC             017 - Lease                                           6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC             017 - Operating Lease-Spirit                          6/30/2019
ShopKo Stores Operating Co., LLC      National Retail Properties, LP               018 - Lease                                           6/30/2019
ShopKo Properties, LLC                National Retail Properties, LP               018 - Operating Lease                                 6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-2, LLC             021 - Lease                                           6/30/2019
ShopKo Properties, LLC                Spirit SPE Portfolio 2006-2, LLC             021 - Operating Lease-Spirit                          6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC             025 - Lease                                           6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC             025 - Operating Lease-Spirit                          6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC             030 - Lease                                           6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC             030 - Operating Lease-Spirit                          6/30/2019



                                                                              38
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13      Desc Main
                                                                Document    Page 59 of 70


ShopKo Stores Operating Co., LLC      Jeanine Landsinger                        032 - Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Jeanine Landsinger                        032 - Operating Lease                      6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC          037 - Lease                                6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC          037 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC          042 - Lease                                6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC          042 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      SFI Limited Partnership 100               047 - Lease                                6/30/2019
ShopKo Properties, LLC                SFI Limited Partnership 100               047 - Operating Lease                      6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC          050 - Lease                                6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC          050 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      SMTA Shopko Portfolio I, LLC              051 - Lease                                6/30/2019
Penn-Daniels, LLC                     SMTA Shopko Portfolio I, LLC              051 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC          052 - Lease                                6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC          052 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      SMTA Shopko Portfolio I, LLC              054 - Lease                                6/30/2019
Penn-Daniels, LLC                     SMTA Shopko Portfolio I, LLC              054 - Operating Lease-Spirit               6/30/2019
ShopKo Stores Operating Co., LLC      National Retail Properties, LP            066 - Lease                                6/30/2019
ShopKo Properties, LLC                National Retail Properties, LP            066 - Operating Lease                      6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-2, LLC          073 - Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Yakima Theatres, Inc                      073 - Lease                                6/30/2019
ShopKo Properties, LLC                Yakima Theatres, Inc                      073 - Operating Lease                      6/30/2019
ShopKo Properties, LLC                Spirit SPE Portfolio 2006-2, LLC          073 - Operating Lease-Spirit               6/30/2019

ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-2, LLC          075 - Lease                                6/30/2019
ShopKo Properties, LLC                Spirit SPE Portfolio 2006-2, LLC          075 - Operating Lease-Spirit               6/30/2019

ShopKo Stores Operating Co., LLC      Retail on 41st Street, LLC                076 - Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Retail on 41st Street, LLC                076 - Operating Lease                      6/30/2019
ShopKo Stores Operating Co., LLC      Flintlock Capital, LLC                    080 - Lease                                6/30/2019
ShopKo Stores Operating Co., LLC      Flintlock Capital, LLC                    080 - Operating Lease                      6/30/2019




                                                                           39
                               Case 19-80064-TLS      Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                         Desc Main
                                                              Document    Page 60 of 70




ShopKo Stores Operating Co., LLC      Capview Income & Value Fund IV, LP              102 - Lease                                                       6/30/2019
ShopKo Stores Operating Co., LLC      Bellin Health                                   102 - Leased space to Bellin Health at location 102               6/30/2019
ShopKo Stores Operating Co., LLC      Capview Income & Value Fund IV, LP              102 - Operating Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC                119 - Lease                                                       6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC                119 - Operating Lease-Spirit                                      6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC                120 - Lease                                                       6/30/2019
ShopKo Stores Operating Co., LLC      Bellin Health                                   120 - Leased space to Bellin Health at location 120               6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC                120 - Operating Lease-Spirit                                      6/30/2019
ShopKo Stores Operating Co., LLC      Kellogg Shopco Properties, LLC                  122 - Lease                                                       6/30/2019
ShopKo Stores Operating Co., LLC      Kellogg Shopco Properties, LLC                  122 - Operating Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      Spirit SPE Portfolio 2006-1, LLC                125 - Lease                                                       6/30/2019
ShopKo Stores Operating Co., LLC      Bellin Health                                   125 - Leased space to Bellin Health at location 125               6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC                125 - Operating Lease-Spirit                                      6/30/2019



ShopKo Stores Operating Co., LLC      Capview Income & Value Fund IV, LP              127 - Lease                                                       6/30/2019
ShopKo Stores Operating Co., LLC      Capview Income & Value Fund IV, LP              127 - Operating Lease                                             6/30/2019
ShopKo Stores Operating Co., LLC      SMTA Shopko Portfolio I, LLC                    130 - Lease                                                       6/30/2019
Penn-Daniels, LLC                     SMTA Shopko Portfolio I, LLC                    130 - Operating Lease-Spirit                                      6/30/2019
ShopKo Stores Operating Co., LLC      SMTA Shopko Portfolio I, LLC                    133 - Lease                                                       6/30/2019
Penn-Daniels, LLC                     SMTA Shopko Portfolio I, LLC                    133 - Operating Lease-Spirit                                      6/30/2019
Penn-Daniels, LLC                     Spirit SPE Portfolio 2006-1, LLC                140 - Operating Lease-Spirit                                      6/30/2019
ShopKo Stores Operating Co., LLC      Friedman Brokerage Company-WI, LLC              171 - Capital Lease                                               6/30/2019

ShopKo Stores Operating Co., LLC      Friedman Brokerage Company-WI, LLC              171 - Lease                                                       6/30/2019
ShopKo Stores Operating Co., LLC      Best Vendors                                    vending machines                                                  6/30/2019
                                      3E Company Environmental, Ecological and
ShopKo Stores Operating Co., LLC      Engineering, DBA Verisk 3E                      3E SDS Online & Call-In Services. Houser of Safety Data Sheets.    7/1/2019




                                                                                 40
                                Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                       Desc Main
                                                                Document    Page 61 of 70



                                       3E Company Environmental, Ecological and
ShopKo Stores Operating Co., LLC       Engineering, DBA Verisk 3E                      3E SDS Online & Call-In Services. Houser of Safety Data Sheets.    7/1/2019
                                       3E Company Environmental, Ecological and        3E SDS Online & Call-In Services. Houser of Safety Data Sheets.
ShopKo Stores Operating Co., LLC       Engineering, DBA Verisk 3E                      New Silver Program.                                                7/1/2019
                                       3E Company Environmental, Ecological and        3E SDS Online & Call-In Services. Houser of Safety Data Sheets.
ShopKo Stores Operating Co., LLC       Engineering, DBA Verisk 3E                      New Silver Program.                                                7/1/2019
ShopKo Stores Operating Co., LLC       Employer Resources Northwest                    Workers' Compensation management - state of WA                     7/1/2019
Specialty Retail Shops Holding Corp.   Gallagher Bassett Services, Inc                 Third party insurance claims administration for Debtor             7/1/2019
Specialty Retail Shops Holding Corp.   Gallagher Bassett Services, Inc                 Third party insurance claims administration for Debtor             7/1/2019
ShopKo Stores Operating Co., LLC       Garda CL Great Lakes, Inc                       Armored Courier Service provider to debtor                         7/1/2019
Specialty Retail Shops Holding Corp.   Liberty Mutual Fire Insurance Company           Property Insurance provider to debtor                              7/1/2019
ShopKo Stores Operating Co., LLC       Liberty Mutual Ins.                             Agreement for Guarantee of Deductible Reimbursement                7/1/2019
ShopKo Stores Operating Co., LLC       Liberty Mutual Ins.                             Agreement for Guarantee of Deductible Reimbursement                7/1/2019
                                                                                       Short-term Disablity Advice to Pay Program for Shopko's Exempt
                                                                                       teammates (self-insured for exempt STD plan provides
ShopKo Stores Operating Co., LLC       Lincoln National Life Insurance Company         consultation on STD claims Advice to Pay services.                 7/1/2019
ShopKo Stores Operating Co., LLC       Loomis Armored US, LLC                          Armored courier for Debtor                                         7/1/2019
ShopKo Stores Operating Co., LLC       Stanley                                         security systems                                                   7/1/2019
ShopKo Stores Operating Co., LLC       Stanley Security                                Master Agreement                                                   7/1/2019
ShopKo Stores Operating Co., LLC       Stanley Security                                Master Agreement                                                   7/1/2019
ShopKo Stores Operating Co., LLC       Vertiv                                          Air conditioning support                                           7/1/2019
ShopKo Stores Operating Co., LLC       Ace Insurance                                   Collateral and Payment Agreement                                   7/1/2019
ShopKo Stores Operating Co., LLC       Ace Insurance                                   Collateral and Payment Agreement                                   7/1/2019
Specialty Retail Shops Holding Corp.   Federal Insurance Co.                           Kidnap & Ransom                                                    7/1/2019
Specialty Retail Shops Holding Corp.   ACE American                                    Work Comp - Deductible (AOS)                                       7/1/2019
Specialty Retail Shops Holding Corp.   ACE American                                    Work Comp - Retro (WI)                                             7/1/2019
ShopKo Stores Operating Co., LLC       CIOX                                            Personnel Files                                                   7/30/2019
ShopKo Stores Operating Co., LLC       City of Valentine                               L00523 VALENTINE NE TIF                                           7/30/2019
ShopKo Stores Operating Co., LLC       DRM Waste Management                            Waste Management and Recycling Services - Broker - All Stores     7/30/2019
ShopKo Stores Operating Co., LLC       Express Staffing                                Staffing firm                                                     7/30/2019




                                                                                  41
                               Case 19-80064-TLS         Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                     Desc Main
                                                                 Document    Page 62 of 70


                                                                                        Service that offers teammates privacy management and identity
ShopKo Stores Operating Co., LLC      InfoArmor Inc                                     protection services                                                     7/30/2019

ShopKo Stores Operating Co., LLC      Meridian                                          Learning and Development                                                7/30/2019
ShopKo Stores Operating Co., LLC      Pac Van                                           Storage equipment                                                       7/30/2019
                                      Talx corporation (provider of Equifax Workforce
ShopKo Stores Operating Co., LLC      Solutions)                                        ACA Tax Form Services platform and analytics                    7/30/20192/20/2020
ShopKo Stores Operating Co., LLC      Cherry County Treasurer                           L00523 VALENTINE NE TIF                                                  7/30/2019
                                                                                        Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC      Advanced Barrier Extrusions LLC                   Conditions                                                               7/31/2019
ShopKo Stores Operating Co., LLC      Alcon Labs                                        Optical Contact Lenses                                                   7/31/2019
ShopKo Stores Operating Co., LLC      Anthem Blue Cross                                 Optical Insurance Plan                                                   7/31/2019
ShopKo Stores Operating Co., LLC      Avalara                                           Tax Rates file - Subscription Service (Annual)                           7/31/2019
ShopKo Stores Operating Co., LLC      Bank of America Merchant Services                 Certpro EMV Statement of Work - Collis Test Tool Purchase        7/31/20198/1/2019
ShopKo Stores Operating Co., LLC      Bank of America Merchant Services                 Certpro EMV Statement of Work - Collis Test Tool Purchase        8/1/20197/31/2019

ShopKo Stores Operating Co., LLC      Bank of America, N.A.                             Merchant Services (credit card processor) for Debtor             8/1/20197/31/2019
ShopKo Stores Operating Co., LLC      Bausch and Lomb                                   Optical Contact Lenses                                                   7/31/2019
ShopKo Stores Operating Co., LLC      Capri Optics                                      Optical Lenses                                                           7/31/2019
ShopKo Stores Operating Co., LLC      Coopervision                                      Optical Contact Lenses                                                   7/31/2019
ShopKo Stores Operating Co., LLC      Discover                                          Merchant Services Agreement                                              7/31/2019
ShopKo Stores Operating Co., LLC      Discover                                          Merchant Services Agreement                                              7/31/2019
                                                                                        Provides mandatory Insurer Reporting Services in compliance
                                                                                        with The Medicare, Medicade, and SCHIP Extension Act (MSEA).
ShopKo Stores Operating Co., LLC      Exam Works Clinical Solutions                     Now includes monthly charge.                                            7/31/2019
                                                                                        Administrator that provide pharmacy benefit management
ShopKo Stores Operating Co., LLC      Express Scripts, Inc                              services                                                                7/31/2019
ShopKo Stores Operating Co., LLC      eye Med                                           DC InsuranceEmployee Benefit Plan                                       7/31/2019
                                                                                        Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC      Hearth Technologies-Mt Pleasnt                    Conditions                                                              7/31/2019
ShopKo Stores Operating Co., LLC      Hilco                                             Optical Supplies                                                        7/31/2019
                                                                                        Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC      Hoppe North America, Inc.                         Conditions                                                              7/31/2019



                                                                                   42
                                Case 19-80064-TLS            Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                   Desc Main
                                                                     Document    Page 63 of 70


ShopKo Stores Operating Co., LLC       Hoya Vision                                        Optical Lens and coatings                                 7/31/2019
ShopKo Stores Operating Co., LLC       Jobson Medical                                     Web design                                                7/31/2019
ShopKo Stores Operating Co., LLC       Kforce Inc                                         Staffing firm                                             7/31/2019
ShopKo Stores Operating Co., LLC       MEI                                                Optical Equipment                                         7/31/2019
ShopKo Stores Operating Co., LLC       Modern Optical International                       Optical Frames                                            7/31/2019
ShopKo Stores Operating Co., LLC       Optilegra                                          Optical Insurance Plan                                    7/31/2019
Specialty Retail Shops Holding Corp.   Princeton Excess and Surplus Lines Ins. Co         Property Insurance provider to debtor                     7/31/2019
Specialty Retail Shops Holding Corp.   Princeton Excess and Surplus Lines Ins. Co         Property Insurance provider to debtor                     7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       Shopko Stores Inc. /Georgia Pacific                Conditions                                                7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       Shopko Stores Inc/ Amalgamated Sugar Co            Conditions                                                7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       Shopko Stores Inc/ Chevron Products Co             Conditions                                                7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       Shopko Stores Inc/ Danisco Usa                     Conditions                                                7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       Shopko Stores Inc/ Graymont Western Us             Conditions                                                7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       Shopko Stores Inc/ Marinette Marine                Conditions                                                7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       Shopko Stores/ Herman Miller Inc(Nemschoff)        Conditions                                                7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       Shopko Support Center/brenner Tank L L C           Conditions                                                7/31/2019
ShopKo Stores Operating Co., LLC       Specs 4 Us                                         Optical Frames                                            7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       U P M Raflatac                                     Conditions                                                7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       U S Bureau Of Reclamation                          Conditions                                                7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       U S Castings, L L C                                Conditions                                                7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       U S Ecology Washington, Inc                        Conditions                                                7/31/2019
                                                                                          Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC       USPS                                               Conditions                                                7/31/2019



                                                                                     43
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                       Desc Main
                                                                Document    Page 64 of 70


                                                                                         Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC      U S U Research Foundation                          Conditions                                                              7/31/2019
                                                                                         Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC      Verso Corp # Technical Center                      Conditions                                                              7/31/2019
ShopKo Stores Operating Co., LLC      Vision Ease                                        Optical Lenses                                                          7/31/2019
ShopKo Stores Operating Co., LLC      Vistakon Corp J & J                                Optical Contact Lenses                                                  7/31/2019
                                                                                         Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC      W A State Dept Of Ecology                          Conditions                                                              7/31/2019
                                                                                         Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC      W O W Logistics                                    Conditions                                                              7/31/2019
                                                                                         Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC      W R R Environmental Services Co, In                Conditions                                                              7/31/2019
                                                                                         Optical Safety Account Profile Form & Account Terms and
ShopKo Stores Operating Co., LLC      WS Packaging                                       Conditions                                                               7/31/2019
ShopKo Stores Operating Co., LLC      X Cel Optical                                      Optical Lenses                                                           7/31/2019
ShopKo Stores Operating Co., LLC      Younger Optics                                     Optical Frames                                                           7/31/2019
ShopKo Properties, LLC                Spirit SPE Portfolio 2006-2, LLC                   HQ - Operating Lease-Spirit                                     7/31/20192/28/2020
ShopKo Stores Operating Co., LLC      ECOVA - Engie Insight                              Energy Billing Consolidation and Monitoring                               8/1/2019
ShopKo Stores Operating Co., LLC      First Data                                         Master Services Agreement                                                 8/1/2019
ShopKo Stores Operating Co., LLC      First Data                                         Master Services Agreement                                                 8/1/2019
ShopKo Stores Operating Co., LLC      Service Now, Inc                                   Master Ordering Agreement - 12/13/2013                                    9/1/2019
ShopKo Stores Operating Co., LLC      Service Now, Inc                                   Software Subscription Agreement - 12/13/2013                              9/1/2019
ShopKo Stores Operating Co., LLC      Service Now, Inc                                   Software Subscription Renewal                                             9/1/2019
ShopKo Stores Operating Co., LLC      Cass Information Systems                           Telecommunications Expense Management                                    9/30/2019
                                                                                         Gentran - Software Subscription and Support Renewal (
ShopKo Stores Operating Co., LLC      CDW                                                Switched to CDW a VAR of IBM )                                         10/30/2019
                                      International Business Machine Corporation ( IBM
ShopKo Stores Operating Co., LLC      )                                                  Sterling B2B Services Collaboration Network ( VAN )                    10/30/2019
ShopKo Stores Operating Co., LLC      ADP, LLC                                           HR, Payroll, and Tax Processing                                        10/31/2019
ShopKo Stores Operating Co., LLC      Anthem Blue Cross Blue Shield                      Administrative Services to process claims and case management          10/31/2019
                                                                                         Investment consultant provides guidance on fiduciary
ShopKo Stores Operating Co., LLC      Aon Hewitt Investment Consulting                   compliance for the Shopko Shared Savings Plan (401k)                   10/31/2019




                                                                                  44
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                           Desc Main
                                                                Document    Page 65 of 70




                                      Carolina Coupon Clearing, Inc. d/b/a Carolina
ShopKo Stores Operating Co., LLC      Services Company, Inc.                               Coupon Processing Agreement                                         10/31/2019
ShopKo Stores Operating Co., LLC      Delta Dental                                         Third Party Administrator Agreement (self insured full-time plan)   10/31/2019
ShopKo Stores Operating Co., LLC      Sterling Software (America), Inc                     Gentran - Term Software License Agreement - 9/30/1993               10/31/2019
                                      Sterling Software (America), Inc                     Gentran - Term Software License Agreement Addendum -
ShopKo Stores Operating Co., LLC                                                           9/30/1993                                                           10/31/2019
                                                                                           Gentran - Term Software License Agreement Addendum A -
ShopKo Stores Operating Co., LLC      Sterling Software (America), Inc                     2/3/2003                                                            10/31/2019
                                                                                           Gentran - Term Software License Agreement Addendum B -
ShopKo Stores Operating Co., LLC      Sterling Software (America), Inc                     9/19/2003                                                           10/31/2019
                                                                                           Gentran - Term Software License Agreement Addendum C -
ShopKo Stores Operating Co., LLC      Sterling Software (America), Inc                     9/22/2003                                                           10/31/2019
                                                                                           Gentran - Term Software License Agreement Addendum D -
ShopKo Stores Operating Co., LLC      Sterling Software (America), Inc                     5/5/2006 ( IBM bought Sterling in 2011 )                            10/31/2019
ShopKo Stores Operating Co., LLC      The Pangburn Group                                   Deferred Compensation Plan Sponsor/Administrator                    10/31/2019
                                                                                           Master program Agreement for pariticipation in private
ShopKo Stores Operating Co., LLC      Towers Watson                                        Exchange program and Via Benefits                                   10/31/2019
ShopKo Stores Operating Co., LLC      WTW One Exchange Master Agreement                    Group Exchange Master Agreement (for RX)                            10/31/2019
                                      Talx Employer Service Agreement (provider of
ShopKo Stores Operating Co., LLC      Equifax)                                             Unemployment Cost Control Services                                  12/31/2019
ShopKo Stores Operating Co., LLC      Office DePot                                         office supplies                                                       2/1/2020
ShopKo Stores Operating Co., LLC      Badger Mailing Systems (MailFinance)                 Mailing machines for Stores, SSC                                     2/20/2020
ShopKo Stores Operating Co., LLC      Shred-It USA, LLC                                    HIPPA and Document shredding at Stores and SSC                       2/20/2020
ShopKo Stores Operating Co., LLC      Vertiv Services Inc.                                 UPS (Universal Power Supply) Battery Services for the SSC            2/20/2020
ShopKo Stores Operating Co., LLC      Abinitio Inc.                                        First Amendment 09/23/2010 - CPU to Specint                          2/28/2020
ShopKo Stores Operating Co., LLC      Abinitio Inc.                                        Software License Agreement - 03/31/1997                              2/28/2020
ShopKo Stores Operating Co., LLC      Abinitio Inc.                                        Software maintenance 11/12/2018                                      2/28/2020
ShopKo Stores Operating Co., LLC      Appworx Corporation                                  Software License and Service Agreement - 11/20/2000                  2/28/2020
ShopKo Stores Operating Co., LLC      AT&T Corp.                                           SBC Master Agreement                                                 2/28/2020
ShopKo Stores Operating Co., LLC      August 10th                                          Annual Support 08/6/2018                                             2/28/2020
ShopKo Stores Operating Co., LLC      Automated Records Management                         Archive Agreement                                                    2/28/2020
ShopKo Stores Operating Co., LLC      BMC Software Inc                                     Software License Agreement - mainframe software                      2/28/2020


                                                                                      45
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13               Desc Main
                                                                Document    Page 66 of 70



                                                                                Mainframe software usage and maintenance, subscription
ShopKo Stores Operating Co., LLC      CA Technologies                           and/or maintenance for CA software                               2/28/2020
ShopKo Stores Operating Co., LLC      CA Technologies                           Software Maintenance - ( CA bought Automic who bought UC4 )      2/28/2020
                                                                                UCCEL Corporation - UCC One, UCC seven, UCC Eleven
                                                                                (mainframe software) - Acquired by Computer Associates in
ShopKo Stores Operating Co., LLC      CA Technologies                           1987                                                             2/28/2020



ShopKo Stores Operating Co., LLC      CDW Direct LLC                            IBM Passport Advantage                                           2/28/2020



ShopKo Stores Operating Co., LLC      CDW Direct LLC                            Master Product Sales Agreement - Red Hat                         2/28/2020



ShopKo Stores Operating Co., LLC      CDW Direct LLC                            Master Product Sales Agreement - VMWARE                          2/28/2020



ShopKo Stores Operating Co., LLC      CDW Direct LLC                            Symantec End Point Protection - Anti Virus                       2/28/2020



ShopKo Stores Operating Co., LLC      CDW Direct LLC                            Veritas Enterprise Vault maintenance renewal                     2/28/2020
ShopKo Stores Operating Co., LLC      Chesapeake Systems Solutions Inc.         Master Software License Agreement - 09/09/2003                   2/28/2020
ShopKo Stores Operating Co., LLC      Chesapeake Systems Solutions Inc.         Support Renewal - 12/20/2018                                     2/28/2020
ShopKo Stores Operating Co., LLC      Compuware Corporation                     Permanent License Agreement - FileAid                            2/28/2020
ShopKo Stores Operating Co., LLC      DTS Software Inc                          Software License Agreement                                       2/28/2020
                                                                                Essential Software Inc - SAR, ERO, Express Delivery (mainframe
ShopKo Stores Operating Co., LLC      Essential Software Inc                    software) - Acquired by Legent and Computer Associates in 1995   2/28/2020
ShopKo Stores Operating Co., LLC      Heartland Business Systems                Additional License Purchase 01/12/2016 - (Integrated Imaging)    2/28/2020
ShopKo Stores Operating Co., LLC      Heartland Business Systems                Annual Support 01/11/2019                                        2/28/2020
                                                                                Hardware Purchase Agreement - 06-13-2018 (Barracuda
ShopKo Stores Operating Co., LLC      Heartland Business Systems                Hardware Firewall)                                               2/28/2020




                                                                           46
                               Case 19-80064-TLS        Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                Desc Main
                                                                Document    Page 67 of 70


                                                                                Hardware Purchase Agreement - 11/10/2009 (Integrated
ShopKo Stores Operating Co., LLC      Heartland Business Systems                Imaging)                                                       2/28/2020

                                                                                Hardware Purchase Agreement
                                                                                Palo Alto Networks PA-5220
                                                                                Palo Alto Networks PA-5220
                                                                                Panorama central management software, 25 devices
                                                                                WildFire subscription
                                                                                Threat prevention subscription
ShopKo Stores Operating Co., LLC      Heartland Business Systems                PANDB URL filtering subscription                               2/28/2020
ShopKo Stores Operating Co., LLC      Heartland Business Systems                Purchase Agreement - 01/12/2016 (Integrated Imaging)           2/28/2020
ShopKo Stores Operating Co., LLC      Heartland Business Systems                Software License Agreement - 11/10/2009 (Integrated Imaging)   2/28/2020
ShopKo Stores Operating Co., LLC      Heartland Business Systems                Solarwinds Maintenance and support                             2/28/2020
                                                                                Attachment Number MAD16GV to Agreement Number
ShopKo Stores Operating Co., LLC      IBM Corporation                           HQ12291                                                        2/28/2020
ShopKo Stores Operating Co., LLC      IBM Corporation                           IBM Customer Agreement HQ12291                                 2/28/2020
ShopKo Stores Operating Co., LLC      IBM Corporation                           IBM Subscription and Support Software Programs                 2/28/2020
                                                                                Statement of Work Number ABBF81 to Master Services
ShopKo Stores Operating Co., LLC      IBM Corporation                           Attachment Number MAD16GV (EOS Maintenance Agreement)          2/28/2020
                                                                                Statement of Work Number AC14H1 to Master Services
                                                                                Attachment Number MAD16GV (Data Center Hardware
ShopKo Stores Operating Co., LLC      IBM Corporation                           Maintenance)                                                   2/28/2020
                                                                                Statement of Work Number AL85H9 to Master Services
ShopKo Stores Operating Co., LLC      IBM Corporation                           Attachment MAD16GV (Media Retention)                           2/28/2020
ShopKo Stores Operating Co., LLC      Infor (US). Inc                           Reduction of User License Support 11/14/2017                   2/28/2020
ShopKo Stores Operating Co., LLC      Infor (US). Inc                           Software maintenance 01/18/2019                                2/28/2020
                                                                                Schedule Number AB0XL7 to Base Agreement MAD16GV (Data
ShopKo Stores Operating Co., LLC      Lenovo                                    Center & EPS server support)                                   2/28/2020



ShopKo Stores Operating Co., LLC      Level 3 Communications                    Second Addendum to Customer Order                              2/28/2020
ShopKo Stores Operating Co., LLC      Levi Ray Shoup Inc                        Annual software maintenance                                    2/28/2020
ShopKo Stores Operating Co., LLC      Lifo Pro, Inc.                            Software License - Book & Tax Lifo Calculations                2/28/2020



                                                                           47
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13              Desc Main
                                                               Document    Page 68 of 70


                                                                               Amendment 1 to Intersolve Software License Agreement - PVCS
ShopKo Stores Operating Co., LLC      MicroFocus                               - 12/28/1995                                                   2/28/2020
                                                                               Amendment to Intersolve Software License Agreement -PVCS -
ShopKo Stores Operating Co., LLC      MicroFocus                               02/02/1996                                                     2/28/2020
ShopKo Stores Operating Co., LLC      MicroFocus                               Intersolve Software License Agreement - PVCS                   2/28/2020
                                                                               License Intesolve 1995 - PVCS Acquisition by MicroFocus
ShopKo Stores Operating Co., LLC      MicroFocus                               04/14/2006                                                     2/28/2020
ShopKo Stores Operating Co., LLC      MicroFocus                               License Purchase - 10/26/2006 - Serena - PVCS                  2/28/2020
ShopKo Stores Operating Co., LLC      MicroFocus                               Product License Agreement order Doc 10/27/2003                 2/28/2020
ShopKo Stores Operating Co., LLC      MicroFocus                               Product Order Doc 04/01/2015                                   2/28/2020
ShopKo Stores Operating Co., LLC      MicroFocus                               Product Order Doc 06/26/2012                                   2/28/2020
ShopKo Stores Operating Co., LLC      MicroFocus                               Product Order Doc 07/07/2004                                   2/28/2020
ShopKo Stores Operating Co., LLC      MicroFocus                               Product Order Doc 07/24/2015                                   2/28/2020
ShopKo Stores Operating Co., LLC      MicroFocus                               Support Renewal 03/14/2018                                     2/28/2020
ShopKo Stores Operating Co., LLC      MicroFocus                               Support Renewal 04/01/2018                                     2/28/2020


                                                                               Microsoft Enterprise Services Work Order
ShopKo Stores Operating Co., LLC      Microsoft Corporation                    Microsoft Premier Support and Services                         2/28/2020



ShopKo Stores Operating Co., LLC      Microsoft Corporation                    Microsoft Business Agreement (MBA)                             2/28/2020
ShopKo Stores Operating Co., LLC      MicroStrategy                            Added Mobile License 12/21/2012                                2/28/2020
ShopKo Stores Operating Co., LLC      MicroStrategy                            Amendment to Software License Agreement 03/07/2001             2/28/2020
ShopKo Stores Operating Co., LLC      MicroStrategy                            Amendment to Value Added Reseller Agreement 10/28/1998         2/28/2020
ShopKo Stores Operating Co., LLC      MicroStrategy                            OLAP Service Option added to contract 06/15/2011               2/28/2020
                                                                               Rider to Purchase Ageement - converison to CPU based license
ShopKo Stores Operating Co., LLC      MicroStrategy                            03/31/2006                                                     2/28/2020
                                                                               Second Amendment to Software License and Services
ShopKo Stores Operating Co., LLC      MicroStrategy                            Agreement 10/09/1998                                           2/28/2020
                                                                               Independent Contractor Agreement and Addendum A-1 -
ShopKo Stores Operating Co., LLC      Modula4, LLC                             6/27/2006                                                      2/28/2020
ShopKo Stores Operating Co., LLC      Open Text                                End User License Agreement - Fax Press                         2/28/2020




                                                                          48
                               Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13                Desc Main
                                                               Document    Page 69 of 70


                                                                                Platinum technologies Inc - Acquired by Computer Associates in
ShopKo Stores Operating Co., LLC      Platinum technology Inc                   1999                                                             2/28/2020
ShopKo Stores Operating Co., LLC      Quest Software                            User License Agreement - Vranger                                 2/28/2020
                                                                                CICS Application File Control Facility - Annual Software
ShopKo Stores Operating Co., LLC      SDS Software Diversified Services         Maintenance Type C license                                       2/28/2020
                                                                                RSA Software License Agreement - 1998 ( Purchased by RSA
ShopKo Stores Operating Co., LLC      Security Dynamic Technolgies, Inc.        Security LLC )                                                   2/28/2020
ShopKo Stores Operating Co., LLC      Service Express (SEI)                     Addendum 2 to the Independent Contractor Agreement               2/28/2020
ShopKo Stores Operating Co., LLC      Service Express (SEI)                     Addendum A-1 to the Independent Contractor Agreement             2/28/2020
ShopKo Stores Operating Co., LLC      Service Express (SEI)                     Independent Contractor Agreement                                 2/28/2020
ShopKo Stores Operating Co., LLC      Sirius Computer Solutions                 Master Purchase Agreement                                        2/28/2020
ShopKo Stores Operating Co., LLC      Sirius Computer Solutions                 Master Purchase Agreement                                        2/28/2020
ShopKo Stores Operating Co., LLC      Syncsort                                  Annual Support 08/20/2018 AIX10/37/803                           2/28/2020
ShopKo Stores Operating Co., LLC      Syncsort                                  Annual Support 12/17/2018 AIX34                                  2/28/2020
ShopKo Stores Operating Co., LLC      Syncsort                                  License Transfer AIX010 - 03/02/2010                             2/28/2020
ShopKo Stores Operating Co., LLC      Syncsort                                  License Transfer AIX037 - 03/09/2010                             2/28/2020
ShopKo Stores Operating Co., LLC      Syncsort                                  Master License Agreement                                         2/28/2020
ShopKo Stores Operating Co., LLC      Synercomm                                 Software Maintenance                                             2/28/2020
ShopKo Stores Operating Co., LLC      Synercomm                                 Software Maintenance - Infoblox                                  2/28/2020
ShopKo Stores Operating Co., LLC      TEKSystems                                ICA dated 3/1/07                                                 2/28/2020
ShopKo Stores Operating Co., LLC      Thompson Reuters                          Independent Contractor Agreement - 01/21/2009                    2/28/2020
ShopKo Stores Operating Co., LLC      Thompson Reuters                          Support Renewal - 05/01/2018 - Property Tax                      2/28/2020
ShopKo Stores Operating Co., LLC      Thompson Reuters                          Support Renewal - 10/15/2018 - Sales Tax                         2/28/2020
ShopKo Stores Operating Co., LLC      Tone Software Corp.                       TRX Site License                                                 2/28/2020



ShopKo Stores Operating Co., LLC      TwoPoint Conversions, Inc                 Independent Contract Agreement and all Addendum                  2/28/2020
ShopKo Stores Operating Co., LLC      UC4 Software Inc                          ( UC4 bought Appworx ) - 10/28/11                                2/28/2020

ShopKo Stores Operating Co., LLC      Walker Interactive Systems                Amendment #2 09/28/2001 - Add Web Access                         2/28/2020
                                                                                Product License Agreement 12/31/1991 -Bought by Elevon and
ShopKo Stores Operating Co., LLC      Walker Interactive Systems                then Infor                                                       2/28/2020



                                                                           49
                                Case 19-80064-TLS       Doc 1387 Filed 05/21/19 Entered 05/21/19 23:55:13              Desc Main
                                                                Document    Page 70 of 70


ShopKo Stores Operating Co., LLC       Zix Corp Systems Inc                     Services Agreement                                                  2/28/2020
ShopKo Stores Operating Co., LLC       UPS                                      UPS                                                                  3/1/2020
ShopKo Stores Operating Co., LLC       UPS                                      Sun Capital rates                                                    3/1/2020
ShopKo Stores Operating Co., LLC       UPS Domestics                            Sun Capital rates                                                    3/1/2020
ShopKo Stores Operating Co., LLC       UPS Domestics                            Sun Capital rates                                                    3/1/2020
ShopKo Stores Operating Co., LLC       US Postal Service                        postal service                                                       3/1/2020
ShopKo Stores Operating Co., LLC       Bank of America, N.A.                    E-Payables Card provider for Debtor                                 3/31/2020
Specialty Retail Shops Holding Corp.   Marsh USA Inc                            Insurance consultant to the Debtor                                  3/31/2020
ShopKo Stores Operating Co., LLC       Citrix Systems Inc                       Corporate License Agreement - Software                               4/2/2020
Penn-Daniels, LLC                      CT Corporation                           Statutory Representation For Service Of Process                      4/2/2020
Penn-Daniels, LLC                      CT Corporation                           Statutory Representation For Service Of Process                      4/2/2020
Penn-Daniels, LLC                      CT Corporation                           Statutory Representation For Service Of Process                      4/2/2020
Penn-Daniels, LLC                      CT Corporation                           Statutory Representation For Service Of Process                      4/2/2020
                                                                                Amendment A to Software License Ageement - Hyperion
ShopKo Stores Operating Co., LLC       Oracle                                   Essbase - 06/30/2003                                         4/2/20202/28/2020
ShopKo Stores Operating Co., LLC       Oracle                                   Master Services Agreement 08/30/1994                         2/28/20204/2/2020
                                                                                Order Doc - Database Enterprise Edition - 250 Named User -
ShopKo Stores Operating Co., LLC       Oracle                                   Order #2080016                                               2/28/20204/2/2020
ShopKo Stores Operating Co., LLC       Oracle                                   Order Doc - Oracle Fixed Assets                              2/28/20204/2/2020
                                                                                Order Doc - Standard Edition 1 - Qty 17 Contract #2764531
ShopKo Stores Operating Co., LLC       Oracle                                   CSI#15914885                                                 2/28/20204/2/2020
ShopKo Stores Operating Co., LLC       Oracle                                   Order Document - Internet Application Server                 2/28/20204/2/2020
ShopKo Stores Operating Co., LLC       Oracle                                   Order Document - Internet Developer Suite - 21 named users   2/28/20204/2/2020
                                                                                Software License Ageement - Hyperion Essbase - 85 seats -
                                                                                06/30/2003 - Origianly purchased directly from Hyperion
ShopKo Stores Operating Co., LLC       Oracle                                   Contract # 4370373 CSI#17557111                              2/28/20204/2/2020
ShopKo Stores Operating Co., LLC       Vanguard Service Agreement               401k administrator                                                   4/30/2020




                                                                           50
